 



SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

AMONG

PREMIUM STANDARD FARMS, INC.
LUNDY INTERNATIONAL, INC. and
LPC TRANSPORT, INC.

AND

U.S. BANK NATIONAL ASSOCIATION,
as a Lender and as the Agent

AND

THE LENDERS FROM TIME TO TIME PARTIES HERETO

DATED AS OF JUNE 24, 2005

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                  1.     DEFINITIONS     2  
 
  1.1   General Definitions     2  
 
  1.2   Index to Other Definitions     15  
 
  1.3   Accounting Terms     16  
 
  1.4   Others Defined in Colorado Uniform Commercial Code     16  
2.     LOANS, LETTERS OF CREDIT AND FEES     16  
 
  2.1   Loans and Letters of Credit     16  
 
  2.2   Payment of Principal and Interest; Default Rate     21  
 
  2.3   Voluntary Prepayments; Termination of the Commitments     23  
 
  2.4   Purpose     25  
 
  2.5   Fees     25  
 
  2.6   Borrower’s Loan Account     27  
 
  2.7   Statements     27  
 
  2.8   Termination of Agreement     27  
 
  2.9   Contribution Agreement     28  
 
  2.10   Acknowledgement of and Agreement Regarding Participation     28  
3.     BORROWING BASE     29  
 
  3.1   Eligible Accounts     29  
 
  3.2   Eligible Inventory     29   4.     CONDITIONS TO ADVANCES     30  
 
  4.1   Approval of the Agent’s Counsel     30  
 
  4.2   Compliance     30  
 
  4.3   Documentation     30  
 
  4.4   Hedging Activities     30  
 
  4.5   Appraisal     30   5.     SECURITY     31  
 
  5.1   Security Interests and Liens     31  
 
  5.2   Endorsement by the Agent     33  
 
  5.3   Delivery of Warehouse Receipts to the Agent     33  
 
  5.4   Preservation of Collateral and Perfection of Security Interests     33  
 
  5.5   Loss of Value of Collateral     34  
 
  5.6   Collection of Accounts; Power of Attorney     34  
 
  5.7   Intentionally Omitted     34  
 
  5.8   Account Records and Verification Rights     34  
 
  5.9   Notice to Account Debtors     35  
 
  5.10   Inventory Records     35  
 
  5.11   Special Collateral     35  
 
  5.12   Remittance of Proceeds to the Agent     35  
 
  5.13   Safekeeping of Collateral     35  
 
  5.14   Sales and Use of Collateral     36  
 
  5.15   Margin Accounts     36  
 
  5.16   Real Property     36  
 
  5.17   Title Insurance     37  

2



--------------------------------------------------------------------------------



 



                  6.     WARRANTIES     37  
 
  6.1   Litigation and Proceedings     37  
 
  6.2   Other Agreements     37  
 
  6.3   Licenses, Patents, Copyrights, Trademarks and Trade Names     37  
 
  6.4   Collateral     38  
 
  6.5   Location of Assets; Chief Executive Office     38  
 
  6.6   Tax Liabilities     38  
 
  6.7   Indebtedness and Producer Payables     38  
 
  6.8   Other Names     39  
 
  6.9   Affiliates     39  
 
  6.10   Environmental Matters     39  
 
  6.11   Existence     39  
 
  6.12   Authority     39  
 
  6.13   Binding Effect     40  
 
  6.14   Correctness of Financial Statements     40  
 
  6.15   Employee Controversies     40  
 
  6.16   Compliance with Laws and Regulations     40  
 
  6.17   Account Warranties     40  
 
  6.18   Inventory Warranties     41  
 
  6.19   Solvency     41  
 
  6.20   Pension Reform Act     41  
 
  6.21   Margin Security     41  
 
  6.22   Investment Company Act Not Applicable     41  
 
  6.23   Public Utility Holding Company Act Not Applicable     42  
 
  6.24   Full Disclosure     42  
 
  6.25   Intellectual Property     42  
 
  6.26   Survival of Warranties     42   7.     AFFIRMATIVE COVENANTS     42  
 
  7.1   Financial and Other Information     42  
 
  7.2   Conduct of Business     44  
 
  7.3   Maintenance of Properties     44  
 
  7.4   Borrower’s Liability Insurance     44  
 
  7.5   Borrower’s Property Insurance     45  
 
  7.6   Financial Covenants and Ratios     46  
 
  7.7   Benefit Plans     46  
 
  7.8   Notice of Suit, Adverse Change in Business or Default     46  
 
  7.9   Use of Proceeds     47  
 
  7.10   Books and Records     47   8.     NEGATIVE COVENANTS     47  
 
  8.1   Encumbrances     47  
 
  8.2   Consolidations, Mergers, Acquisitions or Change in Ownership     48  
 
  8.3   Deposits, Investments, Advances or Loans     48  
 
  8.4   Indebtedness     49  
 
  8.5   Guarantees and Other Contingent Obligations     49  
 
  8.6   Disposition of Property     49  

3



--------------------------------------------------------------------------------



 



                 
 
  8.7   Capital Investment Limitations     50  
 
  8.8   Loans to Officers, Directors or Employees     50  
 
  8.9   Distributions in Respect of Equity, Prepayment of Debt     50  
 
  8.10   Amendment of Organizational Documents     50  
 
  8.11   Lease Limitations     50  
 
  8.12   Use of Names or Trademarks     50   9.     DEFAULT AND RIGHTS AND
REMEDIES; THE AGENT     51  
 
  9.1   Liabilities     51  
 
  9.2   Rights and Remedies     51  
 
  9.3   Waiver of Demand     53  
 
  9.4   Waiver of Notice     53  
 
  9.5   Authorization and Action     53  
 
  9.6   Agent’s Reliance, Etc.     53  
 
  9.7   Notices of Defaults     54  
 
  9.8   The Agent as a Lender, Affiliates     54  
 
  9.9   Non-Reliance on Agent and Other Lenders     55  
 
  9.10   Indemnification     55  
 
  9.11   Successor Agent     56  
 
  9.12   Verification of Borrowing Notices     56   10.     MISCELLANEOUS     56
 
 
  10.1   Timing of Payments     56  
 
  10.2   Attorneys’ Fees and Costs     57  
 
  10.3   Expenditures by the Agent     57  
 
  10.4   The Agent’s Costs and Expenses as Additional Liabilities     58  
 
  10.5   Claims and Taxes     58  
 
  10.6   Custody and Preservation of Collateral     58  
 
  10.7   Inspection     59  
 
  10.8   Examination of Banking Records     59  
 
  10.9   Governmental Reports     59  
 
  10.10   Reliance by the Agent, the Issuer and the Lenders     59  
 
  10.11   Parties     60  
 
  10.12   Applicable Law; Severability     60  
 
  10.13   SUBMISSION TO JURISDICTION; ETC     60  
 
  10.14   Application of Payments; Waiver     60  
 
  10.15   Marshaling; Payments Set Aside     61  
 
  10.16   Section Titles     61  
 
  10.17   Continuing Effect     61  
 
  10.18   No Waiver     61  
 
  10.19   Notices     62  
 
  10.20   Regulatory Changes     63  
 
  10.21   LIBOR Rate Loans     63  
 
  10.22   Taxes     64  
 
  10.23   Assignments and Participation     65  
 
  10.24   Maximum Interest     68  
 
  10.25   Additional Advances     68  

4



--------------------------------------------------------------------------------



 



                 
 
  10.26   Loan Agreement Controls     69  
 
  10.27   Obligations Several     69  
 
  10.28   Pro Rata Treatment     69  
 
  10.29   Confidentiality     70  
 
  10.30   Independence of Covenants     70  
 
  10.31   Amendments and Waivers; Increase of Line of Credit Loan Commitment.  
  70  
 
  10.32   Replacement of a Lender     71  
 
  10.33   Representations by the Lenders     72  
 
  10.34   Counterparts and Facsimile Signatures     72  
 
  10.35   Set-off     72  
 
  10.36   Binding Effect     73  
 
  10.37   FINAL AGREEMENT     73   Schedule A to Second Amended Loan and
Security Agreement     76   Schedule B to Second Amended Loan and Security
Agreement     77   Exhibit 1A to Second Amended Loan and Security Agreement    
78   Exhibit 1B to Second Amended Loan and Security Agreement     79  
Exhibit 2A to Second Amended Loan and Security Agreement     80   Exhibit 2A to
Second Amended Loan and Security Agreement     81   Exhibit 3A to Second Amended
Loan and Security Agreement     82   Exhibit 4A to Second Amended Loan and
Security Agreement     83   Exhibit 4B to Second Amended Loan and Security
Agreement     84   Exhibit 6A to Second Amended Loan and Security Agreement    
85   Exhibit 7A to Second Amended Loan and Security Agreement     89  
Exhibit 8A to Second Amended Loan and Security Agreement     90   Exhibit 9A to
Second Amended Loan and Security Agreement     91  

5



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

     THIS SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (as amended,
modified, supplemented, renewed or restated from time to time, the “Agreement”)
is made as of June 24, 2005, by and among PREMIUM STANDARD FARMS, INC., a
Delaware corporation (“Premium”), LUNDY INTERNATIONAL, INC., a North Carolina
corporation and a wholly owned subsidiary of Premium (“Lundy International”),
and LPC TRANSPORT, INC., a Delaware corporation and a wholly-owned subsidiary of
Premium (“LPC”, and collectively with Premium and Lundy International,
“Borrower”, or if the context so requires, any of them), the financial
institutions listed on the signature pages hereof and each other financial
institution that may hereafter become a party hereto in accordance with the
provisions hereof (collectively the “Lenders” and individually a “Lender”) and
U.S. BANK NATIONAL ASSOCIATION, a national banking association (“U.S. Bank”), in
its capacity as Agent for the Lenders and for the Issuer (in such capacity, the
“Agent”).

RECITAL

     Borrower, the Agent and some of the Lenders have been parties to that
certain Credit Agreement dated as of August 27, 1997 (as the same was amended
and/or supplemented from time to time, the “Credit Agreement”), the Agent and
Borrower have been parties to that certain Security Agreement dated as of
August 27, 1997, (as the same was amended, replaced, restated and/or
supplemented from time to time, the “Security Agreement”), and the Agent,
Borrower, and some of the Lenders have been parties to that certain Amended and
Restated Loan and Security Agreement dated April 9, 2004 that amended and
restated the Credit Agreement and the Security Agreement (as the same was
amended, replaced restated and/or supplemented from time to time, the “Former
Loan Agreement”). Borrower has requested that the Agent and the Lenders continue
to make loans, advances, extensions of credit and/or other financial
accommodations to or for the benefit of Borrower and to amend and restate the
terms and conditions of the Former Loan Agreement, and the Lenders are willing
to do so on the terms and conditions set forth in this Agreement. Each Borrower
acknowledges that it will derive a substantial benefit from the loans, advances,
extensions of credit and/or other financial accommodations to be provided by the
Agent, the Issuer and the Lenders hereunder and each Borrower acknowledges that
it will receive at least a reasonably equivalent value from the loans, advances,
extensions of credit and/or other financial accommodations to be provided by the
Agent, the Issuer and the Lenders hereunder in exchange for their various
obligations to the Agent, the Issuer and the Lenders and in exchange for the
various security interests and liens granted by them to the Agent, the Issuer
and the Lenders, all as set forth in this Agreement and the other Financing
Agreements (as defined below).

     NOW, THEREFORE, in consideration of the foregoing and of the terms and
conditions contained in this Agreement, and of any loans or extensions of credit
or other financial

-1-



--------------------------------------------------------------------------------



 



accommodations at any time made to or for the benefit of Borrower by the Agent
and the Lenders, Borrower, the Agent and the Lenders agree as follows:

     1 DEFINITIONS.

     1.1 General Definitions. When used herein, the following capitalized terms
shall have the meanings indicated, whether used in the singular or the plural:

     “Accounts” shall mean all present and future rights (including without
limitation, rights under any Margin Accounts) of Borrower to payment for
Inventory or other Goods sold or leased or for services rendered, which rights
are not evidenced by Instruments or Chattel Paper, regardless of whether such
rights have been earned by performance and any other “accounts” (as defined in
the Code).

     “Account Debtor” shall mean any Person that is obligated on or under an
Account or a General Intangible.

     “Affiliate” shall mean any Person: (a) that directly or indirectly, through
one or more intermediaries, controls or is controlled by, or is under common
control with, Borrower; (b) that directly or beneficially owns or holds ten
percent (10%) or more of any class of the voting equity interest of Borrower;
(c) ten percent (10%) or more of the voting equity interest of which is owned
directly or beneficially or held by Borrower; or (d) that is a director,
officer, agent or employee of Borrower.

     “Agent” has the meaning set forth in the introduction and shall include any
successor to the Agent that has been appointed in accordance with Section 9.11.

     “Agent’s Letter” shall mean the letter agreement between Borrower and the
Agent of substantially even date with this Agreement.

     “Anniversary Date” shall mean June 24, 2006 and each June 24 thereafter.

     “Applicable Margin” shall mean with respect to Swing Line Advances, Line of
Credit Advances, or Term Loan Advances that are Base Rate Loans or LIBOR Rate
Loans, or with respect to letters of credit fees or fees for non-use of the Line
of Credit Loan Commitments, the rates per annum set forth below for the then
applicable Financial Performance Level:

-2-



--------------------------------------------------------------------------------



 



     Line of Credit Advances:

                          Financial           LIBOR Rate       Performance Level
  Base Rate   Letters   Non-Use Fee
Level 1
    1.50 %     3.00 %     0.625 %
Level 2
    1.25 %     2.75 %     0.500 %
Level 3
    1.00 %     2.50 %     0.375 %
Level 4
    0.75 %     2.25 %     0.375 %
Level 5
    0.50 %     2.00 %     0.250 %
Level 6
    0.25 %     1.75 %     0.250 %
Level 7
    0.00 %     1.50 %     0.250 %
Level 8
    0.00 %     1.25 %     0.175 %
Level 9
    0.00 %     1.00 %     0.175 %
Level 10
    0.00 %     0.75 %     0.175 %

     Term Loan Advances:

                  Financial           LIBOR Rate Performance Level   Base Rate  
Letters
Level 1
    1.50 %     3.125 %
Level 2
    1.25 %     2.875 %
Level 3
    1.00 %     2.625 %
Level 4
    0.75 %     2.375 %
Level 5
    0.50 %     2.125 %
Level 6
    0.25 %     1.875 %

-3-



--------------------------------------------------------------------------------



 



                  Financial           LIBOR Rate Performance Level   Base Rate  
Letters
Level 7
    0.00 %     1.625 %
Level 8
    0.00 %     1.375 %
Level 9
    0.00 %     1.125 %
Level 10
    0.00 %     0.875 %

     The current Financial Performance Level shall be Level 8. The Agent will
review Borrower’s financial performance as of each fiscal quarter end, beginning
with fiscal quarter end June, 2005, after its receipt of Borrower’s financial
statements and Compliance Certificate as of the end of such fiscal quarter, and
will confirm Borrower’s determination as to Borrower’s Financial Performance
Level based on such fiscal quarter. As so confirmed by the Agent, Borrower’s
Financial Performance Level will determine the Applicable Margin effective for
Swing Line Advances, Line of Credit Advances, or Term Loan Advances, which are
Base Rate Loans or LIBOR Rate Loans, or with respect to letters of credit fees
or fees for non-use of the Line of Credit Loan Commitments for the three month
period beginning on the tenth day of the month following the month in which the
Agent receives such quarter end financial statements if the Agent receives such
quarter end financial statements prior to the last five (5) Business Days of the
month following the end of such fiscal quarter. If the Agent receives such
quarter end financial statements on or after fifth Business Day prior to the end
of the month following the end of such fiscal quarter but on or before the date
they are due in accordance with Section 7.1, any reduction in the Applicable
Margin will be delayed until the tenth day of the second month following the
month in which the Agent receives such quarter end financial statements, but any
increase in the Applicable Margin will be effective on the tenth day of the
month following the month in which the Agent receives such quarter end financial
statements. If the Agent does not receive such quarter end statements on or
before the date they are due in accordance with Section 7.1, Borrower’s
Financial Performance Level shall be deemed to be Level 1 beginning with the
tenth day of the second month following the end of such fiscal quarter and shall
remain at Level 1 until the 15th Business Day after such financial statements
are received by the Agent and a determination by the Agent that a different
Financial Level shall apply during the remainder of the three month period.

     “Available Amount” shall mean, at any time, an amount equal to (a) the Line
of Credit Loan Commitments minus (b) the sum of (i) the aggregate principal
amount of the Line of Credit Loan Liabilities, and (ii) the aggregate amount of
the LC Obligations.

     “Bank Products” means any of the following services or facilities extended
to Borrower by the Agent, any Lender or any of their affiliates: (a) credit
cards; (b) cash management, including controlled disbursement services,
automatic clearing house transfer of funds and overdrafts; and (c) facilities
and services extended under Rate Protection Agreements.

-4-



--------------------------------------------------------------------------------



 



     “Bank Products Agreements” means all documents and agreements relating to
Bank Products.

     “Bank Products Obligations” means, with respect to any Person, all
obligations and liabilities of such Person under any Bank Products Agreements.

     “Base Rate” shall mean the greater of (a) the Prime Rate or (b) the Federal
Funds Rate plus one half of one percent (.5%).

     “Base Rate Loan” shall mean any Loan that bears interest at the Base Rate
plus the Applicable Margin.

     “Borrowing Base” shall mean an amount determined and computed as set forth
in Exhibit 1A.

     “Borrowing Base Certificate” shall mean a certificate substantially in the
form of Exhibit 1B, signed as indicated thereon, setting forth the amount of
Borrower’s Borrowing Base.

     “Borrowing Base Limit” shall mean, at any time, an amount equal to (a) the
Borrowing Base minus (b) the sum of (i) the aggregate principal amount of the
Line of Credit Loan Liabilities, and (ii) the aggregate amount of the LC
Obligations.

     “Business Day” shall mean any day of the year on which commercial banks in
New York, New York are not required or authorized to close, provided, however,
that when used in the definition of LIBOR Rate or Interest Period, or when
otherwise used in connection with a rate determination, borrowing or payment in
respect of a LIBOR Rate Loan, the term “Business Day” shall also exclude any day
on which banks in London, England are not open for dealings in deposits of
Dollars in the London interbank market.

     “Closing Date” shall mean the date of this Agreement.

     “Collateral” shall mean any and all real or personal property in which the
Agent may at any time have a lien or security interest under or pursuant to
Section 5.1 or otherwise to secure the Liabilities.

     “Commitment” shall mean, as to any Lender, such Lender’s Line of Credit
Loan Commitment and Term Loan Commitment and the Agent’s commitment to cause the
issuance of Letters under the Line of Credit, and “Commitments” shall mean
collectively, such Commitments for all the Lenders and the Agent.

     “Default” shall mean the occurrence or existence of: (a) an event which,
through the passage of time or the service of notice or both, would (assuming no
action is taken by Borrower or any other Person to cure the same) mature into a
Matured Default; or (b) an event which requires neither the passage of time nor
the service of notice to mature into a Matured Default.

-5-



--------------------------------------------------------------------------------



 



     “Deposit Accounts” shall mean, (a) all deposit accounts (as defined in the
Code) of Borrower now or hereafter maintained with the Agent, and (b) deposit
accounts (as defined in the Code) at other banks or financial institutions as
identified or described in any other Financing Agreement, including but not
limited to any control agreement.

     “Documents” shall mean any and all warehouse receipts, bills of lading or
similar Documents of title relating to Goods in which Borrower at any time has
an interest and any other “documents” (as defined in the Code).

     “Dollars” and “$” shall mean lawful currency of the United States of
America.

     “EBITDA” shall mean for any period of determination, the net consolidated
income of Borrower before provision for income taxes, interest expense
(including without limitation, implicit interest expense on capitalized leases),
depreciation (including, without limitation, depreciation of breeding stock),
amortization and other noncash expenses or charges, excluding (to the extent
included): (a) nonoperating gains (including without limitation, extraordinary
or nonrecurring gains, gains from discontinuance of operations and gains arising
from the sale of assets other than Inventory) during the applicable period;
(b) similar nonoperating losses during such period; and (c) Reorganization
Expenses.

     “Equipment” shall mean any and all Goods, other than Inventory (including
without limitation, equipment, machinery, motor vehicles, implements, tools,
parts and accessories) that are at any time owned by Borrower, together with any
and all accessions, parts and appurtenances and any other “equipment” (as
defined in the Code).

     “Excess Sale Proceeds” shall mean, during any period of determination,
Borrower’s proceeds from the sale of Collateral consisting of real property and
Equipment (except for the disposition of obsolete or worn out Equipment in the
ordinary course of business), the sale of which causes the unamortized balance
of the Term Loan plus the Fixed Asset Component to exceed seventy percent (70%)
of the appraised value of all Collateral consisting of real property and
Equipment.

     “Farm Credit Lender” means a lending institution organized and existing
pursuant to the provisions of the Farm Credit Act of 1971 and under the
regulation of the Farm Credit Administration.

     “Farm Products” shall mean all personal property of Borrower used or for
use in farming or livestock operations, including without limitation, seed and
harvested or un-harvested crops of all types and descriptions, whether annual or
perennial and including trees, vines and the crops growing thereon, native
grass, grain, feed, feed additives, feed ingredients, feed supplements,
fertilizer, hay, silage, supplies (including without limitation, chemicals,
veterinary supplies and related Goods), livestock of all types and descriptions
(including without limitation,

-6-



--------------------------------------------------------------------------------



 



the offspring of such livestock and livestock in gestation) and any other “farm
products” (as defined in the Code).

     “Federal Funds Rate” shall mean, for any day, the rate of interest per
annum (rounded upward, if necessary, to the nearest whole multiple of 1/100th of
1%) equal to the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on such day, or if no such rate is so published on such day, on the most recent
day preceding such day on which such rate is so published.

     “Financial Performance Level” shall mean the applicable level of Borrower’s
financial performance determined in accordance with the table and paragraph set
forth below, with Leverage Ratio being determined using the EBITDA calculations
referred to in Section 7.6(c).

      Financial     Performance     Level   Leverage Ratio
Level 1
  Greater than or equal to 4.50 to 1.0
Level 2
  Less than 4.50 to 1.0 but greater than or equal to 4.00 to 1.0
Level 3
  Less than 4.00 to 1.0 but greater than or equal to 3.50 to 1.0
Level 4
  Less than 3.50 to 1.0 but greater than or equal to 3.00 to 1.0
Level 5
  Less than 3.00 to 1.0 but greater than or equal to 2.50 to 1.0
Level 6
  Less than 2.50 to 1.0 but greater than or equal to 2.00 to 1.0
Level 7
  Less than 2.00 to 1.0 but greater than or equal to 1.50 to 1.0
Level 8
  Less than 1.50 to 1.0 but greater than or equal to 1.00 to 1.0
Level 9
  Less than 1.00 to 1.0 but greater than or equal to 0.75 to 1.0
Level 10
  Less than 0.75 to 1.0

     “Financing Agreements” shall mean all agreements, instruments and
documents, including without limitation, this Agreement and all security
agreements, loan agreements, notes, letter of credit applications, guarantees,
mortgages, deeds of trust, subordination agreements, pledges, powers of
attorney, consents, assignments, contracts, notices, leases, financing
statements and all other written matter at any time executed by, on behalf of or
for the benefit of Borrower and delivered to the Agent, together with all
amendments and all agreements and documents referred to therein or contemplated
thereby and Bank Products Agreements.

     “Fixed Asset Component” shall mean $55,000,000 in respect of Collateral
consisting of real property and equipment; minus $1,000,000 multiplied by the
number of Anniversary Dates that have passed, as an amortization factor related
to Collateral consisting of real property and equipment.

     “GAAP” shall mean generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards

-7-



--------------------------------------------------------------------------------



 



Board, or in such other statements by such other entity as may be in general use
by significant segments of the accounting profession, which are applicable to
the circumstances as of the date of determination.

     “General Intangibles” shall mean all of Borrower’s present and future
right, title and interest in and to any customer deposit accounts, deposits,
rights related to prepaid expenses, chose in action, causes of action and all
other intangible personal property of every kind and nature (other than
Accounts), including without limitation, Payment Intangibles, beneficial
interests in trusts, corporate or other business records, inventions, designs,
patents, patent applications, trademarks, trade names, trade secrets, goodwill,
registrations, copyrights, licenses, franchises, customer lists, tax refunds,
tax refund claims, customs claims, guarantee claims, contract rights membership
interests, partnership interests, cooperative memberships or patronage benefits,
obligations payable to Borrower for capital stock or other claims against any
Owners, rights to any government subsidy, set aside, diversion, deficiency or
disaster payment or payment in kind, milk bases, brands and brand registrations,
water rights (including without limitation, water stock, ditch rights, well
permits, water permits, applications and the like), Commodity Credit Corporation
storage agreements or contracts, leasehold interests in real and personal
property and any security interests or other security held by or granted to
Borrower to secure payment by any Account Debtor of any of the Accounts, and any
other “general intangibles” (as defined in the Code).

     “Governmental Authority” shall mean any nation or government, any state or
other political subdivision thereof and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government, including without limitation, any arbitration panel, any court,
any commission, any agency or any instrumentality of the foregoing.

     “Governmental Requirement” shall mean any material law, statute, code,
ordinance, order, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, authorization or other directive or requirement of
any federal, state, county, municipal, parish, provincial or other Governmental
Authority or any department, commission, board, court, agency or any other
instrumentality of any of them (including any of the foregoing that relate to
environmental standards or controls and occupational safety and health standards
or controls).

     “Highest Lawful Rate” means, with respect to each Lender, the maximum
non-usurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged, or received with respect to the Notes
or on other amounts, if any, payable to such Lender pursuant to this Agreement
or any other Financing Agreement, under laws applicable to such Lender which are
presently in effect, or, to the extent allowed by law, under such applicable
laws which may hereafter be in effect and which allow a higher maximum
non-usurious interest rate than applicable laws now allow.

     “Immediately Available Funds” shall mean: funds with good value on the day
and in the city in which payment is received.

-8-



--------------------------------------------------------------------------------



 



     “Interest Bearing Debt” shall mean, for any date of determination,
Borrower’s consolidated outstanding principal amount of all interest bearing
indebtedness for borrowed money (including without limitation, capitalized or
synthetic leases).

     “Interest Period” shall mean: (a) with respect to LIBOR Rate Loans, the
period of time for which the LIBOR Rate shall be in effect as to any LIBOR Rate
Loan and which shall be a one, two, three or six month period of time,
commencing with the borrowing date of the LIBOR Rate Loan or the expiration date
of the immediately preceding Interest Period, as the case may be, applicable to
and ending on the effective date of any rate change or rate continuation made as
provided in Section 2.2 as Borrower may specify in the notice of borrowing
delivered pursuant to Section 2.2 or the notice of interest conversion delivered
pursuant to Section 2.2; provided however: (b) any Interest Period which would
otherwise end on a day which is not a Business Day shall be extended to the next
succeeding Business Day unless such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day, (c) no Interest Period shall extend beyond the Maturity Date; and
(d) there shall be no more than ten (10) Interest Periods for LIBOR Rate Loans
at any one time.

     “Inventory” shall mean any and all Goods which shall at any time constitute
“inventory” (as defined in the Code) or Farm Products of Borrower, wherever
located (including without limitation, Goods in transit and Goods in the
possession of third parties), or which from time to time are held for sale,
lease or consumption in Borrower’s business, furnished under any contract of
service or held as raw materials, work in process, finished inventory or
supplies (including without limitation, packaging and/or shipping materials).

     “IPO” shall mean Premium’s initial public offering that was a pro-rata,
secondary offering of Premium’s shares.

     “IRC” shall mean the Internal Revenue Code of 1986, as amended, as at any
time in effect, together with all regulations and rulings thereof or thereunder
issued by the Internal Revenue Service.

     “Issuer” shall mean any party that issued a Letter under the Former Loan
Agreement or issues a Letter pursuant to this Agreement.

     “LC Obligations” shall mean, at any time, an amount equal to the aggregate
undrawn and unexpired amount of the outstanding Letters.

     “Letter” or “Letters” shall mean a documentary or standby letter of credit
issued for the account of Borrower under the Former Loan Agreement or pursuant
to Section 2.1.4 or all of such letters of credit, respectively.

     “Leverage Ratio” shall mean for any period of determination, the ratio of:
(a) the amount of Borrower’s Interest Bearing Debt outstanding at the end of
such period; divided by (b) EBITDA for such period.

-9-



--------------------------------------------------------------------------------



 



     “Liabilities” shall mean any and all liabilities, obligations and
indebtedness of Borrower to any Lender or Issuer of any and every kind and
nature, at any time owing, arising, due or payable and howsoever evidenced,
created, incurred, acquired or owing, whether primary, secondary, direct,
contingent, fixed or otherwise (including without limitation LC Obligations,
Bank Products Obligations, fees, charges and obligations of performance) and
whether arising or existing under this Agreement or any of the other Financing
Agreements or by operation of law.

     “LIBOR Rate” shall mean, with respect to each day during each Interest
Period applicable to a LIBOR Rate Advance, the one, two, three or six month
LIBOR rate quoted by the Agent from Telerate Page 3750 or any successor thereto
(which shall be the LIBOR rate in effect two Business Days prior to the LIBOR
Rate Loan).

     “LIBOR Rate Loan” shall mean any Loan that bears interest at the LIBOR Rate
plus the Applicable Margin.

     “Line of Credit Loan Commitment” shall mean as to any Lender, such Lender’s
Pro Rata Percentage of $175,000,000, as set forth opposite such Lender’s name
under the heading “Loan Commitments” on Schedule A, subject to Assignment and
Acceptance in accordance with Section 10.23, as such amount may be reduced or
terminated from time to time pursuant to Sections 2.3(c), 2.8 or 9.1, and as
such amount may be increased from time to time pursuant to Section 10.31(b); and
“Line of Credit Loan Commitments” shall mean collectively, the Line of Credit
Loan Commitments for all the Lenders.

     “Line of Credit Loan Liabilities” shall mean all of the Liabilities other
than: (i) the LC Obligations; (ii) the principal and interest owing under the
Term Notes; and (iii) and the Bank Products Obligations.

     “Margin Accounts” shall mean, collectively, all Commodity Accounts and all
Commodity Contracts.

     “Matured Default” shall mean the occurrence or existence of any one or more
of the following events: (a) Borrower fails to pay any principal or interest
pursuant to any of the Financing Agreements (other than the Bank Products
Agreement) at the time such principal or interest becomes due or is declared due
and such failure continues for a period of three (3) Business Days; (b) Borrower
fails to pay any of the Liabilities (other than the Liabilities referred to in
(a) above) on or before ten (10) Business Days after the Agent has notified
Borrower of the existence and amount of such Liabilities; (c) Borrower fails or
neglects to perform, keep or observe any of the covenants, conditions, promises
or agreements contained in Sections 8.1, 8.2 or 8.4; (d) Borrower fails or
neglects to perform, keep or observe any of the covenants, conditions, promises
or agreements contained in this Agreement or in any of the other Financing
Agreements (other than those covenants, conditions, promises and agreements
referred to or covered in (a), (b), and (c) above), and such failure or neglect
continues for more than thirty (30) days after the earlier of the date the Agent
gives Borrower written notice thereof or the date

-10-



--------------------------------------------------------------------------------



 



Borrower first learns of such failure or neglect, provided, however, that such
grace period shall not apply, and a Matured Default shall be deemed to have
occurred and to exist immediately if such failure or neglect may not, in the
Agent’s reasonable determination, be cured by Borrower during such thirty
(30) day grace period; (e) the Available Amount or the Borrowing Base Limit, as
calculated in accordance with the definitions thereof, result in a negative
amount; (f) any warranty or representation at any time made by or on behalf of
Borrower in connection with this Agreement or any of the other Financing
Agreements is untrue or incorrect in any material respect, or any schedule,
certificate, statement, report, financial data, notice, or writing furnished at
any time by or on behalf of Borrower to the Agent or any other Lender is untrue
or incorrect in any material respect on the date as of which the facts set forth
therein are stated or certified; (g) a judgment in excess of $5,000,000 is
rendered against Borrower and such judgment remains unsatisfied or un-discharged
and in effect for thirty (30) consecutive days without a stay of enforcement or
execution, provided, however, that this clause (g) shall not apply to any
judgment for which Borrower is fully insured and with respect to which the
insurer has admitted liability in writing for such judgment; (h) all or any part
of the assets of Borrower or any guarantor of any of the Liabilities come within
the possession of any receiver, trustee, custodian or assignee for the benefit
of creditors; (i) a proceeding under any bankruptcy, reorganization, arrangement
of debt, insolvency, readjustment of debt or receivership law or statute is
filed against Borrower or any guarantor of any of the Liabilities and such
proceeding is not dismissed within sixty (60) days of the date of its filing, or
a proceeding under any bankruptcy, reorganization, arrangement of debt,
insolvency, readjustment of debt or receivership law or statute is filed by
Borrower or any guarantor of any of the Liabilities, or Borrower or any
guarantor of any of the Liabilities makes an assignment for the benefit of
creditors; (j) Borrower or any guarantor of any of the Liabilities voluntarily
or involuntarily dissolves or is dissolved, terminates or is terminated or dies;
(k) Borrower is enjoined, restrained, or in any way prevented by the order of
any court or any administrative or regulatory agency or by the termination or
expiration of any permit or license, from conducting all or any material part of
Borrower’s business affairs; (l) Borrower or any guarantor of any of the
Liabilities fails to make any payment due or otherwise defaults on any other
obligation for borrowed money in excess of $10,000,000 and the effect of such
failure or default is to cause or permit the holder of such obligation or a
trustee to cause such obligation to become due prior to its date of maturity;
(m) any guarantor of any of the Liabilities asserts the invalidity of their
guaranty, purports to terminate their guaranty or purports to limit the
application thereof to then existing Liabilities; (n) the Agent makes an
expenditure under Section 10.3; (o) the occurrence of a non-curable breach or
default or a matured default under any other agreement at any time in existence
between Borrower, an Affiliate (other than an agent or employee) or a guarantor
of any of the Liabilities, and the Agent; or (p) a notice is received by the
Agent regarding the termination of future optional advances in accordance with
North Carolina G.S. § 45-72.

     “Maturity Date” shall mean, as applicable, the earlier of: (a) as to the
Swing Line or the Line of Credit, the Termination Date; (b) as to the Term Loan,
the Term Loan Maturity Date; or (c) the earlier date of termination in whole of
the Commitments pursuant to Sections 2.3(c), 2.8 or 9.1.

-11-



--------------------------------------------------------------------------------



 



     “Net Capital Expenditures” shall mean, during any period of determination,
Borrower’s: (a) property, plant and equipment at the end of such period
(including that held under capitalized leases), less (b) property, plant and
equipment at the beginning of such period (including that held under capitalized
leases), plus (c) depreciation during such period.

     “Note” or “Notes” shall mean any one of the Line of Credit Notes or the
Term Notes or all of the Line of Credit Notes and the Term Notes, respectively.

     “Note Refinancing” shall mean Premium’s refinancing of its previously
existing 9 1/4% Senior Notes due 2011 by making a tender offer for such notes,
and financing the tender offer with Line of Credit Advances under the Former
Loan Agreement.

     “Owner” shall mean any Person who is a holder of Borrower’s capital stock
or holds a partnership or membership interest in Borrower.

     “PASA” shall mean the Packers and Stockyards Act of 1921, as amended from
time to time, and the regulations promulgated and the rulings issued thereunder.

     “Parent” shall mean PSF Group Holdings, Inc., a Delaware Corporation, which
was the merger partner of Premium and no longer exists.

     “Permitted Acquisition” shall mean an acquisition by Borrower of another
legal entity or entities (collectively the “Target”) by merger with the Target,
by acquisition of ownership interests in the Target or by acquisition of all or
substantially all of the assets of the Target, in a transaction or related
transactions, that meet the following criteria: (a) the aggregate purchase price
(including any indebtedness, other than the Liabilities, incurred or assumed)
does not exceed $25,000,000 and (i) the Target is in the same line of business
as Borrower, (ii) in the case of a merger a Borrower is the surviving entity,
(iii) in the case of an acquisition of ownership interests, 100% of such
ownership interests are owed by one or more of Borrowers and the Target becomes
a Borrower under this Agreement, and (iv) the acquisition would not otherwise
result in a Default or a Matured Default; or (b) the aggregate purchase price
(including any indebtedness, other than the Liabilities, incurred or assumed)
exceeds $25,000,0000 but does not exceed $50,000,000 and (i) the criteria set
forth in (a) (i) through (iv) above are met, (ii) not later than 15 Business
Days prior to the consummation of the acquisition, Borrower has provided the
Agent with acceptable pro forma financial statements through the Termination
Date, giving effect to the acquisition, which demonstrate that the Leverage
Ratio, using the EBITDA calculations referred to in Section 7.6(c), will not at
any time exceed 3.00 to 1.00 and which demonstrate continuing compliance with
the other terms of Section 7.6, (relating to other Financial Covenants and
Ratios).

     “Person” shall mean any individual, sole proprietorship, partnership,
limited liability company, joint venture, trust, unincorporated organization,
association, corporation, institution, entity, party or government (whether
national, federal, state, provincial, county, city, municipal

-12-



--------------------------------------------------------------------------------



 



or otherwise, including without limitation, any instrumentality, division,
agency, body or department thereof).

     “Prime Rate” shall mean the prime rate announced by the Agent from time to
time, which is a base rate that the Agent from time to time establishes and
which serves as the basis upon which effective rates of interest are calculated
for those loans which make reference thereto. The Prime Rate is not necessarily
the lowest rate offered by the Agent. With respect to Base Rate Loans, each
change in the rate of interest hereunder shall become effective on the date each
Prime Rate change is announced by the Agent or with each change in the Federal
Funds Rate, as the case may be.

     “Producer Payables” shall mean all amounts at any time payable by Borrower
for the purchase of Inventory.

     “Property” shall mean those premises owned or operated by Borrower,
including without limitation, the real property described in Borrower’s
mortgage(s) and/or deed(s) of trust referred to in Section 5.1.

     “Pro Rata Percentage” shall mean with respect to any Lender, a fraction
(expressed as a percentage), the numerator of which shall be the amount of such
Lender’s Term Loan Commitment and Line of Credit Loan Commitment, respectively,
and the denominator of which shall be the aggregate amount of all the Term Loan
Commitments and Line of Credit Loan Commitments of the Lenders, respectively, as
adjusted from time to time in accordance with Section 10.23, which percentages
shall be applicable even in the event that the commitments of the Lenders to
make Advances have been suspended or terminated in accordance with the terms of
this Agreement.

     “PSF Merger” shall mean the completed merger of Parent into Premium, with
Premium as the surviving entity, and the completed merger of Premium Standard
Farms of North Carolina, Inc., a Delaware corporation, a wholly-owned subsidiary
of Premium and a Borrower under the Former Loan Agreement, with Premium as the
surviving entity, in each case related to the IPO.

     “Rate Protection Agreement” means, collectively, any currency or interest
rate swap, cap, collar or similar agreement or arrangements designed to protect
against fluctuations in interest rates or currency exchange rates entered into
by Borrower under which the counterparty to such agreement is (or at the time
such Rate Protection Agreement was entered into, was) a Lender or an affiliate
of a Lender.

     “Reorganization Amendments” shall mean the various amendments to Premium’s
Articles of Incorporation and By-Laws related to the IPO and the PSF Merger.

     “Reorganization Expenses” shall mean, all costs and expenses incurred in
pursuit of the IPO, the PSF Merger, the Reorganization Amendments, and the Note
Refinancing.

-13-



--------------------------------------------------------------------------------



 



     “Required Lenders” shall mean, at any time Lenders holding in the aggregate
at least fifty one percent (51%) of the aggregate amount of all of the Lenders’
Commitments, which percentage shall be applicable even in the event that the
commitments of the Lenders to make Advances have been suspended or terminated in
accordance with the terms of this Agreement.

     “Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an operating lease under GAAP.

     “Tangible Net Worth” shall mean as of any particular date, the difference
between: (a) Borrower’s consolidated total assets as they would normally be
shown on the balance sheet of Borrower, adjusted by deducting: (i) all values
attributable to General Intangibles, including without limitation, prepaid
expenses, except: bank deposit accounts; Margin Accounts; government subsidy;
set aside; diversion; deficiency or disaster payments receivable which are
properly assigned to the Agent; tax refunds; and tax refund claims, and by
deducting (ii) Accounts due from Affiliates with no further adjustment required
for Accounts due from Affiliates already eliminated in consolidation except
Accounts due from Affiliates which Borrower could legally collect by setoff
against Accounts due to Affiliates; and (b) Borrower’s consolidated total
liabilities as they would normally be shown on the balance sheet of Borrower.

     “Term Loan Commitment” shall mean as to any Lender, such Lender’s Pro Rata
Percentage of $125,000,000, as set forth opposite such Lender’s name under the
heading “Term Loan Commitments” on Schedule A, subject to Assignment and
Acceptance in accordance with Section 10.23, and as such amount may be
terminated pursuant to Sections 2.8 or 9.1; and “Term Loan Commitments” shall
mean collectively, the Term Loan Commitments for all the Lenders.

     “Term Loan Maturity Date” shall mean May 9, 2015.

     “Type” shall mean, with respect to any Loan, whether such Loan is a Base
Rate Loan or a LIBOR Rate Loan.

     “Working Capital” shall mean as of any particular date, the amount of
Borrower’s consolidated current assets (including the net book value of breeding
stock), adjusted by deducting prepaid expenses (excluding deferred income
taxes), less Borrower’s combined current liabilities, treating all amounts
currently owing to Affiliates (except amounts owing to Affiliates eliminated by
consolidation) as current liabilities and giving no value as assets to any
amounts currently owing from Affiliates. For purposes of this definition, and
whether or not current liabilities according to GAAP, current liabilities shall
include the amount of Line of Credit Loan Liabilities in excess of the Fixed
Asset Component and shall not include the amount of Line of Credit Loan
Liabilities less than or equal to the Fixed Asset Component.

-14-



--------------------------------------------------------------------------------



 



     1.2 Index to Other Definitions. When used herein, the following capitalized
terms shall have the meanings given in the indicated portions of this Agreement:

      Term   Location
Advance, Advances
  Section 2.1.5
Agreement
  introduction
Application
  Section 2.1.4
Assignee
  Section 10.23
Assignment and Acceptance
  Section 10.23
Beneficiary
  Section 2.1.4
Benefit Plans
  Section 6.20
Borrower
  introduction
Broker
  Section 5.15
Code
  Section 1.4
Compliance Certificate
  Section 7.1
Credit Agreement
  Recital
Default Rate
  Section 2.2
Eligible Accounts
  Section 3.1
Eligible Inventory
  Section 3.2
Environmental Laws
  Section 6.10
Equalization Transfer
  Section 2.1.5
ERISA
  Section 6.20
Excess
  Section 10.24
Former Loan Agreement
  Recital
Lenders
  introduction
Line of Credit
  Section 2.1.2
Line of Credit Advances
  Section 2.1.2
Line of Credit Notes
  Section 2.1.2
Loan Account
  Section 2.6
Loan, Loans
  Section 2.1.5
Participant
  Section 2.10
Participation Agreement
  Section 2.10
Purchasing Lender
  Section 2.1.5
Replacement Candidate
  Section 10.32
Securities Act
  Section 10.33
Security Agreement
  Recital
Selling Lender
  Section 2.1.5
Swing Line
  Section 2.1.1
Swing Line Advances
  Section 2.1.1
Target
  Definition of Permitted Acquisition
Taxes
  Section 10.22
Term Loan
  Section 2.1.3
Term Loan Advance
  Section 2.1.3
Term Notes
  Section 2.1.3

-15-



--------------------------------------------------------------------------------



 



      Term   Location
Termination Date
  Section 2.1.1
UCP
  Section 2.1.4
U.S. Bank
  Introduction
Voting Participant
  Section 10.23
Voting Participant Notification
  Section 10.23

     1.3 Accounting Terms. Any accounting terms used in this Agreement which are
not specifically defined in this Agreement shall have the meanings customarily
given them in accordance with GAAP, as consistently applied as of the date of
this Agreement.

     1.4 Others Defined in Colorado Uniform Commercial Code. All other terms
contained in this Agreement (which are not specifically defined in this
Agreement) shall have the meanings set forth in the Uniform Commercial Code of
Colorado (“Code”) to the extent the same are used or defined therein,
specifically including, but not limited to the following: Chattel Paper,
Commercial Tort Claims, Commodity Accounts, Commodity Contracts, Electronic
Chattel Paper, Goods, Instruments, Investment Property, Letter of Credit Rights,
Payment Intangibles, Securities Accounts and Tangible Chattel Paper.

     2 LOANS, LETTERS OF CREDIT AND FEES.

     2.1 Loans and Letters of Credit. Subject to all of the terms and conditions
contained in this Agreement, the Agent and the Lenders severally and not jointly
agree to make the following extensions of credit to or for the benefit of
Borrower:

     2.1.1 Swing Line. The Agent agrees to make advances (“Swing Line Advances”)
to Borrower from time to time on any one or more Business Days from and after
the date of this Agreement, upon Borrower’s written (including facsimile) notice
given by Borrower to the Agent not later than 11:00 a.m. (local time of Agent)
on the date of any proposed Advance, through and including the earlier of the
Maturity Date or June 24, 2010 (“Termination Date”), in amounts up to the lesser
of: (a) Ten Million Dollars ($10,000,000) minus the outstanding Swing Line
Advances; (b) the Available Amount or (c) the then current Borrowing Base Limit
(“Swing Line”). The Swing Line Advances shall be evidenced by and repayable in
accordance with the terms of Borrower’s Line of Credit Note to the Agent. The
Agent, upon the written approval of the Required Lenders, may elect to make
Swing Line Advances to Borrower in excess of the dollar amount stated above (but
not in excess of the Available Amount or the Borrowing Base Limit), and any such
Swing Line Advances shall also be governed by the terms hereof. The Agent shall
also have the option, in its sole discretion and without any obligation to do
so, to extend the Termination Date for the making of Swing Line Advances,
provided, however, any Lender that does not give its written approval of such
extension of the Termination date shall have no obligation to make Equalization
Transfers in respect of Swing Line Advances made after the original Termination
Date. In the event that the Agent elects to extend such Termination Date, the
Agent shall give notice to Borrower pursuant to Section 10.19.

-16-



--------------------------------------------------------------------------------



 



     2.1.2 Line of Credit. Each Lender severally agrees to make advances (“Line
of Credit Advances”) to Borrower from time to time on any one or more Business
Days from and after the date of this Agreement (through the Agent as set forth
in Section 2.1.5), upon Borrower’s written (including facsimile) notice given by
Borrower to the Agent not later than 11:00 a.m. (local time of Agent) on the
third Business Day prior to the date of any proposed LIBOR Rate Loan or upon
Borrower’s written (including facsimile) notice given by Borrower to the Agent
not later than 11:00 a.m. (local time of Agent) on the first Business Day prior
to the date of any proposed Base Rate Loan, up to an aggregate principal amount
not exceeding each such Lender’s Pro Rata Percentage of the Available Amount on
such Business Day through and including the earlier of the Termination Date or
the Maturity Date, in aggregate amounts up to the lesser of the Available Amount
or the then current Borrowing Base Limit (“Line of Credit”). The Line of Credit
Advances shall be evidenced by and repayable in accordance with the terms of
Borrower’s promissory notes to each of the Lenders (“Line of Credit Notes”), the
form of which is attached as Exhibit 2A. The Lenders, in their sole and absolute
discretion, may elect to make Line of Credit Advances to Borrower in excess of
the amounts available pursuant to the terms of this Agreement, and any such Line
of Credit Advances shall also be governed by the terms hereof. The Lenders shall
also have the option, in their sole discretion and without any obligation to do
so, to extend the Termination Date for the making of Line of Credit Advances. In
the event that the Lenders elect to extend such Termination Date, the Agent
shall give notice to Borrower pursuant to Section 10.19.

     2.1.3 Term Loan. Each Lender shall be deemed to have made advances (“Term
Loan Advances”) for the account of Borrower on the Business Day on or after the
date of this Agreement (through the Agent as set forth in Section 2.1.5(h)), so
that each Lender holds such Lender’s Pro Rata Percentage of the Term Loan
Commitments (“Term Loan”). The Term Loan shall be evidenced by and repayable in
accordance with the terms of Borrower’s promissory notes to each of the Lenders
(“Term Notes”), the form of which is attached as Exhibit 2B. Amounts
representing Term Loan Advances that have been repaid by Borrower may not be
reborrowed.

     2.1.4 Letters of Credit.

     (a) The Agent further agrees to issue or cause to be issued by a Lender,
Letters for Borrower’s account for any purpose acceptable to the Agent in its
reasonable discretion (the Agent or such Lender thereby becoming an Issuer) in
amounts up to the lesser of: (a) Fifteen Million Dollars ($15,000,000) minus the
then outstanding LC Obligations; (b) the Available Amount or (c) the then
current Borrowing Base Limit, for the benefit of one or more beneficiaries to be
named by Borrower (the “Beneficiary”, whether one or more), in form and
substance acceptable to the Beneficiary. In order to effect the issuance of each
Letter, Borrower shall deliver to the Agent a letter of credit application (the
“Application”) not later than 11:00 a.m. (Denver time), five (5) Business Days
prior to the proposed date of issuance of the Letter. The Application shall be
duly executed by a responsible officer of Borrower, shall be irrevocable and
shall (i) specify the day on which such Letter is to be issued (which shall be a
Business Day), and (ii) be accompanied by a certificate executed by a
responsible officer setting forth

-17-



--------------------------------------------------------------------------------



 



calculations evidencing availability for the Letter and stating that all
conditions precedent to such issuance have been satisfied. The Agent shall
provide Borrower and each Lender with a copy of the Letter that has been issued.
Each Letter shall (i) provide for the payment of drafts presented for honor
thereunder by the beneficiary in accordance with the terms thereof, when such
drafts are accompanied by the documents described in the Letter, if any, and
(ii) to the extent not inconsistent with the express terms hereof or the
applicable Application, be subject, as applicable, to the Uniform Customs and
Practice for Documentary Credits (1993 Revision), International Chamber of
Commerce Publication No. 500 or the International Standby Practices (ISP
98—International Chamber Of Commerce Publication Number 590) (in each case,
together with any subsequent revisions thereof approved by a Congress of the
International Chamber of Commerce and adhered to by the Issuer, the “UCP” and
the “ISP98”, respectively), and shall, as to matters not governed by the UCP or
the ISP98, be governed by, and construed and interpreted in accordance with, the
laws of the State in which the Issuer resides.

     (b) Upon the issuance date of each Letter, the Agent shall be deemed,
without further action by any party hereto, to have sold to each other Lender,
and each other Lender shall be deemed, without further action by any party
hereto, to have purchased from the Agent, a participation, to the extent of such
Lender’s Pro Rata Percentage, in the Letter, the obligations thereunder and in
the reimbursement obligations of Borrower due in respect of drawings made under
the Letter. If requested by the Agent, the other Lenders will execute any other
documents reasonably requested by the Agent to evidence the purchase of such
participation.

     (c) If Issuer has received documents purporting to draw under a Letter that
Issuer believes conform to the requirements of the Letter, or if Issuer has
decided that it will comply with Borrower’s written or oral request of
authorization to pay a drawing on any Letter that Issuer does not believe
conforms to the requirements of the Letter, Issuer or the Agent will notify
Borrower of that fact. An amount equal to the amount of such drawing shall be
paid by a Swing Line Advance or Line of Credit Advances initiated by the Agent
on the date such drawing is made. The obligation of Borrower to repay the Agent
for any Advance made to fund such reimbursement, shall be absolute,
unconditional and irrevocable, shall continue for so long as any LC Obligation
is outstanding notwithstanding any termination of this Agreement, and shall be
paid strictly in accordance with the terms of this Agreement, notwithstanding
any of the following:



  (i)   Any lack of validity or enforceability of any Letter or LC Obligation;  
  (ii)   The existence of any claim, setoff, defense or other right which
Borrower may have or claim at any time against any beneficiary, transferee or
holder of any Letter (or any Person for whom any such beneficiary, transferee or
holder may be acting), Issuer or any other Person, whether in connection with a
Letter, this Agreement, the transactions contemplated hereby, or any unrelated
transaction; or     (iii)   Any statement or any other document presented under
any Letter proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein

-18-



--------------------------------------------------------------------------------



 



      being untrue or inaccurate in any respect whatever so long as such
statement or document appeared to comply with the terms of the Letter.

     (d) None of Issuer, the Lenders or any of the officers, directors or
employees of any of them shall be liable or responsible for, and the obligations
of Borrower to Issuer and the Lenders shall not be impaired by:



  (i)   The use that may be made of any Letter or for any acts or omissions of
any beneficiary, transferee or holder thereof in connection therewith;     (ii)
  The validity, sufficiency or genuineness of documents, or of any endorsements
thereon, even if such documents or endorsements should in fact prove to be in
any or all respects invalid, insufficient, fraudulent or forged so long as such
statement or document appeared to comply with the terms of the Letter;     (iii)
  The acceptance by Issuer of documents that appear on their face to be in
order, without responsibility for further investigation, regardless of any
notice or information to the contrary; or     (iv)   Any other action of Issuer
in making or failing to make payment under any Letter if in good faith and in
conformity with applicable U.S. or foreign laws, regulations or customs.

     (e) Notwithstanding the foregoing, Borrower shall have a claim against
Issuer and the Agent, and Issuer and/or the Agent shall be liable to Borrower,
to the extent, but only to the extent, of any direct, as opposed to
consequential, damages suffered by Borrower which Borrower proves were caused by
Issuer’s or the Agent’s willful misconduct or gross negligence in determining
whether documents presented under any Letter comply with the terms thereof.

     (f) If any Letter is issued and outstanding on the Maturity Date, Borrower
shall deposit with the Agent, for the ratable benefit of the Lenders and the
Issuer, cash collateral in an amount equal to the LC Obligations relating to
such Letter.

     2.1.5 Equalization Transfers.

     (a) The Swing Line Advances, the Line of Credit Advances, and the Term Loan
Advances (collectively “Advances” and individually, an “Advance”) shall also
sometimes collectively be referred to in each case as a “Loan” and collectively
the “Loans”. It is anticipated that on each Business Day Borrower may wish to
borrow and repay Loans. To the extent possible, these Loans will be made by
under the Swing Line. To minimize the number of transfers of funds to and from
the Lenders resulting from such borrowings and repayments, the Agent may fund
daily Loans for the accounts of the Lenders and apply daily repayments of Loans
to the accounts of the Lenders, other than according to the Lenders’ Pro Rata
Percentages (i.e., without receiving from the other Lenders their Pro Rata
Percentage of a Loan on the date of

-19-



--------------------------------------------------------------------------------



 



disbursement thereof or without paying the other Lenders their Pro Rata
Percentage of a repayment of a Loan on the date of payment thereof), provided
however, that no such Loan shall be made and no repayment of a Loan shall be
applied other than according to the Lenders’ Pro Rata Percentages, if: (i) at
the time of such Loan or repayment the Agent has actual knowledge of a Matured
Default, or (ii) after giving effect to the requested Loan or after applying the
repayment, the absolute value of the amount that would have to be reallocated to
make the Loans held according to the Lenders’ Pro Rata Percentages, would exceed
$10,000,000; or (iii) after giving effect to the requested Loan, the Agent would
hold at the end of any Business Day, Loans under the Term Loan exceeding its
Term Loan Commitment or Loans under the Swing Line and the Line of Credit
exceeding its Line of Credit Loan Commitment plus $10,000,000.

     (b) At any time in the discretion of the Agent, if the outstanding Loans
are not held according to the Lenders’ Pro Rata Percentages, by reason of Swing
Line Advances by the Agent or otherwise, the Agent shall give notice to the
Lenders of the amount of funds to be transferred from the Agent to the Lenders,
or from the Lenders to the Agent, or from one Lender to another, as the case may
be (each such transfer, an “Equalization Transfer”) required (giving effect to
anticipated Swing Line Advances and to anticipated payments to be applied under
the Swing Line) to cause the Loans to be held by the Lenders according to their
Pro Rata Percentages. On the next Business Day following such notice the
necessary Equalization Transfers shall be made in Immediately Available Funds
not later than 11:00 a.m. (local time of Agent); provided, however, Equalization
Transfers necessary to avoid the event described in Section 2.1.5(a)(iii) shall
be made on the same Business Day.

     (c) Except as provided in Section 2.1.5(d), any Equalization Transfer by
the Lenders to the Agent shall be deemed to constitute Loans by such Lenders to
Borrower and repayments by Borrower of Loans held by the Agent, and any
Equalization Transfer by the Agent to the Lenders shall be deemed to constitute
Loans by the Agent to Borrower and repayments of Loans held by the Lenders.

     (d) In the event that on the date on which any Equalization Transfer is
required to be made pursuant to Section 2.1.5(b), a Matured Default of the type
described in clause (i) of the definition thereof shall have occurred and be
continuing, any Equalization Transfer by the Lenders to the Agent, and any
Equalization Transfer by the Agent to the Lenders shall be deemed to constitute
a purchase by the Lenders or the Agent, as the case may be, of a direct
interest, in the amount of such Equalization Transfer, in outstanding Loans of
the Lenders to Borrower, to the end that each of the Lenders shall have an
interest therein equal to their respective Pro Rata Percentages as of the date
of occurrence of such Matured Default.

     (e) At any time after any Lender (a “Selling Lender”) has received any
Equalization Transfer that constitutes a purchase by any other Lender (a
“Purchasing Lender") of a direct interest in such Selling Lender’s Loans
pursuant to Section 2.1.5(d), if such Selling Lender receives any payment on
account of its Loans, such Selling Lender will distribute to such Purchasing
Lender its proportionate share of such payment (appropriately adjusted in the
case of interest payments, to reflect the period of time during which such
Purchasing Lender’s direct

-20-



--------------------------------------------------------------------------------



 



interest was outstanding and funded); provided however, that in the event that
such payment received by such Selling Lender is required to be returned, such
Purchasing Lender will return to such Selling Lender any portion thereof
previously distributed to it by such Selling Lender.

     (f) Each Lender’s obligation to make Equalization Transfers pursuant to
Section 2.1.5(b) shall be absolute and unconditional and shall not be affected
by any circumstance, including without limitation, (i) any set-off,
counterclaim, recoupment, defense or other right which such Lender or any other
Person may have against the Agent or any other Person for any reason whatsoever;
(ii) the occurrence or continuance of a Default or a Matured Default or the
termination of the Commitments; (iii) any adverse change in the condition
(financial or otherwise) of Borrower or any other Person; (iv) any breach of
this Agreement by Borrower or any other Lender, including without limitation,
any other Lender’s failure to make any Equalization Transfer; or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.

     (h) Payments of principal, interest, non-use fees and letter of credit fees
by Borrower and Equalization Transfers between the Lenders, shall be made on the
Closing Date: (i) to cause the payment in full of the Lenders under the Former
Loan Agreement who are not Lenders or Voting Participants under this Agreement
(including the payment of all interest, non-use fees and letter of credit fees
to the date of closing), (ii) to cause the payment interest, non-use fees and
letter of credit fees to the date of closing, to the Lenders under the Former
Loan Agreement who are Lenders or Voting Participants under this Agreement; and
(iii) to cause the Loans to be held by the Lenders and Voting Participants under
this Agreement according to their respective Pro Rata Percentage (adjusted in
the reasonable discretion of the Agent for anticipated Loans or repayments). The
Lenders acknowledge that an existing $125,000,000 LIBOR Rate Loan made under the
Former Loan Agreement will become the Term Loan under this Agreement. The
Lenders further acknowledge that this will result in the Lenders holding a
different Pro Rata Percentage in this LIBOR Rate Loan than they respectively
held under the Former Loan Agreement, and, to the extent applicable, the Lenders
waive their rights to reimbursement obligations under Section 2.3(b) of the
Former Loan Agreement with respect to this reallocation of this LIBOR Rate Loan.

     2.2 Payment of Principal and Interest; Default Rate. Except as otherwise
provided in this Agreement the principal amount outstanding under the Line of
Credit Notes shall be due and payable on the Maturity Date. Except as otherwise
provided in this Agreement, the principal amount outstanding under the Term
Notes shall be payable in equal quarterly installments of One Million Two
Hundred Fifty Thousand Dollars ($1,250,000) commencing on the ninth (9th) day of
November, 2007 and on the ninth (9th) day of each February, May, August and
November thereafter, with any and all remaining principal outstanding on the
Maturity Date due and payable on the Maturity Date. In the event, and to the
extent that the unpaid principal balance of the Term Loan plus the Fixed Asset
Component exceeds 70% of the appraised value of the Collateral consisting of
real property and equipment (after given effect to sales of such Collateral),
then in addition to the required quarterly payments of the principal amount
outstanding under the Term Notes, Borrower shall be required to make mandatory
prepayments

-21-



--------------------------------------------------------------------------------



 



of the principal amount outstanding under the Term Notes equal to the amount of
Excess Sale Proceeds on or before the 10th day after the receipt thereof.
Mandatory prepayments of the Term Loan shall be applied to required payments in
inverse order of maturity. Loans under the Swing Line shall be Base Rate Loans.
Loans under the Line of Credit and Term Loan may, at the option of Borrower, be
Base Rate Loans or LIBOR Rate Loans. Each request for Base Rate Loans under the
Line of Credit shall be in a minimum amount of $100,000. Each request for LIBOR
Rate Loans shall be in a minimum amount of $3,000,000 and shall be subject to
the restrictions set forth in the definition of Interest Period and the other
restrictions set forth in this Section 2.2. Borrower shall pay interest on the
unpaid principal amount of each Loan made by each Lender from the date of such
Loan until such principal amount shall be paid in full, at the times and at the
rates per annum set forth below:

     (a) So long as no Matured Default has occurred or is continuing, during
such periods as such Loan is a Base Rate Loan, a rate per annum equal to the
lesser of (i) the sum of the Base Rate in effect from time to time plus the
Applicable Margin and (ii) the Highest Lawful Rate, payable monthly in arrears
on the first day of each month commencing July 1, 2005, and on the Maturity
Date, which interest shall be paid by an Agent initiated Advance pursuant to
Section 2.1, without prior demand by the Agent.

     (b) So long as no Matured Default has occurred or is continuing, during
such periods as such Loan is a LIBOR Rate Loan, a rate per annum during each day
of each Interest Period for such Loan equal to the lesser of (i) the sum of the
LIBOR Rate for such Interest Period for such Loan plus the Applicable Margin and
(ii) the Highest Lawful Rate, payable in arrears on the last day of the Interest
Period in respect of such LIBOR Rate Loan, and, if the Interest Period with
respect to such LIBOR Rate Loan exceeds three months, the day which is three
months after the making of such LIBOR Rate Loan, which interest shall be paid by
an Agent initiated Advance pursuant to Section 2.1, without prior demand by the
Agent.

     (c) After the occurrence of a Matured Default and for so long as such
Matured Default is continuing, the Agent may (upon the direction of the Required
Lenders) notify Borrower that any and all amounts due hereunder, under the Notes
or under any other Financing Agreement, whether for principal, interest (to the
extent permitted by applicable law), fees, expenses or otherwise, shall bear
interest, from the date of such notice by the Agent and for so long as such
Matured Default continues, payable on demand, at a rate per annum (the “Default
Rate”) equal to the lesser of (i)(A) with respect to a Base Rate Loan, the sum
of two percent (2.0%) per annum plus the Base Rate in effect from time to time
plus the Applicable Margin; or (B) with respect to a LIBOR Rate Loan, the sum of
two percent (2.0%) per annum plus the LIBOR Rate then in effect for such LIBOR
Rate Loan plus the Applicable Margin; or (ii) the Highest Lawful Rate.

     (d) All computations of interest pursuant to this Section 2.2 shall be made
by the Agent with respect to all Loans on the basis of a year of 360 days,
unless the foregoing would result in a rate exceeding the Highest Lawful Rate,
in which case such computations shall be based on a year of 365 or 366 days, as
the case may be. Interest with respect to all Loans,

-22-



--------------------------------------------------------------------------------



 



whether based on a year of 360, 365 or 366 days, shall be charged for the actual
number of days (including the first day but excluding the last day) occurring in
the period for which such interest is payable. Each determination by the Agent
of an interest rate shall be conclusive and binding for all purposes, absent
manifest error.

     (e) Borrower may on any Business Day, upon Borrower’s written (including
facsimile) notice given by Borrower to the Agent not later than 11:00 a.m.
(Denver time) on the third Business Day prior to the date of any proposed
interest conversion or rollover, (a) convert Loans of one Type into Loans of
another Type, or (b) continue or rollover existing LIBOR Rate Loans; provided
however, (i) with respect to any conversion into or rollover of a LIBOR Rate
Loan, no Default or Matured Default shall have occurred and be continuing,
(ii) with respect to any facsimile notice of interest conversion, Borrower shall
promptly confirm such notice by sending the original notice to the Agent and
(iii) any continuation or rollover of LIBOR Rate Loans for the same or a
different Interest Period or into Base Rate Loans, shall be made on, and only
on, the last day of an Interest Period for such LIBOR Rate Loans. Each such
notice of interest conversion shall specify therein the requested (x) date of
such conversion, (y) the Loans to be converted and whether such Loans constitute
LIBOR Rate Loans, and (z) if such interest conversion is into Loans constituting
LIBOR Rate Loans, the duration of the Interest Period for each such Loan. The
Agent shall promptly deliver a copy thereof to each Lender. Each such notice
shall be irrevocable and binding on Borrower. If Borrower shall fail to give a
notice of interest conversion with respect to any LIBOR Rate Loan as set forth
above, such Loan shall automatically convert to a Base Rate Loan on the last day
of the Interest Period with respect thereto. The provisions of this
Section 2.2(e) shall also apply to initial Advances made as LIBOR Rate Loans.

     2.3 Voluntary Prepayments; Termination of the Commitments.

     (a) Borrower may at any time prepay the outstanding principal amount of any
Loan, in either case in whole or in part, in accordance with this Section 2.3.
With respect to any prepayment other than prepayments made pursuant to the
Agent’s routine collection of Accounts in accordance with the provisions of this
Agreement, Borrower shall give prior written notice of any such prepayment to
the Agent, which notice shall state the proposed date of such prepayment (which
shall be a Business Day), the Loans to be prepaid and the aggregate amount of
the prepayment, and which notice shall be delivered to the Agent not later than
11:00 a.m. (local time of Agent): (a) with respect to any Loan which is a Base
Rate Loan, on the date of the proposed prepayment, and (b) with respect to any
Loan which is a LIBOR Rate Loan, three (3) Business Days prior to the date of
the proposed prepayment. Except as provided in Section 2.3(c), all prepayments
of Base Rate Loans shall be without premium. All prepayments of LIBOR Rate Loans
shall be made together with accrued and unpaid interest (if any) to the date of
such prepayment on the principal amount prepaid without premium thereon except
as provided in Section 2.3(c), and provided however, that losses, costs or
expenses incurred by any Lender as described in this Section 2.3 shall be
payable with respect to each such prepayment. All notices of prepayment shall be
irrevocable and the payment amount specified in each such notice shall be due
and payable on the prepayment date described in such notice, together with, in
the case of LIBOR Rate Loans, accrued and unpaid interest (if any) on the
principal amount

-23-



--------------------------------------------------------------------------------



 



prepaid and any amounts due under this Section 2.3. Borrower shall have no
optional right to prepay the principal amount of any LIBOR Rate Loan other than
as provided in this Section 2.3.

     (b) Borrower will indemnify each Lender against, and reimburse each Lender
on demand for, any loss, cost or expense incurred or sustained by such Lender
(including without limitation, any loss or expense incurred by reason of the
liquidation or redeployment of deposits or other funds acquired by such Lender
to fund or maintain any LIBOR Rate Loan and/or loss of net yield) as a result of
(a) any payment, conversion, rollover, or prepayment of all or a portion of any
LIBOR Rate Loan on a day other than the last day of an Interest Period for such
LIBOR Rate Loan, (b) any payment, conversion, rollover or prepayment (whether
required hereunder or otherwise) of such Lender’s Loan made after the delivery
of a notice of borrowing delivered pursuant to Section 2.2 (whether oral or
written) but before the proposed date for such LIBOR Rate Loan if such payment
or prepayment prevents the proposed borrowing from becoming fully effective,
(c) after receipt by the Agent of a notice of borrowing delivered pursuant to
Section 2.2, the failure of any Loan to be made or effected by such Lender due
to any condition precedent to a borrowing not being satisfied or due to any
other action or inaction of Borrower or (d) any rescission of a notice of
borrowing delivered pursuant to Section 2.2 or a notice of interest conversion
delivered pursuant to Section 2.2. Any Lender demanding payment under this
Section 2.3 shall deliver to Borrower and the Agent a statement reasonably
setting forth the amount and manner of determining such loss, cost or expense,
which statement shall be conclusive and binding for all purposes, absent
manifest error. Compensation owing to a Lender as a result of any such loss,
cost or expense resulting from a payment, prepayment, conversion or rollover of
a LIBOR Rate Loan shall include without limitation, an amount equal to the sum
of (i) the amount of the net yield that, but for such event, such Lender would
have earned for the remainder of the applicable Interest Period plus (ii) any
expense incurred by such Lender. Notwithstanding any provision herein to the
contrary, each Lender shall be entitled to fund and maintain its funding of all
of any part of the LIBOR Rate Loans in any manner it elects; it being
understood, however, that all determinations hereunder shall be made as if the
Lender had actually funded and maintained each LIBOR Rate Loan during the
Interest Period for such Advance through the purchase of deposits having a term
corresponding to such Interest Period and bearing an interest rate equal to the
LIBOR Rate for such Interest Period (whether or not the Lender shall have
granted any participations in such Loans).

     (c) Borrower shall have the right, upon at least five Business Days’
written notice to the Lenders, to terminate the Line of Credit Loan Commitments
and/or to voluntarily prepay the principal balance outstanding under the Term
Loan, (i) in whole, or (ii) in part, in a minimum amount of $5,000,000 and an
integral multiple of $5,000,000, but the Line of Credit Loan Commitments shall
not be reduced in part to an amount less than $125,000,000. Provided, however,
that any such termination of the Line of Credit Loan Commitments shall be
accompanied, (i) in the case of a termination in whole, by payment of the
Liabilities (including any amounts due under the Term Loan) in full and the
return or cash coverage of any Letter then outstanding, or (ii) in the case of a
partial termination, payment of the Line of Credit Loan Liabilities to the
extent necessary to cause the Available Amount to be not less than zero. Any
partial reduction of the Line of Credit Loan Commitments pursuant to this
Section 2.3(c) shall

-24-



--------------------------------------------------------------------------------



 



result in a reduction pro-rata of the Line of Credit Loan Commitments of each of
the Lenders. Voluntary prepayments of the Term Loan shall be applied to required
payments in inverse order of maturity. A termination in whole of the Line of
Credit Loan Commitments and prepayment in full of the principal balance
outstanding under the Term Loan occurring prior to the first Anniversary Date,
shall also be accompanied by payment to the Agent for distribution to the
Lenders (based on their respective Pro Rata Percentages), of an early
termination fee in the amount three million dollars ($3,000,000).

     2.4 Purpose. The purpose of the Line of Credit shall be to pay principal,
interest and fees in accordance with Section 2.1.5(h), provide working capital
for Borrowers’ hog production and processing operations and to provide funds for
Borrowers’ capital improvements and Permitted Acquisitions within the covenant
limitations. The purpose of the Term Loan shall be to pay principal, interest
and fees in accordance with Section 2.1.5(h).

     2.5 Fees.

     (a) Agent’s Fee. Borrower agrees to pay to the Agent, in respect of its
administrative duties hereunder: a one time arranger fee on the Closing Date;
subsequent arranger fees at the time of any increase of the Commitments as
provided for in this Agreement, an annual agent’s fee; and one time fronting
fees from time to time in respect of the initial issuance of Letter’s, all in
amounts set forth in the Agent’s Letter. The annual Agent’s fee shall be due and
payable in advance on the date of this Agreement and on each Anniversary Date as
long as Advances are available or outstanding hereunder. Fronting fees shall be
payable to the Agent at the issuance of each Letter, computed at the rate set
forth in the Agent’s Letter on the face amount of such Letter. Each of the
Agent’s fees shall be fully earned on the date they become payable and, at the
option of the Agent, shall be paid by Advances pursuant to Section 2.1, without
prior demand by the Agent. The Agent’s Letter also covers the audit fees
referred to in Section 10.7. No Persons other than the Agent shall have any
interest in any such Agent’s fees. Borrower also agrees to reimburse the Agent,
for any fees and expenses incurred in connection with the syndication of the
Commitments as set forth in the Agent’s Letter.

     (b) Initial Commitment Fees. Borrower agrees to pay to the Agent for
distribution to the Lenders, including the Agent (based on their respective Pro
Rata Percentages): (a) a fee equal to One Quarter of One Percent (0.25%) of the
Term Loan Commitments on the Closing Date adjusted as indicated below; and (b) a
fee equal to Seventy Five Thousandths of One Percent (0.075%) of the Line of
Credit Loan Commitments on the Closing Date. A schedule of these fees is as
follows:

                  Name of Lender   Term Loan     Line of Credit  
U.S. Bank National Association
  $ 64,583.33     $ 74,375.00  
Harris N.A.
  $ 57,291.67     $ 24,062.50  
Rabobank International
  $ 57,291.67     $ 24,062.50  
First National Bank of Omaha
  $ 20,833.33     $ 8,750.00  
 
           
TOTAL:
  $ 200,000.00     $ 131,250.00  

-25-



--------------------------------------------------------------------------------



 



The parties acknowledge that the fees payable to U.S. Bank as a Lender will be
shared with the Voting Participants in accordance with the Participation
Agreements. The parties acknowledge that the Term Loan commitment fee payable to
U.S. Bank has been reduced to $0, and that the Term Loan commitment fees that
will be shared with the Voting Participants has been reduced as set forth in
their Participation Agreements, in each case in respect of commitment fees
received by them related to the increase of the Line of Credit under the Former
Loan Agreement. Each of the foregoing fees shall be fully earned as they accrue
and, at the option of the Agent, shall be paid by Advances pursuant to
Section 2.1, without prior demand by the Agent.

     (c) Non-Use Fee. Borrower agrees to pay to the Agent for distribution to
the Lenders (based on their respective pro rata average principal amounts
outstanding under the Swing Line and the Line of Credit) a quarterly non-use fee
from the Closing Date to the Maturity Date, calculated using the applicable rate
per annum set forth in the definition of Applicable Margin, and applied to the
daily average Available Amount. The quarterly non-use fee shall be due and
payable in arrears with respect to the prior quarter on the first day of each
January, April, July and October hereafter through the Maturity Date. A
pro-rated non-use fee shall be due and payable on the first day of the quarter
following the Closing Date and on the Maturity Date. Each quarterly non-use fee
shall be earned as it accrues and, at the option of the Agent, shall be paid by
Advances pursuant to Section 2.1, without prior demand by the Agent.

     (d) Letter of Credit Fees. Borrower agrees to pay to the Agent, for
distribution to the Lenders (based on their respective Pro Rata Percentages), a
quarterly fee, payable in arrears with respect to the prior quarter on the first
day of each January, April, July and October, in respect of each Letter issued
hereunder, computed at a rate per annum equal to the then effective Applicable
Margin for Loans that are LIBOR Rate Loans on the aggregate daily average face
amounts of all Letters outstanding during such quarter. Pro-rated letter of
credit fees shall be due and payable on the first day of the quarter following
the Closing Date, on the Maturity Date and, with respect to a Letter that
terminates, on the date such Letter terminates. Borrower shall also pay to the
Agent for the account of the Issuer issuing any Letter, the normal and customary
processing fees charged by such Issuer in connection with the issuance of or
drawings under each such Letter. Each letter of credit fee and processing fee
shall be fully earned as it accrues and, at the option of the Agent, shall be
paid by Advances pursuant to Section 2.1, without prior demand by the Agent.

     (e) Calculation of Fees. The fees payable under this Section 2.5 which are
based on an annual percentage rate shall be calculated by the Agent on the basis
of a 360-day year, for the actual days (including the first day but excluding
the last day) occurring in the period for which such fee is payable. Each
determination by the Agent of fees payable under this Section 2.5 shall be
conclusive and binding for all purposes, absent manifest error.

     (f) Fees Not Interest. The fees described in this Agreement represent
compensation for services rendered and to be rendered separate and apart from
the lending of money or the provision of credit and do not constitute
compensation for the use, detention, or forbearance of

-26-



--------------------------------------------------------------------------------



 



money, and the obligation of Borrower to pay each fee described herein shall be
in addition to, and not in lieu of, the obligation of Borrower to pay interest,
other fees described in this Agreement, and expenses otherwise described in this
Agreement. Fees shall be payable when due in Dollars and in Immediately
Available Funds. All fees shall be non-refundable.

     2.6 Borrower’s Loan Account. The Agent shall maintain a loan account (“Loan
Account”) on its books in which shall be recorded: (a) all Line of Credit
Advances made by the Agent to Borrower pursuant to this Agreement; (b) all Term
Loan Advances made by the Agent to Borrower pursuant to this Agreement; (c) all
receipts and disbursements from and to the other Lenders; (d) all payments made
by Borrower; and (e) all other appropriate debits and credits as provided in
this Agreement, including without limitation, all receipts of cash proceeds of
collateral, fees, charges, expenses and interest. All entries in Borrower’s Loan
Account shall be made in accordance with the Agent’s customary accounting
practices as in effect from time to time. Borrower promises to pay the amount
reflected as owing by and under its Loan Account and all other obligations
hereunder as such amounts become due or are declared due pursuant to the terms
of this Agreement.

     2.7 Statements. All Advances to Borrower, and all other debits and credits
provided for in this Agreement, shall be evidenced by entries made by the Agent
in its internal data control systems showing the date, amount and reason for
each such debit or credit. Until such time as the Agent shall have rendered to
Borrower and the Lenders written statements of account, the balance in
Borrower’s Loan Account, as set forth on the Agent’s most recent printout, shall
be rebuttable presumptive evidence of the amounts due and owing the Lenders by
Borrower and, as the case may be, by the Lenders to each other. On or about the
last day of each calendar month, the Agent shall mail to Borrower a statement
setting forth the balance of Borrower’s Loan Account, including without
limitation, principal, interest, expenses and fees. Each such statement shall be
subject to subsequent adjustment by the Agent but shall, absent manifest errors
or omissions, be presumed correct and binding upon Borrower and shall constitute
an account stated unless, within sixty (60) days after receipt of any statement
from the Agent, Borrower or a Lender shall deliver to the Agent written
objection specifying the error or errors, if any, contained in such statement.

     2.8 Termination of Agreement. Subject to and in accordance with
Section 9.1, the Agent shall have the right, without notice to Borrower, to
terminate the Commitments immediately upon a Matured Default. In addition, the
Commitments shall be deemed immediately terminated and all of the Liabilities
shall be immediately due and payable, without notice to Borrower, on the
Termination Date if the Lenders elect not to extend the Termination Date of the
Swing Line and the Line of Credit pursuant to Sections 2.1.1 and 2.1.2. In the
event the Commitments are terminated, the remainder of this Agreement shall
remain in full force and effect until the payment in full of the Liabilities and
the termination of any Letters. Notwithstanding the foregoing, in the event that
a proceeding under any bankruptcy, reorganization, arrangement of debt,
insolvency, readjustment of debt or receivership law or statute is filed by or
against Borrower or any guarantor of the Liabilities, or Borrower or any
guarantor of the Liabilities makes an assignment for the benefit of creditors,
the Commitments

-27-



--------------------------------------------------------------------------------



 



shall be deemed to be terminated immediately, and all the Liabilities shall be
due and payable, without presentment, demand, protest or further notice
(including without limitation, notice of intent to accelerate and notice of
acceleration) of any kind, all of which are expressly waived by Borrower,
provided, however, that in the event a proceeding against Borrower or any
guarantor of the Liabilities is dismissed within thirty (30) days of the date of
its filing then the Commitments shall be deemed to be reinstated as of the date
the order of dismissal becomes final and the Agent is given notice thereof, and
provided, however, the automatic reimbursement of the Issuer by the Lenders as
provided for in this Agreement shall continue with respect to any post-petition
drawings under any Letters. This Agreement shall terminate when the Commitments
have terminated, any Letters issued hereunder have terminated and the
Liabilities have been indefeasibly paid in full.

     2.9 Contribution Agreement. As an inducement to the Agent and the Lenders
to make Advances and extend credit to each Borrower, each Borrower agrees to
indemnify and hold the others harmless from and each shall have a continuing
right of contribution against each other Borrower, if and to the extent that a
Borrower makes or is caused to make disproportionate payments of the Liabilities
in excess of that Borrower’s Proportionate Share (as defined below), from
dispositions of its assets or otherwise. These indemnification and contribution
obligations shall be unconditional and continuing obligations of each Borrower
and shall not be waived, rescinded, modified, limited or terminated in any way
whatsoever without the prior written consent of the Agent and the Required
Lenders, in their sole discretion. For purposes hereof, the Proportionate Share
of a Borrower shall mean a fraction, in which the numerator is the net worth of
a Borrower (defined as the fair salable value of its assets minus its
liabilities, other than the Liabilities and its contribution obligations
hereunder) on the date of the determination with regard to such payments and the
denominator is the consolidated net worth of every Borrower (as so defined) on
such date.

     2.10 Acknowledgement of and Agreement Regarding Participation. Borrower
acknowledges that U.S. Bank and each of Farm Credit Services of Missouri, PCA,
Farm Credit Services of America, PCA, AgStar Financial Services, FLCA and AgStar
Financial Services, PCA (collectively, the “Participants”) have entered into
those certain Master Non-Recourse Participation Agreement(s) dated as of
June 24, 2005 and November 12, 2004 (as the same may be amended, replaced,
restated and/or supplemented from time to time, the “Participation Agreements”),
whereby a certain percentage of the Commitments and Loans of U.S. Bank to
Borrower have been participated to the Participants according to the terms of
the Participation Agreements, and Borrower agrees that, notwithstanding any of
the terms of this Agreement or any other Financing Agreement, to the extent, if
any, that the Participants fail or refuse to fund any of the participation
commitments in respect of the Commitments of U.S. Bank to Borrower, in
accordance with the terms of the Participation Agreements, then, and to that
extent, U.S. Bank shall not be obligated to fund the Commitments of U.S. Bank to
Borrower. According to Section 10.2 of the Participation Agreements, U.S. Bank
shall not agree to amend the terms of Section 10.2, Section 2.6 or Section 10.10
thereof without the prior written consent of Borrower. The Borrower and the
Agent hereby consent to the Participants becoming Voting Participants in
accordance with Section 10.23 of this Agreement and acknowledge that the
inclusion of this

-28-



--------------------------------------------------------------------------------



 



Section 2.10 in this Agreement constitutes receipt of the Voting Participant
Notifications with respect to the Participants as required by Section 10.23 of
this Agreement.

     3 BORROWING BASE.

     3.1 Eligible Accounts. The Agent shall have the right, in the exercise of
the Agent’s reasonable discretion, to determine whether Accounts are eligible
for inclusion in the Borrowing Base at any particular time (such eligible
accounts being referred to as “Eligible Accounts”). Without limiting the Agent’s
right to determine that Accounts do not constitute Eligible Accounts, the
following Accounts shall not be Eligible Accounts: (a) any Account other than an
Account arising from a completed sale (not a bill-and-hold, undelivered sale,
sale or return, consignment or sale-on-approval basis) of “livestock” (as
defined in PASA) or of processed pork products by Borrower; (b) any Account
other than an Account denominated in U.S. Dollars; (c) all Accounts owing by an
Account Debtor that is a meat packer in connection with the sale of “livestock”
(as defined in PASA) which are at that time unpaid for a period exceeding seven
(7) days after the delivery date of the livestock related thereto; (d) all
Accounts other than those described in the preceding clause c, which are at that
time unpaid for a period exceeding twenty one days (21) days after the original
invoice date of the original invoice related thereto; (e) all Accounts owing by
an Account Debtor if more than ten percent (10%) of the Accounts owing by such
Account Debtor are at that time unpaid for a period exceeding that permitted by
the preceding clause c or clause d, respectively; (c) those Accounts, except
Accounts owing from the Account Debtors listed on Exhibit 3A, of an Account
Debtor, the aggregate face amount of which is in excess of five percent (5%) of
the aggregate face amount of all other Eligible Accounts of all other Account
Debtors; (d) those Accounts owing from the United States or any department,
agency or instrumentality thereof unless Borrower shall have complied with the
Assignment of Claims Act to the satisfaction of the Agent; (e) Accounts which
arise out of transactions with Affiliates; (f) Accounts of an Account Debtor
that is located outside the United States, unless such Accounts are covered by a
letter of credit issued or confirmed by a bank acceptable to the Agent or are
covered by foreign credit insurance acceptable to the Agent; (g) Accounts which
are or may be subject to rights of setoff or counterclaim by the Account Debtor
(to the extent of the amount of such setoff or counterclaim); (h) Accounts in
which the Agent does not, for any reason, have a first priority perfected
security interest; and (i) Accounts which in the Agent’s opinion may be subject
to liens or conflicting claims of ownership, whether such liens or conflicting
claims are asserted or could be asserted by any Person.

     3.2 Eligible Inventory. The Agent shall have the right, in the exercise of
the Agent’s reasonable discretion, to determine whether Inventory is eligible
for inclusion in the Borrowing Base at any particular time (such eligible
inventory being referred to as “Eligible Inventory”). Without limiting the
Agent’s right to determine that Inventory does not constitute Eligible
Inventory, the following Inventory shall not be Eligible Inventory:
(a) Inventory reasonably determined by the Agent to be out-of-condition or
otherwise unmerchantable, including, without limitation, Inventory deemed to be
out-of-condition or otherwise unmerchantable by the United States Department of
Agriculture, any state’s Department of Agriculture, or any other Governmental
Authority having regulatory authority over Borrower or any of Borrower’s assets

-29-



--------------------------------------------------------------------------------



 



or activities; (b) Inventory for which a prepayment has been received;
(c) Inventory in the possession of third parties, unless it is Inventory: (i) at
a location disclosed to the Agent in accordance with Section 6.5 and/or
Section 7.3 or (ii) covered by negotiable warehouse receipts or negotiable bills
of lading issued by either: (A) a warehouseman licensed and bonded by the United
States Department of Agriculture or any state’s Department of Agriculture, or
(B) a recognized carrier having an office in the United States and in a
financial condition reasonably acceptable to the Agent, which receipts or bills
of lading designate the Agent directly or by endorsement as the only Person to
which or to the order of which the warehouseman or carrier is legally obligated
to deliver such Goods; (d) Inventory in which the Agent does not, for any
reason, have a first priority perfected security interest; and (e) Inventory
which in the Agent’s opinion may be subject to liens or conflicting claims of
ownership (except with regard to Producer Payables deducted in accordance with
the Borrowing Base computation), whether such liens or conflicting claims are
asserted or could be asserted by any Person.

     4 CONDITIONS TO ADVANCES.

     Notwithstanding any other provisions to the contrary contained in this
Agreement, the making of Advances or the issuance of Letters provided for in
this Agreement shall be conditioned upon the following:

     4.1 Approval of the Agent’s Counsel. Legal matters, if any, relating to any
Advance shall have been reviewed by and shall be satisfactory to counsel for the
Agent.

     4.2 Compliance. All representations and warranties contained in this
Agreement shall be true on and as of the date of the making of each Advance as
if such representations and warranties had been made on and as of such date
(unless such representations and warranties relate to a specific earlier date),
and no Default or Matured Default shall have occurred and be continuing or shall
exist.

     4.3 Documentation. Prior to the initial Advance, Borrower shall have
executed and/or delivered to the Agent all of the documents listed on the List
of Closing Documents attached as Exhibit 4A, in form and substance acceptable to
the Agent. On or before August 25, 2005, Borrower shall have executed and/or
delivered to the Agent all of the documents listed on the List of Closing
Documents attached as Exhibit 4B, in form and substance acceptable to the Agent.

     4.4 Hedging Activities. With respect to each Advance, the Agent shall be
satisfied that Borrower is in compliance with Borrower’s covenants and
agreements contained in Section 5.15 in all material respects.

     4.5 Appraisal. Prior to the initial Advance, the Agent shall have received
updates or evaluations of the appraisals received by the Agent under the Former
Loan Agreement of real property, fixtures and equipment, acceptable to the
Agent, which will satisfy, to the extent applicable, the regulations promulgated
by the Office of the Comptroller of the Currency under

-30-



--------------------------------------------------------------------------------



 



Title XI of the Federal Financial Institutions Reform, Recovery, and Enforcement
Act of 1989, as well as the Uniform Standards of Professional Appraisal Practice
and indicating a combined market value of not less than $257,143,000. Expenses
incurred by the Agent associated with any required updates of the appraisals
shall be payable by Borrower in accordance with the terms of this Agreement. If
the Agent is able to complete satisfactory evaluations of the appraisals whereby
no formal updated appraisals are required, Borrower agrees to pay to the Agent,
an appraisal evaluation fee in an amount set forth in the Agent’s Letter. The
appraisal evaluation fee shall be fully earned on the date it becomes payable
and, at the option of the Agent, shall be paid by Advances pursuant to
Section 2.1, without prior demand by the Agent.

     5 SECURITY.

     5.1 Security Interests and Liens. To secure the payment and performance of
the Liabilities, Borrower hereby grants to the Agent for the ratable benefit of
the Lenders (and affiliates of the Lenders with respect to Bank Products) and
the Issuer a continuing security interest in and to the following property and
interests in property of Borrower, whether now owned or existing or hereafter
acquired or arising and wheresoever located: all Accounts, Inventory, Equipment,
Farm Products, Goods, General Intangibles, Payment Intangibles, Commercial Tort
Claims (specifically described as those Commercial Tort Claims which are
proceeds of any of the other herein described collateral), Deposit Accounts,
Margin Accounts, Commodity Accounts, Commodity Contracts, Securities Accounts,
Investment Property, Instruments, Letter of Credit Rights, Documents, Chattel
Paper, Electronic Chattel Paper, Tangible Chattel Paper, all accessions to,
substitutions for, and all replacements, products and proceeds of the foregoing
(including without limitation, proceeds of insurance policies insuring any of
the foregoing), all books and records pertaining to any of the foregoing
(including without limitation, customer lists, credit files, computer programs,
printouts and other computer materials and records), and all insurance policies
insuring any of the foregoing. Borrower has granted and continues to agree to
grant to the Agent for the ratable benefit of the Lenders, liens against
Borrower’s interests in the Property, which liens are and shall be evidenced by
Borrower’s (a) (i) Amended and Restated First Deed of Trust from CGC Asset
Acquisition Corp., dated and recorded as follows: dated August 21, 2000 and
recorded August 30, 2000, Book 183, Page 41; and (ii) Amended and Restated First
Deed of Trust from CGC Asset Acquisition Corp., dated and recorded as follows:
dated August 21, 2000 and recorded August 30, 2000, Book 183, Page 42, (as
amended, and as the same may be further amended, restated, modified,
supplemented or

-31-



--------------------------------------------------------------------------------



 



replaced from time to time) which encumber, among other things, Borrower’s fee
estate real property in Daviess County, Missouri, (b) Amended and Restated First
Deed of Trust from Premium Standard Farms, Inc., dated and recorded as follows:
dated August 21, 2000 and recorded August 29, 2000, Book 231, Pages 352-395 (as
amended, and as the same may be further amended, restated, modified,
supplemented or replaced from time to time) which encumbers, among other things,
Borrower’s fee estate real property in Mercer County, Missouri, (c) Amended and
Restated First Deed of Trust from Premium Standard Farms, Inc., dated and
recorded as follows: dated August 21, 2000 and recorded August 29, 2000 at Book
227, Page 515 (as amended, and as the same may be further amended, restated,
modified, supplemented or replaced from time to time) which encumbers, among
other things, Borrower’s fee estate real property in Sullivan County, Missouri,
(d) Amended and Restated First Deed of Trust from Premium Standard Farms, Inc.,
dated and recorded as follows: dated August 21, 2000 and recorded August 29,
2000 at Book 227, Pages 288-325 (as amended, and as the same may be further
amended, restated, modified, supplemented or replaced from time to time) which
encumbers, among other things, Borrower’s fee estate real property in Putnam
County, Missouri, (e) Amended and Restated First Deed of Trust from CGC Asset
Acquisition Corp., dated and recorded as follows: dated August 21, 2000 and
recorded August 29, 2000, Book 520, Page 233 (as amended, and as the same may be
further amended, restated, modified, supplemented or replaced from time to time)
which encumbers, among other things, Borrower’s fee estate real property in
Grundy County, Missouri, (f) Amended and Restated First Deed of Trust from CGC
Asset Acquisition Corp., dated and recorded as follows: dated August 21, 2000
and recorded August 31, 2000, Book 166, Page 81 (as amended, and as the same may
be further amended, restated, modified, supplemented or replaced from time to
time) which encumbers, among other things, Borrower’s fee estate real property
in Worth County, Missouri, (g) Amended and Restated First Deed of Trust from CGC
Asset Acquisition Corp., dated and recorded as follows: dated August 21, 2000
and recorded August 31, 2000, Book 398, Page 12 (as amended, and as the same may
be further amended, restated, modified, supplemented or replaced from time to
time) which encumbers, among other things, Borrower’s fee estate real property
in Gentry County, Missouri, (h) First Deed of Trust from Dogwood Farms, Inc.,
dated and recorded as follows: dated August 21, 2000 and recorded September 5,
2000, Book 1368, Page 111 (as amended, and as the same may be further amended,
restated, modified, supplemented or replaced from time to time) which encumbers,
among other things, Borrower’s fee estate real property in Sampson County, North
Carolina, (i) First Deed of Trust from Boneless Hams, Inc., dated and recorded
as follows: dated August 21, 2000 and recorded September 5, 2000, Book 1437,
Pages 0785-0827 (as amended, and as the same may be further amended, restated,
modified, supplemented or replaced from time to time) which encumbers, among
other things, Borrower’s fee estate real property in Harnett County, North
Carolina, (j) First Deed of Trust from The Lundy Packing Company, dated and
recorded as follows: dated August 21, 2000 and recorded September 5, 2000, Book
1368, Page 55 (as amended, and as the same may be further amended, restated,
modified, supplemented or replaced from time to time) which encumbers, among
other things, Borrower’s fee estate real property in Sampson County, North
Carolina, (k) First Deed of Trust from Dogwood Farms, Inc., dated and recorded
as follows: dated August 21, 2000 and recorded September 5, 2000, Book 449, Page
587 (as amended, and as the same may be further amended, restated, modified,
supplemented or replaced from time to time) which encumbers, among other things,
Borrower’s fee estate real property in Hoke County, North Carolina, (l) First
Deed of Trust from Dogwood Farms, Inc., dated and recorded as follows: dated
August 21, 2000 and recorded September 5, 2000, Book 1323, Page 785 (as amended,
and as the same may be further amended, restated, modified, supplemented or
replaced from time to time) which encumbers, among other things, Borrower’s fee
estate real property in Duplin County, North Carolina, (m) First Deed of Trust
from Dogwood Farms, Inc., dated and recorded as follows: dated August 21, 2000
and recorded September 5, 2000, Book 1437, Pages 0828-0873 (as amended, and as
the same may be further amended, restated, modified, supplemented or replaced
from time to time) which encumbers, among other things, Borrower’s fee estate
real property in

-32-



--------------------------------------------------------------------------------



 



Harnett County, North Carolina, (n) First Deed of Trust from Premium Standard
Farms of North Carolina, Inc., dated and recorded as follows: dated
September 22, 2000 and recorded September 29, 2000 at Book 1068, Page 394 (as
amended, and as the same may be further amended, restated, modified,
supplemented or replaced from time to time) which encumbers, among other things,
Borrower’s fee estate real property in Pitt County, North Carolina, and
(o) First Deed of Trust from Premium Standard Farms of North Carolina, Inc.,
dated and recorded as follows: dated September 22, 2000 and recorded
September 29, 2000 at Book 1279, Page 601 (as amended, and as the same may be
further amended, restated, modified, supplemented or replaced from time to time)
which encumbers, among other things, Borrower’s fee estate real property in
Edgecombe County, North Carolina. In addition to the security interest granted
in Borrower’s General Intangibles (including but not limited to Borrower’s
trademarks and trade names) Borrower agrees to grant to the Agent for the
ratable benefit of the Lenders a license to use Borrower’s trademarks and trade
names as set forth in an Amended and Restated Trademark License Agreement of
even date with this Agreement. Borrower agrees to grant to the Agent for the
ratable benefit of the Lenders, Assignments of Commodity Accounts and Commodity
Contracts referred to in Section 5.15. The Lenders agree to release as
Collateral, the property covered by the Amended and Restated Deed of Trust from
Premium Standard Farms, Inc., dated and recorded as follows: dated August 21,
2000 and recorded August 30, 2000 at Volume 59, Pages 329-359 (as amended) which
encumbers, among other things, Borrower’s fee estate real property in Hartley
County, Texas, and the Amended and Restated Deed of Trust from Premium Standard
Farms, Inc., dated and recorded as follows: dated August 21, 2000 and recorded
August 30, 2000 at Volume 72, Pages 449-479 (as amended) which encumbers, among
other things, Borrower’s fee estate real property in Dallam County, Texas, and
hereby directs the Agent to execute and deliver releases of these Amended and
Restated Deeds of Trust accordingly.

     5.2 Endorsement by the Agent. Borrower authorizes the Agent to endorse, in
Borrower’s name, any item, however received by the Agent, representing payment
on or other proceeds of any of the Collateral.

     5.3 Delivery of Warehouse Receipts to the Agent. In the event that any
Inventory becomes the subject of a negotiable or nonnegotiable warehouse
receipt, said warehouse receipt shall be promptly delivered to the Agent with
such endorsements and assignments as are necessary to vest title and possession
in the Agent. Provided that a Matured Default does not then exist and would not
be created thereby, the Agent shall return such warehouse receipts to Borrower
within two (2) Business Days of Borrower’s request therefor, but only for
purposes of negotiation, delivery or exchange in the ordinary course of
Borrower’s business, and provided, however, that Borrower shall comply with such
terms and conditions reasonably deemed appropriate by the Agent to secure the
return to the Agent of the proceeds of such warehouse receipts, where such
return of proceeds would be required in accordance with Borrower’s obligations
to the Agent under the Financing Agreements.

     5.4 Preservation of Collateral and Perfection of Security Interests.
Borrower shall execute and deliver to the Agent, concurrently with the execution
of this Agreement and at any time hereafter, all financing statements or other
documents (and pay the cost of filing or

-33-



--------------------------------------------------------------------------------



 



recording the same in all public offices deemed necessary by the Agent), as the
Agent may request, in a form satisfactory to the Agent, to perfect and keep
perfected the security interest in the Collateral granted by Borrower to the
Agent and otherwise to protect and preserve the Collateral and the Agent’s
security interests. The Agent is hereby irrevocably authorized to file (and sign
on behalf of Borrower, if necessary) UCC or effective financing statements on
the Collateral at the time of this Agreement or from time to time hereafter.
Borrower further agrees that an electronic, carbon, photographic, or other
reproduction of a financing statement is sufficient as a financing statement.

     5.5 Loss of Value of Collateral. Borrower shall immediately notify the
Agent of any material loss or decrease in the value of the Collateral.

     5.6 Collection of Accounts; Power of Attorney. Borrower shall take all
reasonable steps, including without limitation, the placement of such
designations on invoices as may be appropriate, to cause all Account Debtors to
make all payments to Borrower (or to Borrower’s depository banks, including, but
not limited to U.S. Bank), in any case for Borrower’s subsequent deposit in
account number 194311040266 at U.S. Bank. Upon and during the occurrence of a
Matured Default, Borrower agrees, upon the Agent’s demand, to use a lockbox into
which Account Debtors shall make payments. Upon a Matured Default, Borrower
designates, makes, constitutes and appoints the Agent (and all Persons
designated by the Agent) as Borrower’s true and lawful attorney-in-fact, with
power, in Borrower’s or the Agent’s name, to: (a) demand payment of Accounts;
(b) enforce payment of Accounts by legal proceedings or otherwise; (c) exercise
all of Borrower’s rights and remedies with respect to proceedings brought to
collect an Account; (d) sell or assign any Account upon such terms, for such
amount and at such time or times as the Agent reasonably deems advisable;
(e) settle, adjust, compromise, extend or renew any Account; (f) discharge and
release any Account; (g) take control in any manner of any item of payment or
proceeds of any Account; (h) prepare, file and sign Borrower’s name upon any
items of payment or proceeds and deposit the same to the Agent’s account on
account of the Liabilities; (i) endorse Borrower’s name upon any Chattel Paper,
Document, Instrument, invoice, warehouse receipt, bill of lading, or similar
Document or agreement relating to any Account or any other Collateral; (j) sign
Borrower’s name on any verification of Accounts and notices to Account Debtors;
(k) prepare, file and sign Borrower’s name on any proof of claim in bankruptcy
or similar proceeding against any Account Debtor; and (l) do all acts and things
which are necessary, in the Agent’s reasonable discretion, to sell, transfer or
otherwise obtain the proceeds of any Collateral or otherwise to fulfill
Borrower’s obligations under this Agreement. The foregoing power of attorney is
coupled with an interest and is therefore irrevocable.

     5.7 {Intentionally Omitted}

     5.8 Account Records and Verification Rights. Borrower represents and
warrants to and covenants with the Agent that Borrower now keeps and at all
times shall keep records that are correct and accurate in all material respects
relating to the Accounts and the financial and payment records of the Account
Debtors, all of which records shall be available upon demand during Borrower’s
usual business hours to any of the Agent’s officers, employees or agents. Any

-34-



--------------------------------------------------------------------------------



 



of the Agent’s officers, employees or agents shall have the right at any time,
in the name of Borrower, to verify the validity, amount or any other matter
relating to any Accounts, by mail, telephone, telegraph or otherwise, with any
requested return of verification to be to an address under the control of the
Agent.

     5.9 Notice to Account Debtors. The Agent may (upon the direction of the
Required Lenders), at any time or times upon and during the occurrence of a
Matured Default, and without prior notice to Borrower, notify any or all Account
Debtors that the Accounts have been assigned to the Agent and that the Agent has
been granted a security interest therein and may direct any or all Account
Debtors to make all payments upon the Accounts directly to the Agent or to a
lockbox to be used pursuant to Section 5.6. The Agent shall furnish Borrower
with a copy of such notice.

     5.10 Inventory Records. Borrower represents and warrants to and covenants
with the Agent that Borrower now keeps and at all times shall keep records that
are correct and accurate in all material respects, itemizing and describing the
kind, type, quality and quantity of Inventory, Borrower’s costs and selling
prices of Inventory and daily withdrawals and additions of Inventory, all of
which records shall be available on demand during Borrower’s usual business
hours to any of the Agent’s officers, employees or agents.

     5.11 Special Collateral. Immediately upon Borrower’s receipt thereof and
upon request by the Agent, Borrower shall (except as provided for in Section 5.3
with regard to warehouse receipts) deliver or cause to be delivered to the
Agent, with such endorsements and assignments as are necessary to vest title and
possession in the Agent, all Chattel Paper, Instruments and Documents which
Borrower now owns or which Borrower may at any time acquire. Borrower shall
promptly mark all copies of such Chattel Paper, Instruments and Documents to
show that they are subject to the Agent’s security interest.

     5.12 Remittance of Proceeds to the Agent. Except as otherwise provided in
Section 5.6, in the event any proceeds of any Collateral shall come into the
possession of Borrower (or any of Borrower’s Owners, directors, officers,
managers, employees, agents or any Persons acting for or in concert with
Borrower), Borrower or such Person shall receive, as the sole and exclusive
property of the Agent, and as trustee for the Agent, all monies, checks, notes,
drafts and all other payments for and/or other proceeds of Collateral, and no
later than the first Business Day following receipt, Borrower shall remit the
same (or cause the same to be remitted), in kind, to the Agent or to such agent
or agents (at such agent’s or agents’ designated address or addresses) as are
appointed by the Agent for that purpose, to be applied to the Liabilities
pursuant to Section 10.14.

     5.13 Safekeeping of Collateral. The Agent shall not be responsible for:
(a) the safekeeping of the Collateral; (b) any loss or damage to the Collateral;
(c) any diminution in the value of the Collateral; or (d) any act or default of
any carrier, warehouseman, bailee, forwarding agency or any other Person
relating to the Collateral. All risk of loss, damage, destruction or diminution
in value of the Collateral shall be borne by Borrower.

-35-



--------------------------------------------------------------------------------



 



     5.14 Sales and Use of Collateral. Except as set forth in this Section or in
Section 8.6, Borrower shall not sell, lease, transfer or otherwise dispose of
any Collateral. So long as there shall not have occurred and be continuing a
Matured Default, Inventory may be sold by Borrower in the ordinary course of
Borrower’s business, but shall not otherwise be taken or removed from Borrower’s
premises or approved third party locations, except for raw materials or work in
process for the purpose of conversion into finished Goods. Upon and during the
occurrence of a Matured Default and if the Agent so notifies Borrower in
writing, neither Inventory nor any other Collateral shall be sold or taken or
removed from Borrower’s premises or approved third party locations, except with
the prior written consent of the Agent and upon payment of an amount equivalent
to the value of the Collateral to be sold or removed, such amounts to be paid to
the Agent to be applied upon the Liabilities. So long as there shall not have
occurred a Matured Default, Collateral may be used by Borrower in the ordinary
course of Borrower’s business, subject to the Agent’s continuing security
interest. Upon and during the occurrence of a Matured Default and if the Agent
so notifies Borrower in writing, Collateral shall not be used except with the
prior written consent of the Agent.

     5.15 Margin Accounts. All Margin Accounts shall be kept with ABN Amro
(“Broker”) unless the Agent shall otherwise consent in writing. Borrower
represents and warrants to the Agent that: (a) Borrower is now the owner, free
and clear of all liens, security interests and encumbrances, except for those in
favor of the Agent or Broker, of any and all Margin Accounts which are listed in
any financial statements or books and records of Borrower as being the property
of Borrower; and (b) except as otherwise permitted by this Agreement, Borrower
owns no open futures positions which are not either covered by existing, unsold
Inventory or covered by reciprocal contracts for future delivery of the product
by reliable sellers, or directly related to Inventory which Borrower plans to
purchase in the ordinary course of Borrower’s business. Concurrently with the
execution of this Agreement, Borrower, the Broker and the Agent have executed an
Assignment of Commodity Accounts and Commodity Contracts. With respect to any
Margin Account opened after the date of this Agreement, Borrower, the Broker and
the Agent shall execute an Assignment of Commodity Accounts and Commodity
Contracts, in a standard form reasonably acceptable to the Agent and the Broker.
All of the Agent’s rights under such Assignment of Commodity Accounts and
Commodity Contracts shall be in addition to the Agent’s rights hereunder, and
shall also apply to any Margin Accounts that are maintained, in violation of
this Agreement, with any Person other than the Broker, provided, however, the
Agent shall not exercise any rights, powers or remedies under any Assignment of
Commodity Accounts and Commodity Contracts except upon and during the
continuance of a Matured Default. Borrower warrants that the Margin Accounts
will be used solely for the hedging of Borrower’s investments in Inventory and
not for speculative purposes.

     5.16 Real Property. Borrower shall pay all costs associated with the
recording of the deeds of trust referred to in Section 5.1, together with any
subsequent amendments thereto, with the appropriate authorities, and shall take
all other actions reasonably requested by the Agent in order to vest in the
Agent a perfected lien on each such parcel of real property described therein,
subject to no other liens, claims or encumbrances, except those expressly
acknowledged thereby.

-36-



--------------------------------------------------------------------------------



 



     5.17 Title Insurance. Borrower shall cooperate with the Agent to obtain
delivery to the Agent of endorsed policies of title insurance, insuring the
Agent’s mortgagee’s interest, in accordance with the title insurance commitment
delivered to the Agent pursuant to Section 4.3, which cooperation shall be
deemed to include without limitation, doing all things reasonably necessary to
satisfy the requirements set forth in said title insurance commitment or other
requirements of the issuer thereof (including without limitation, the payment of
premiums). The Agent shall have no obligation to make any Advance hereunder
unless and until all requirements set forth in said title insurance commitment
or other requirements of the issuer thereof have been satisfied. The Agent shall
have the right to request such title insurance commitment updates at such times
as the Agent, in its sole discretion, shall deem appropriate, and shall have the
right to instruct the issuer of the title insurance commitment to set forth as
added requirements such things as would be necessary to eliminate added
exceptions to coverage. In the event the Agent reasonably determines that a
policy of title insurance will not be issued in accordance with said title
insurance commitment by reason of Borrower’s failure to cooperate as aforesaid,
then the Agent shall have the right to terminate this Agreement pursuant to
Section 2.8 and Borrower shall remain obligated to the Agent for all Liabilities
incurred to date thereof (including without limitation, all fees and cost
reimbursements provided for herein).

     6 WARRANTIES.

     Borrower represents and warrants to the Lenders that:

     6.1 Litigation and Proceedings. Except as set forth on Part 1 of
Exhibit 6A, no judgments are outstanding against Borrower, nor is there pending
or threatened any litigation, contested claim, or governmental proceeding by,
against or with respect to Borrower as of the date of this Agreement. After the
date of this Agreement, no judgments are outstanding against Borrower, nor is
there pending or threatened any litigation, contested claim, or governmental
proceeding by, against or with respect to Borrower, (a) except to the extent
they relate back to matters disclosed on Part 1 of Exhibit 6A (for example, a
disclosed claim results in a judgment that could be anticipated from the
description of a disclosed claim), and (b) except for judgments and pending or
threatened litigation, contested claims and governmental proceedings which are
not, in the aggregate, material to Borrower’s financial condition, results of
operations or business.

     6.2 Other Agreements. Except as set forth on part 2 of Exhibit 6A, Borrower
is not in default under any contract, lease or commitment to which Borrower is a
party or by which Borrower is bound except those defaults which are not, in the
aggregate, material to Borrower’s financial condition, results of operations or
business. Borrower knows of no dispute, except as set forth on part 2 of
Exhibit 6A, relating to any contract, lease, or commitment except those disputes
which are not, in the aggregate, material to Borrower’s financial condition,
results of operations or business.

     6.3 Licenses, Patents, Copyrights, Trademarks and Trade Names. All of
Borrower’s licenses, patents, copyrights, trademarks and trade names and all of
Borrower’s

-37-



--------------------------------------------------------------------------------



 



applications for any of the foregoing are set forth on part 3 of Exhibit 6A as
updated from time to time by Borrower. There is no action, proceeding, claim or
complaint pending or threatened to be brought against Borrower by any Person
which might jeopardize any of Borrower’s interest in any of the foregoing
licenses, patents, copyrights, trademarks, trade names or applications except
those which are not, in the aggregate, material to Borrower’s financial
condition, results of operations or business.

     6.4 Collateral. Except as permitted under Section 8.1 and except as set
forth on part 4 of Exhibit 6A, all of the Collateral is free and clear of all
security interests, liens, claims and encumbrances. No Goods held by Borrower on
consignment or under sale or return contracts have been represented to be
Inventory and no amounts receivable by Borrower in respect of the sale of such
Goods (except markups or commissions which have been fully earned by Borrower)
have been represented to be Accounts. All Producer Payables which are owing to
suppliers of any of the Collateral have been paid when due, other than those
being contested in good faith by Borrower, and no Person to whom such Producer
Payables are owed has demanded turnover of any Collateral or proceeds thereof.
Borrower has adequate procedures in place to insure that Collateral purchased by
Borrower is free of security interests in favor of Persons other than the Agent
in accordance with the Federal Food Security Act. Borrower will furnish, at the
Agent’s request, the names and addresses of all Persons who supply Inventory to
Borrower or who deliver Goods to Borrower on consignment or under sale or return
contracts.

     6.5 Location of Assets; Chief Executive Office. The chief executive office
of Borrower is located at 805 Pennsylvania Avenue, Suite 200, Kansas City,
Missouri 64105-1307 and Borrower’s assets (including without limitation,
Inventory and Equipment) are all located in the locations set forth on part 5 of
Exhibit 6A as updated from time to time by Borrower. As of the execution of this
Agreement, the books and records of Borrower, and all of Borrower’s Chattel
Paper and records of account are located at the chief executive office of
Borrower.

     6.6 Tax Liabilities. Borrower has filed all material federal, state and
local tax reports and returns required by any law or regulation to be filed by
Borrower and has either duly paid all taxes, duties and charges indicated to be
due on the basis of such returns and reports or has made adequate provision for
the payment thereof, and the assessment of any material amount of additional
taxes in excess of those paid and reported is not reasonably expected. The
reserves for taxes reflected on Borrower’s balance sheet are adequate in amount
for the payment of all liabilities for all taxes (whether or not disputed) of
Borrower accrued through the date of such balance sheet. There are no material
unresolved questions or claims concerning any tax liability of Borrower, except
as described on part 6 of Exhibit 6A.

     6.7 Indebtedness and Producer Payables. Except as contemplated by this
Agreement, as disclosed on part 7 of Exhibit 6A and as disclosed on the
financial statements identified in Section 6.14, Borrower has no other
indebtedness, contingent obligations or liabilities, outstanding bonds, letters
of credit or acceptances to any other Person or loan commitments from any other
Person, other than accounts payable incurred in the ordinary course of business.

-38-



--------------------------------------------------------------------------------



 



     6.8 Other Names. Borrower has not, during the preceding five (5) years,
been known by or used any names other than those disclosed on part 8 of
Exhibit 6A.

     6.9 Affiliates. Borrower has no Affiliates, other than its directors,
officers, agents and employees and those Persons disclosed on part 9 of Exhibit
6A as updated from time to time by Borrower, and the legal relationships of
Borrower to each such Affiliate are accurately and completely described thereon.

     6.10 Environmental Matters. Except as disclosed on part 10 of Exhibit 6A,
(a) Borrower has not received any notice to the effect, or has any knowledge,
that the Property or its operations are not in compliance with any of the
requirements of applicable federal, state and local environmental, health and
safety statutes and regulations (“Environmental Laws”) or are the subject of any
federal or state investigation evaluating whether any remedial action is needed
to respond to a release of any toxic or hazardous waste or substance into the
environment, which noncompliance or remedial action could have a material
adverse effect on the business, operations, Property, assets or conditions
(financial or otherwise) of Borrower; (b) there have been no releases of
hazardous materials at, on or under the Property that, singly or in the
aggregate could have a material adverse effect on the business, operations,
Property, assets or conditions (financial or otherwise) of Borrower; (c) there
are no underground storage tanks, active or abandoned, including without
limitation petroleum storage tanks, on or under the Property that, singly or in
the aggregate could have a material adverse effect on the business, operations,
Property, assets or conditions (financial or otherwise) of Borrower;
(d) Borrower has not directly transported or directly arranged for the
transportation of any hazardous material to any location which is listed or
proposed for listing on the National Priorities List pursuant to CERCLA or on
any similar state list or which is the subject of federal, state or local
enforcement actions or other investigations which may lead to material claims
against Borrower for any remedial work, damage to natural resources or personal
injury, including without limitation, claims under CERCLA; and (e) no conditions
exist at, on or under the Property which, with the giving of notice, would rise
to any material liability under any Environmental Laws.

     6.11 Existence. Each Borrower, except Lundy International, is a corporation
duly organized and in good standing under the laws of the State of Delaware and
is duly qualified to do business and is in good standing in all states where
such qualification is necessary, except for those jurisdictions in which the
failure so to qualify would not, in the aggregate, have a material adverse
effect on Borrower’s financial condition, results of operations or business.
Lundy International is a corporation duly organized and in good standing under
the laws of the State of North Carolina and is duly qualified to do business and
is in good standing in all states where such qualification is necessary, except
for those jurisdictions in which the failure so to qualify would not, in the
aggregate, have a material adverse effect on Borrower’s financial condition,
results of operations or business.

     6.12 Authority. The execution and delivery by Borrower of this Agreement
and all of the other Financing Agreements and the performance of Borrower’s
obligations hereunder and

-39-



--------------------------------------------------------------------------------



 



thereunder: (a) are within Borrower’s powers; (b) are duly authorized by
Borrower’s board of directors or board of managers (as applicable) and, if
necessary, Borrower’s Owners (and their respective governing boards, members or
governing persons, as applicable); (c) are not in contravention of the terms of
Borrower’s articles or certificate of incorporation or bylaws; (d) are not in
contravention of any law or laws, or of the terms of any indenture, agreement or
undertaking to which Borrower is a party or by which Borrower or any of
Borrower’s property is bound; (e) do not require any consent, registration or
approval of any Governmental Authority or of any other Person, except such
consents or approvals as have been obtained; (f) do not contravene any
contractual restriction or Governmental Requirement binding upon Borrower; and
(g) will not, except as contemplated or permitted by this Agreement, result in
the imposition of any lien, charge, security interest or encumbrance upon any
property of Borrower under any existing indenture, mortgage, deed of trust, loan
or credit agreement or other material agreement or instrument to which Borrower
is a party or by which Borrower or any of Borrower’s property may be bound or
affected. Borrower shall deliver to the Agent, upon the Agent’s request
therefor, a written opinion of counsel as to the matters described in the
foregoing clauses (a) through (g).

     6.13 Binding Effect. This Agreement and all of the other Financing
Agreements set forth the legal, valid and binding obligations of Borrower and
are enforceable against Borrower in accordance with their respective terms,
subject to the effect of bankruptcy and other laws and judicial decisions
relating to or affecting the rights of creditors or secured creditors generally.

     6.14 Correctness of Financial Statements. The financial statements
delivered from time to time by Borrower to the Lenders present fairly the
financial condition of Borrower, and have been prepared in accordance with GAAP
consistently applied. Since the date of the most recent financial statements
delivered to the Lenders, there has been no materially adverse change in the
condition or operation of Borrower.

     6.15 Employee Controversies. There are no controversies pending or
threatened between Borrower or any of Borrower’s employees, other than employee
grievances arising in the ordinary course of Borrower’s business or which are
not, in the aggregate, material to Borrower’s financial condition, results of
operations or business.

     6.16 Compliance with Laws and Regulations. Borrower is in compliance with
all Governmental Requirements relating to the business operations and the assets
of Borrower, except for violations of Governmental Requirements which would not
have a material adverse effect on the value of the Collateral or the Lenders’
interest in any of the Collateral and, in the aggregate, would not have a
material adverse effect on Borrower’s financial condition, results of operations
or business.

     6.17 Account Warranties. Borrower warrants and represents to the Agent
that: (a) except as disclosed to the Agent from time to time in writing, all
Accounts which are at any time included in the Borrowing Base or which are
reflected on Borrower’s financial statements delivered to the Agent pursuant to
Section 7.1 are genuine, in all respects what they purport to

-40-



--------------------------------------------------------------------------------



 



be, have not been reduced to any judgment, are evidenced by not more than one
executed original agreement, contract or document, and represent undisputed,
bona fide transactions completed in accordance with the terms and conditions of
any related document; (b) the Accounts have not been pledged, sold or assigned
to any Person other than the Agent; and (c) except as disclosed to the Agent
from time to time in writing, Borrower has no knowledge of any fact or
circumstance which would impair the validity or collectibility of any of the
Accounts that in the aggregate are material in amount.

     6.18 Inventory Warranties. Borrower warrants and represents to the Agent
that: (a) except for Goods covered by Documents which have been delivered to the
Agent, and except as promptly disclosed to the Agent from time to time in
writing, all Inventory is located on the premises described in Section 6.5 or is
in transit; and (b) except as promptly disclosed to the Agent from time to time
in writing, all Inventory shall be of good and merchantable quality, free from
any defects which might materially affect the market value of such Inventory.

     6.19 Solvency. Borrower is solvent, able to pay Borrower’s debts generally
as such debts mature, and has capital sufficient to carry on Borrower’s business
and all businesses in which Borrower is about to engage. The saleable value of
Borrower’s total assets at a fair valuation, and at a present fair saleable
value, is greater than the amount of Borrower’s total obligations to all Persons
(taking into account, as applicable, rights of contribution, subrogation and
indemnity with regard to obligations shared with others). Borrower will not be
rendered insolvent by the execution or delivery of this Agreement or of any of
the other Financing Agreements or by the transactions contemplated hereunder or
thereunder.

     6.20 Pension Reform Act. No events, including without limitation, any
“reportable event” or “prohibited transactions,” as those terms are defined in
the Employee Retirement Income Security Act of 1974 as the same may be amended
from time to time (“ERISA”), have occurred in connection with any type of plan,
arrangement, association or fund covered by ERISA in which any personnel of
Borrower or an Affiliate which is under common control with Borrower (within the
meaning of applicable provisions of the IRC) participate (“Benefit Plans”). The
Benefit Plans are otherwise in compliance with all applicable provisions of
ERISA and the IRC and meet the minimum funding standards of ERISA and the IRC.

     6.21 Margin Security. Borrower does not own any margin security and none of
the loans advanced hereunder shall be used for the purpose of purchasing or
carrying any margin securities or for the purpose of reducing or retiring any
indebtedness which was originally incurred to purchase any margin securities or
for any other purpose not permitted by Regulations T, U or X of the Board of
Governors of the Federal Reserve System.

     6.22 Investment Company Act Not Applicable. Borrower is not an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended.

-41-



--------------------------------------------------------------------------------



 



     6.23 Public Utility Holding Company Act Not Applicable. Borrower is not a
“holding company”, or a “subsidiary company” of a “holding company”, or an
“affiliate” of a “holding company”:, or an affiliate of a “subsidiary company”
of a “holding company”, or a “public utility”, as such terms are defined in the
Public Utility Holding Company Act of 1935, as amended.

     6.24 Full Disclosure. All factual information taken as a whole in the
materials furnished by or on behalf of Borrower to the Agent or any Lender for
purposes of or in connection with the transactions contemplated under this
Agreement and the other Financing Agreements, does not contain any untrue
statement of a material fact or omit to state any material fact necessary to
keep the statements contained therein from being misleading as of the date of
this Agreement, and thereafter as supplemented by information provided to the
Agent or the Lenders in writing pursuant to this Agreement. The financial
projections and other financial information furnished to the Agent and the
Lenders by Borrower and to be delivered under this Agreement, were prepared in
good faith on the basis of information and assumptions that Borrower believed to
be reasonable as of the date of such information.

     6.25 Intellectual Property. Borrower owns or possesses (or will be licensed
or otherwise have the full right to use) all intellectual property that is
necessary for the operation of its business, without any known conflict with the
rights of others. No product of Borrower infringes upon any intellectual
property owned by any other Person and no claim or litigation is pending or (to
the knowledge of Borrower) threatened against or affecting such Person,
contesting its right to sell or to use any product or material, in any case
which could have a material adverse effect on the business, operations,
Property, assets or conditions (financial or otherwise) of Borrower. There is no
violation by Borrower of any right of Borrower with respect to any material
patent, trademark, trade name, service mark, copyright or license owned or used
by Borrower.

     6.26 Survival of Warranties. All representations and warranties contained
in this Agreement or any of the other Financing Agreements shall survive the
execution and delivery of this Agreement and shall continue to be true and
correct (subject to the qualifications set forth therein) from the date of this
Agreement until the Liabilities shall be paid in full and the Lenders shall
cease to be committed to make Loans or issue Letters under this Agreement.

     7 AFFIRMATIVE COVENANTS.

     Borrower covenants and agrees that so long as any Liabilities remain
outstanding, and (even if there shall be no Liabilities outstanding) so long as
the Lenders remain committed to make Loans or issue Letters under this
Agreement:

     7.1 Financial and Other Information. Except as otherwise expressly provided
for in this Agreement, Borrower shall keep proper books of record and account in
which full and true entries will be made of all dealings and transactions of or
in relation to the business and affairs of Borrower, in accordance with GAAP
consistently applied, and Borrower shall cause to

-42-



--------------------------------------------------------------------------------



 



be furnished to the Agent (with copies to the other Lenders) from time to time
and in a form reasonably acceptable to the Agent, such information as the Agent
may reasonably request, including without limitation, the following:

     (a) as soon as practicable and in any event within ninety (90) days after
the end of each fiscal year of Borrower, (i) audited statements of income,
retained earnings and cash flow of Borrower for each year, and a balance sheet
of Borrower for such year, setting forth in each case, in comparative form,
corresponding figures as of the end of the preceding fiscal year, all in
reasonable detail and reasonably satisfactory in scope to the Agent and
certified to Borrower by such independent public accountants as are selected by
Borrower and reasonably satisfactory to the Agent, whose opinion shall be in
scope and substance reasonably satisfactory to the Required Lenders; (ii) a
management discussion and analysis of operations as included in the annual
report; and (iii) detailed annual operating and capital budgets for the next
(then current) Fiscal Year, commencing with Fiscal Year 2005;

     (b) (i) as soon as practicable and in any event within forty five (45) days
after the end of each fiscal quarter of Borrower except the last fiscal quarter
of each Fiscal Year of Borrower, a management discussion and analysis of
operations, and (ii) as soon as practicable and in any event within thirty
(30) days after the end of each fiscal quarter of Borrower, a compliance
certificate of the chief financial officer or controller of Borrower in
substantially the form attached as Exhibit 7A (“Compliance Certificate”);

     (c) as soon as practicable and in any event within thirty (30) days after
the end of each monthly accounting period in each fiscal year of Borrower:
(i) statements of income and retained earnings of Borrower for such monthly
period and for the period from the beginning of the then current fiscal year to
the end of such monthly period, and a balance sheet of Borrower as of the end of
such monthly period, setting forth in each case, in comparative form, figures
for the corresponding periods in the preceding fiscal year, all in reasonable
detail and certified as materially accurate by the chief financial officer or
controller of Borrower, subject to changes resulting from normal year-end
adjustments;

     (d) as soon as practicable and in any event within thirty (30) days after
the end of each monthly accounting period in each Fiscal Year of Borrower, a
Borrowing Base Certificate for Borrower computed as of the last day of such
month, signed by the chief financial officer or controller of Borrower (however,
monthly Borrowing Base Certificates will not be required so long as the then
most recent Compliance Certificate shows (a) Borrower’s Leverage Ratio, using
the EBITDA calculations referred to in Section 7.6(c), is less than 2.50 to 1.0
and (b) the Borrowing Base Limit is greater than or equal to $50,000,000);

     (e) at the time of the delivery of the financial statements as required by
Section 7.1(a), and in the event that a Compliance Certificate previously
delivered as of the last fiscal quarter of the Fiscal Year of Borrower is
incorrect in any material respect based on such financial statements, a
corrected Compliance Certificate.

-43-



--------------------------------------------------------------------------------



 



     7.2 Conduct of Business. Except as contemplated by this Agreement, Borrower
shall: (a) maintain Borrower’s existence and maintain in full force and effect
all material licenses, bonds, franchises, leases, patents, contracts and other
rights necessary to the conduct of Borrower’s business; (b) continue in, and
limit Borrower’s operations to, the same general line of business as that
presently conducted by Borrower; (c) comply with all Governmental Requirements,
except for such violations of Governmental Requirements which would not, in the
aggregate, have a material adverse effect on Borrower’s financial condition,
results of operations or business; (d) keep and conduct Borrower’s business
separate and apart from the business of Borrower’s Affiliates; and (e) otherwise
do all things necessary to make the Representations and Warranties set forth in
Section 6 of this Agreement true and correct (subject to the qualifications set
forth therein) at all times.

     7.3 Maintenance of Properties. Borrower shall keep Borrower’s real estate,
leaseholds, equipment and other fixed assets in good condition, repair and
working order, normal wear and tear excepted. Borrower shall not allow
Collateral to be placed on consignment without the written consent of the Agent,
which consent shall not be unreasonably withheld, provided that in connection
therewith Borrower shall execute and deliver all financing statements or other
documents and pay the cost of filing or recording the same in all public offices
as deemed necessary by the Agent to perfect and keep perfected the security
interest in the Collateral granted by Borrower to the Agent and otherwise to
protect and preserve the Collateral and the Agent’s security interests therein.
Borrower shall keep the Inventory in good and merchantable condition and shall,
as applicable, clean, feed, shelter, store, secure, refrigerate, water,
medicate, fumigate, fertilize, cultivate, irrigate, prune, process and otherwise
maintain the Inventory in accordance with the standards and practices adhered to
generally by others in the same businesses as Borrower. If Borrower shall intend
to make any change in the location of it’s chief executive office or the
location of Collateral other than Collateral in the hands of third parties,
Borrower shall notify the Agent at least 30 days prior to such change. Borrower
shall, as soon as practicable and in no event later than thirty (30) days after
the end of each calendar quarter of Borrower, if any change in the location of
Collateral in the hands of third parties has occurred during the calendar
quarter, deliver to the Agent written notice of each such change, which shall
include, at a minimum (i) the name of the third party who has possession of the
Collateral, (ii) the address of such third party location, (iii) the name of a
contact person at such third party location, (iv) the telephone number of such
contact person, and (v) the total capacity of the facility where the Collateral
is located. With regard to Collateral in the hands of third parties, Borrower
shall execute and deliver such financing statements or other documents and pay
the cost of filing or recording the same in all public offices as deemed
necessary by the Agent to perfect and keep perfected the security interest in
the Collateral granted by Borrower to the Agent and otherwise to protect and
preserve the Collateral and the Agent’s security interests therein.

     7.4 Borrower’s Liability Insurance. Borrower shall maintain, at Borrower’s
expense, such liability insurance (including as applicable commercial general
liability insurance, products liability insurance and workman’s compensation
insurance) as is ordinarily maintained by other companies in similar businesses,
provided, however, that in no event shall such liability

-44-



--------------------------------------------------------------------------------



 



insurance provide for coverage less than $1,000,000 per occurrence for personal
injury and $1,000,000 per occurrence for property damage. Borrower’s liability
insurance may provide for a deductible of not more than $500,000 per occurrence.
All such policies of insurance shall be in form and with insurers reasonably
acceptable to the Agent and copies thereof, together with all amendments and
schedules, shall be provided to the Agent within ten (10) days of Borrower’s
receipt of the same.

     7.5 Borrower’s Property Insurance. Borrower shall bear the full risk of
loss from any cause of any nature whatsoever in respect to the Collateral. At
Borrower’s own cost and expense, Borrower shall keep all Collateral fully
insured, with carriers, and in amounts acceptable to the Agent, against the
hazards of fire, theft, collision, spoilage, hail, those covered by extended or
all risk coverage insurance and such others as may be reasonably required by the
Agent. Borrower shall cause to be delivered to the Agent the insurance policies
therefor or proper certificates evidencing the same. Such policies shall
provide, in a manner reasonably satisfactory to the Agent, that any losses under
such policies shall be payable first to the Agent, for the ratable benefit of
the Lenders, as the Agent’s interest may appear. Each such policy shall include
a provision for written notice to the Agent not less than thirty (30) days prior
to any cancellation or expiration and show the Agent, as agent for the benefit
of the Lenders, as mortgagee and loss payee as provided in a form of loss
payable endorsement in form and substance reasonably satisfactory to the Agent.
In the event of any loss covered by any such policy, the carrier named in such
policy is directed by Borrower to make payment for such loss to the Agent, for
the ratable benefit of the Lenders, and not to Borrower. Borrower makes,
constitutes and appoints the Agent (and all Persons designated by the Agent) as
Borrower’s true and lawful agent and attorney-in-fact, with power to make,
settle or adjust claims under such policies of insurance (provided, however,
that so long as there shall not have occurred a Matured Default, the Agent shall
consult with Borrower prior to finally making, settling or adjusting claims
under such policies of insurance and will not settle such claims without
Borrower’s consent, which consent will not be unreasonably withheld). The
foregoing power of attorney is coupled with an interest and is therefore
irrevocable. If payment as a result of any insurance losses shall be paid by
check, draft or other Instrument payable to Borrower, or to Borrower and the
Agent jointly, the Agent may endorse the name of Borrower on such check, draft
or other Instrument, and may do such other things as the Agent may deem
advisable to reduce the same to cash. All loss recoveries received by the Agent
on account of any such insurance may be applied and credited by the Agent to the
Liabilities, provided however, in any event, if the payment as a result of any
insurance loss is less than $12,000,000, in the absence of a Matured Default,
Borrower may apply the payment to the cost of restoring or replacing the
Collateral or the portions thereof so damaged or destroyed. The Agent shall pay
to Borrower any unapplied or unused surplus of insurance proceeds. Borrower
shall pay to the Agent, on demand, the amount of any deficiency in the
Collateral reasonably determined by the Agent to exist after the application of
insurance proceeds to the Liabilities. If Borrower fails to procure insurance as
provided in this Agreement, or to keep the same in force, or fails to perform
any of Borrower’s other obligations hereunder, then the Agent may, at the option
of the Agent or the Required Lenders, and without obligation to do so, obtain
such insurance and pay the premium thereon for the account of Borrower, or make
whatever other payments the Agent or the Required Lenders

-45-



--------------------------------------------------------------------------------



 



may deem appropriate to protect the Lender’s security for the Liabilities. Any
such payments shall be additional Liabilities of Borrower to the Lenders,
payable on demand and secured by the Collateral. To the extent the provisions
relating to insurance in a mortgage, deed of trust, leasehold mortgage or
leasehold deed of trust are different from the provisions relating to insurance
in this Section 7.5, the provisions relating to insurance in the mortgage, deed
of trust, leasehold mortgage or leasehold deed of trust shall be controlling
with respect to the Property covered thereby.

     7.6 Financial Covenants and Ratios. Borrower shall maintain:

     (a) As of the end of fiscal year 2005 of Borrower and each fiscal quarter
of Borrower thereafter, a minimum Tangible Net Worth of not less than
$249,300,463, plus 75% of the positive cumulative fiscal year end audited net
income for Fiscal Year 2006 and each Fiscal Year thereafter (with said 75% of
positive cumulative fiscal year end audited net income to be applicable at the
end of each quarter end calculation in the following fiscal year without regard
to quarterly net income earned in that following fiscal year);

     (b) As of the end of each fiscal quarter of Borrower a minimum Working
Capital of not less than $75,000,000;

     (c) As of the end of each fiscal quarter of Borrower beginning at the end
of the first quarter of fiscal year 2006, a four (4) quarter minimum rolling
EBITDA average during the most recent eight (8) quarters of $60,000,000.

     (d) As of the end of each fiscal quarter of Borrower, a maximum Leverage
Ratio, using the EBITDA calculations referred to in the preceding
Section 7.6(c), as follows: (i) 5.00 to 1.00 through the fiscal year ended
March 2006; and (ii) 4.00 to 1.00 thereafter.

     7.7 Benefit Plans. Borrower shall: (a) keep in full force and effect any
and all Benefit Plans which are presently in existence or may, from time to
time, come into existence under ERISA, unless such Benefit Plans can be
terminated without material liability to Borrower in connection with such
termination (as distinguished from any continuing funding obligation); (b) make
contributions to all Benefit Plans in a timely manner and in an amount
sufficient to comply in all material respects with the requirements of ERISA;
(c) comply in all material respects with all requirements of ERISA which relate
to such Benefit Plans; and (d) notify the Agent immediately upon receipt by
Borrower of any notice of the institution of any proceeding or other action
relating to any Benefit Plans that would reasonably be expected to have a
material adverse effect on Borrower or its financial condition.

     7.8 Notice of Suit, Adverse Change in Business or Default. Borrower shall,
as soon as possible, and in any event within five (5) days after Borrower learns
of the following, give written notice to the Agent of: (a) any proceeding being
instituted or threatened to be instituted by or against Borrower in any federal,
state, local or foreign court or before any commission or other regulatory body
(federal, state, local or foreign) for which claimed damages

-46-



--------------------------------------------------------------------------------



 



exceed $5,000,000; (b) any material adverse change in the business, assets or
condition, financial or otherwise, of Borrower; and (c) the occurrence of any
Default.

     7.9 Use of Proceeds. Borrower shall use Advances only for the purposes
stated in Section 2.4 and for no other purpose.

     7.10 Books and Records. Borrower shall maintain proper books of record and
account in accordance with GAAP consistently applied in which true, full and
correct entries will be made of all their respective dealings and business
affairs. If any changes in accounting principles are hereafter required or
permitted by GAAP and are adopted by Borrower with the concurrence of its
independent certified public accountants and such changes in GAAP result in a
change in the method of calculation or the interpretation of any of the
financial covenants, standards or terms found in Section 7.6 or any other
provision of this Agreement, Borrower and the Required Lenders agree to amend
any such affected terms and provisions so as to reflect such changes in GAAP
with the result that the criteria for evaluating Borrower’s financial condition
shall be the same after such changes in GAAP as if such changes in GAAP had not
been made.

     8 NEGATIVE COVENANTS.

     Borrower covenants and agrees that so long as any Liabilities remain
outstanding, and (even if there shall be no Liabilities outstanding) so long as
the Lenders remain committed to make Loans or issue Letters under this Agreement
(unless the Agent, with the written approval of the Required Lenders, shall give
the Agent’s prior written consent):

     8.1 Encumbrances. Except for those liens, security interests and
encumbrances presently in existence and reflected in Borrower’s financial
statements referred to in Section 6.14 or disclosed in Exhibit 6A under
Section 6.4, Borrower shall not create, incur, assume or suffer to exist any
security interest, mortgage, pledge, lien, capitalized lease, levy, assessment,
attachment, seizure, writ, distress warrant, or other encumbrance of any nature
whatsoever on or with regard to any of Borrower’s assets (including without
limitation, the Collateral) other than: (a) liens securing the payment of taxes,
either not yet due or the validity of which is being contested in good faith by
appropriate proceedings, and as to which Borrower shall, if appropriate under
GAAP, have set aside on Borrower’s books and records adequate reserves;
(b) liens securing deposits under workmen’s compensation, unemployment
insurance, social security and other similar laws, or securing the performance
of bids, tenders, contracts (other than for the repayment of borrowed money) or
leases, or securing indemnity, performance or other similar bonds for the
performance of bids, tenders, contracts (other than for the repayment of
borrowed money) or leases, or securing statutory obligations or surety bonds, or
securing indemnity, performance or other similar bonds in the ordinary course of
Borrower’s business, which are not past due; (c) liens securing appeal bonds
securing judgments not in excess of $5,000,000; (d) liens and security interests
in favor of the Agent for the ratable benefit of the Lenders; (e) liens securing
the interests of Broker in any Margin Account; (f) zoning restrictions,
easements, licenses, covenants and other restrictions affecting the use of
Borrower’s real property, and other liens, security interests and encumbrances
on property which are subordinate to the liens and

-47-



--------------------------------------------------------------------------------



 



security interests of the Lenders and which do not, in the Agent’s sole
determination: (i) materially impair the use of such property, or
(ii) materially lessen the value of such property for the purposes for which the
same is held by Borrower; (g) purchase money security interests securing (i) up
to $10,000,000 in the aggregate in existence at any one time for the purpose of
constructing or making improvements to Borrower’s fertilizer plant in Missouri,
and (ii) indebtedness permitted under Section 8.4(e) (provided, in each case,
that no such purchase money security interests shall extend to or cover other
property of Borrower other than the items of property constructed, acquired or
improved); (h) liens existing under Section 4-210 of the Code; (i) liens being
contested in good faith by appropriate proceedings and as to which Borrower has
established adequate reserves in accordance with GAAP, but in no event exceeding
$5,000,000 in the aggregate in existence at any one time; and (j) liens on
property acquired in a Permitted Acquisition to secure indebtedness permitted
under Section 8.4(d).

     8.2 Consolidations, Mergers, or Acquisitions. Borrower shall not
recapitalize or consolidate with, merge with, or otherwise acquire all or
substantially all of the assets or properties of any other Person, or acquire or
create new subsidiaries except that: (a) Borrower may make Permitted
Acquisitions, (b) Premium may enter into any transaction to raise equity
capital, (c) Premium may merge with another Borrower, provided that Premium is
the survivor of the merger, and (d) subject to the foregoing, any Borrower may
merge with any other Borrower.

     8.3 Deposits, Investments, Advances or Loans. Borrower shall not make or
permit to exist deposits, investments, advances or loans (other than loans
existing on the date of the execution of this Agreement and disclosed to the
Agent in writing on or prior to such date) in or to Affiliates or any other
Person, except: (a) investments in short term direct obligations of the United
States Government; (b) investments in obligations of any state or political
subdivision thereof or any agency or instrumentality of such state or political
subdivision; (c) investments in negotiable certificates of deposit or time or
demand deposits issued by a bank, bank holding company, savings and loan
association, trust company, or other financial institution satisfactory to the
Agent in the Agent’s reasonable discretion, made payable to the order of
Borrower or to bearer; (d) bonds, notes or other obligations of any publicly
held company which at the time of their purchase are rated in either of the two
highest rating categories by a nationally recognized rating service; (e) money
market mutual funds that are registered with the federal Securities and Exchange
Commission and that invest only in bonds, notes or other similar obligations
that are rated in either of the two highest rating categories by a nationally
recognized rating service; (f) secured loans to Persons that are finishing hogs
under written contracts with Borrower, provided however, that said secured loans
together with any guaranties permitted under Section 10.5(c) shall not exceed
$3,000,000 in the aggregate at any one time outstanding, and provided further,
that the collateral for each such loan shall be reasonably acceptable to the
Agent, and that Borrower shall promptly after the request of the Agent, execute
such agreements, instruments and/or documents and/or take such actions as may be
necessary to assign the lender’s interest in such secured loans and such
collateral to the Agent as additional Collateral for the ratable benefit of the
Lenders; (g) loans to officers, directors or employees as and when permitted by
Section 8.8; (h) demand deposits not to exceed $100,000 in the aggregate at any
one time outstanding; (i)

-48-



--------------------------------------------------------------------------------



 



investments incidental to Permitted Acquisitions; and (j) deposits, investments,
advances or loans in or to Affiliates or shareholders of Borrower not in excess
of $5,000,000 in the aggregate at any one time outstanding. This Section 8.3
shall not restrict deposits, investments, advances or loans by a Borrower in or
to another Borrower.

     8.4 Indebtedness. Except for those obligations and that indebtedness
presently in existence and reflected in Borrower’s financial statements referred
to in Section 6.14 or referred to in Section 6.7, Borrower shall not incur,
create, assume, become or be liable in any manner with respect to, or permit to
exist, any obligations or indebtedness, direct or indirect fixed or contingent,
including obligations under capitalized leases, except: (a) the Liabilities;
(b) obligations secured by liens or security interests permitted under Section
8.1 or contingent obligations permitted under Section 8.5; and (c) trade
obligations, Producer Payables and normal accruals in the ordinary course of
Borrower’s business not yet due and payable, or with respect to which Borrower
is contesting in good faith the amount or validity thereof by appropriate
proceedings, and then only to the extent that Borrower has set aside on
Borrower’s books adequate reserves therefor, if appropriate under GAAP;
(d) indebtedness incurred or assumed as part of a Permitted Acquisition; and
(e) other indebtedness not exceeding $20,000,000 in the aggregate at any one
time outstanding.

     8.5 Guarantees and Other Contingent Obligations. Except as permitted under
Section 8.4, Borrower shall not guarantee, endorse or otherwise in any way
become or be responsible for obligations of any other Person, whether by
agreement to purchase the indebtedness of such Person or through the purchase of
Goods, supplies or services, or maintenance of working capital or other balance
sheet covenants or conditions, or by way of stock purchase, capital
contribution, advance or loan for the purpose of paying or discharging any
indebtedness or obligation of such Person or otherwise, except: (a) for
endorsements of negotiable Instruments for collection in the ordinary course of
business; (b) that Borrower may indemnify Borrower’s officers, directors and
managers to the extent permitted under the laws of the State in which Borrower
is organized and may indemnify (in the customary manner) underwriters and any
selling shareholders in connection with any public offering of Borrower’s
securities; (c) guaranties by one Borrower of indebtedness of another Borrower
that is permitted under Section 8.4; (d) guaranties of secured loans to Persons
that are finishing hogs under written contracts with Borrower, provided however,
that said guaranties together with any secured loans permitted under Section
10.3(e) shall not exceed $3,000,000 in the aggregate at any one time
outstanding; and (e) other guaranties not exceeding $5,000,000 in the aggregate
at any one time outstanding.

     8.6 Disposition of Property. Except as set forth on Exhibit 8A, as
permitted by Section 5.14, and except for the disposition of obsolete or worn
out property in the ordinary course of business, Borrower shall not sell, lease,
transfer or otherwise dispose of any of Borrower’s properties, assets or rights.
The Agent, on behalf of the Lenders, shall be empowered to execute, deliver,
file and record any and all documents reasonably required to release the liens
and security interests held by the Agent for the ratable benefit of the Lenders
upon and in the Borrower’s properties, assets or rights that are disposed of in
accordance with this Section 8.6.

-49-



--------------------------------------------------------------------------------



 



     8.7 Capital Investment Limitations. Borrower shall not purchase, invest in
or otherwise acquire additional real estate, equipment or other fixed assets
(other than the replacement of breeding animals in the ordinary course of
business or relating to Permitted Acquisitions) which would cause its Net
Capital Expenditures in any Fiscal Year to exceed the lesser of (a) $30,000,000
plus 75% of EBITDA in excess of $60,000,000 during the Fiscal Year or (b) 125%
of depreciation during the Fiscal Year, excluding depreciation of breeding
stock. Provided, however 50% of the unused amount of the limit for Borrower’s
2005 Fiscal Year and Borrower’s Fiscal Years thereafter (in each case without
giving effect to this carryover provision) may be carried forward into
Borrower’s 2006 Fiscal Year and into the following Fiscal Years, respectively.

     8.8 Loans to Officers, Directors or Employees. Except for advances for
travel and expenses to Borrower’s officers, directors or employees in the
ordinary course of Borrower’s business, Borrower shall not make any loans to any
officers or directors of Borrower in excess of $500,000 in the aggregate
outstanding at any one time.

     8.9 Distributions in Respect of Equity, Prepayment of Debt. Borrower shall
not directly or indirectly: (a) redeem any of Borrower’s shares of capital stock
or pay dividends on any class of Borrower’s capital stock, provided however,
that a Borrower may pay dividends to another Borrower in any amount, Premium may
issue stock dividends and, provided that no Default or Matured Default has
occurred and is continuing or would be caused thereby, Premium may pay dividends
or redeem stock in any one Fiscal Year of not more than $15,000,000 in the
aggregate; or (b) prepay any principal, interest or other payments on or in
connection with any Interest Bearing Debt of Borrower other than the
Liabilities, provided however, Premium may purchase or repay, in whole or in
part, the remaining approximately $2,000,000 of its previously existing 9 1/4%
Senior Notes due 2011 that were not purchased as part of the Note Refinancing,
and pay any premiums associated therewith.

     8.10 Amendment of Organizational Documents. Borrower shall not amend
Borrower’s articles or certificate of incorporation, bylaws or any other
agreement, instrument or document affecting Borrower’s organization, management
or governance or form any subsidiaries except to the extent permitted in Section
8.2.

     8.11 Lease Limitations. Borrower’s financial obligations under all
operating leases, synthetic leases and similar agreements, other than
capitalized leases, shall not exceed $20,000,000 in the aggregate for any fiscal
year of Borrower.

     8.12 Use of Names or Trademarks. Except as set forth in this Section 8.12,
Borrower shall not use any trademarks or trade names with respect to Inventory
except for such trademarks or trade names as have been properly licensed to the
Agent for the ratable benefit of the Lenders. Borrower may package Inventory for
sale to customers using those customer’s trademarks or trade names provided
that: (a) the customer is creditworthy, in the reasonable determination of the
Borrower; and (b) the Inventory so packaged is covered by a purchase order

-50-



--------------------------------------------------------------------------------



 



from the customer (or is reasonably expected by Borrower to be covered by a
purchase order from the customer within 10 days of the date the Inventory is
ready to be sold).

     9 DEFAULT AND RIGHTS AND REMEDIES; THE AGENT.

     9.1 Liabilities. Upon a Matured Default, the Agent may with the consent of
the Required Lenders, and shall at the request of the Required Lenders, by
notice to Borrower and the Lenders, (i) declare the Commitments to be
terminated, whereupon such obligations and the Commitments of each Lender shall
terminate, and (ii) declare all of the Liabilities to be due and payable,
whereupon the Liabilities shall become and be due and payable, without
presentment, demand, protest or further notice (including without limitation,
notice of intent to accelerate and notice of acceleration) of any kind, all of
which are expressly waived by Borrower. Anything herein to the contrary
notwithstanding, it is understood that (i) no Lender shall have the individual
right upon the occurrence of a Default or a Matured Default to terminate or
suspend the funding of its Commitments or accelerate any Liabilities owed to it
(such termination, suspension of funding and/or acceleration to occur, if at
all, only upon action by the Agent as provided in this Agreement), and (ii) no
Lender shall have the right to individually enforce any Financing Agreement
which is entered into with or for the Agent, such enforcement residing with the
Agent as contemplated by the following Section 9.2 of this Agreement and by the
applicable provisions of the other Financing Agreements.

     9.2 Rights and Remedies. Upon the occurrence and during the continuance of
any Matured Default, the Agent may with the consent of the Required Lenders
(subject to the provisions of the other Financing Agreements), and shall at the
direction of the Required Lenders, proceed to protect and enforce the rights of
the Lenders as set forth in this Section 9.2.

     (a) Rights and Remedies Generally. The Agent may proceed by suit in equity,
by action at law or both, whether for the specific performance of any covenant
or agreement contained in this Agreement or in any other Financing Agreement or
in aid of the exercise of any power granted in this Agreement or any other
Financing Agreement, (i) to enforce the payment of the Liabilities, or (ii) to
foreclose upon any liens, claims, security interests and/or encumbrances granted
pursuant to this Agreement and other Financing Agreements in the manner set
forth therein; it being intended that no remedy conferred herein or in any of
the other Financing Agreements is to be exclusive of any other remedy, and each
and every remedy contained herein or in any other Financing Agreement shall be
cumulative and shall be in addition to every other remedy given hereunder and
under the other Financing Agreements, or at any time existing at law or in
equity or by statute or otherwise. Agent shall have, in addition to any other
rights and remedies contained in this Agreement or in any of the other Financing
Agreements, all of the rights and remedies of a secured party under the Code or
other applicable laws. In addition to all such rights and remedies, the sale,
lease or other disposition of all or any part of the Collateral by the Agent
after a Matured Default, may be for cash, credit or both, and the Agent may
purchase all or any part of the Collateral at public or, if permitted by law,
private sale, and in lieu of actual payment of such purchase price, may setoff
the amount of such purchase price against the Liabilities then owing. Any sales
of the Collateral may involve the

-51-



--------------------------------------------------------------------------------



 



sale of portions of the Collateral at different times, and at different
locations, and may, at the Agent’s option, be held at a site or sites different
from the site at which all or any part of the Collateral is located. Any such
sales, at the Agent’s option, may be in conjunction with or separate from the
foreclosure of any mortgage or deed of trust on any Collateral consisting of
real property, and may be adjourned from time to time with or without notice.
The Agent may, in its sole discretion, cause the Collateral to remain on
Borrower’s premises, at Borrower’s expense, pending sale or other disposition of
the Collateral. The Agent shall have the right to conduct such sales on
Borrower’s premises, at Borrower’s expense, or elsewhere, on such occasion or
occasions as the Agent may see fit. With regard to Collateral in the possession
of third Persons, the Agent shall have the right to deliver to each such Person
at such address as is provided to the Agent in accordance with Section 6.5
and/or Section 7.3, the notice letter executed by Borrower in connection
herewith in the form attached hereto as Exhibit 9A (“Notice Letter”).

     (b) Entry upon Premises. The Agent shall have the right to enter upon the
premises of Borrower at which any of the Collateral is located (or is believed
to be located) without incurring any obligation to pay rent to Borrower, or any
other place or places where the Collateral is located (or is believed to be
located) and kept, and remove the Collateral therefrom to the premises of the
Agent or any agent of the Agent, for such time as the Agent may desire, in order
to effectively collect or liquidate the Collateral, or the Agent may require
Borrower to assemble the Collateral and make it available to the Agent at a
place or places to be designated by the Agent which is reasonably convenient to
both parties. Borrower expressly agrees that the Agent may, if necessary to gain
occupancy to the premises at which Collateral is located (or is believed to be
located), without further notice to Borrower: (a) hire Borrower’s employees to
assist in the loading and transportation of such Collateral; (b) utilize
Borrower’s equipment for use in such operation; (c) cut or otherwise temporarily
move or remove any barbed wire or other fencing or similar boundary-maintenance
devices; and (d) pick or otherwise render inoperative any locks on any property
not customarily inhabited by people. Borrower agrees that any such actions
authorized by this Section shall be authorized and not a breach of the peace if
the Agent takes reasonable efforts to safeguard all of Borrower’s property.

     (c) Sale or Other Disposition of Collateral by the Agent. Any notice
required to be given by the Agent of a sale, lease or other disposition or other
intended action by the Agent with respect to any of the Collateral which is
deposited in the United States mail, postage prepaid and duly addressed to
Borrower at the address specified in Section 10.19, at least ten (10) business
days prior to such proposed action, shall constitute fair and commercially
reasonable notice to Borrower of any such action. The net proceeds realized by
the Agent upon any such sale or other disposition, after deduction for the
expense of retaking, holding, preparing for sale, selling or the like, and the
reasonable legal fees and expenses and other proper fees and expenses incurred
by the Agent in connection therewith, shall be applied toward satisfaction of
the Liabilities. The Agent shall account to Borrower for any surplus realized
upon such sale or other disposition, and Borrower shall remain liable for any
deficiency. The commencement of any action, legal or equitable, or the rendering
of any judgment or decree for any deficiency, shall not

-52-



--------------------------------------------------------------------------------



 



affect the Agent’s security interest in the Collateral until the Liabilities
shall have been paid in full.

     9.3 Waiver of Demand. Borrower expressly waives demand, presentment,
protest, and notice of nonpayment, notice of intent to accelerate and notice of
acceleration. Borrower also waives the benefit of all valuation, appraisal and
exemption laws.

     9.4 Waiver of Notice. Upon the occurrence and during the continuance of any
Matured Default, Borrower waives, to the fullest extent permitted by applicable
law, all rights to notice and hearing of any kind prior to the exercise by the
Agent of the Agent’s rights to repossess the Collateral without judicial process
or to replevy, attach or levy upon the Collateral.

     9.5 Authorization and Action. Each Lender appoints the Agent as its Agent
under, and irrevocably authorizes the Agent (subject to Section 9.11) to take
such action on its behalf and to exercise such powers under any Financing
Agreement as are delegated to the Agent by the terms thereof, together with such
powers as are reasonably incidental thereto. Without limitation of the
foregoing, each Lender expressly authorizes the Agent to execute, deliver, and
perform its obligations under each of the Financing Agreements to which the
Agent is a party, and to exercise all rights, powers, and remedies that the
Agent may have thereunder. As to any matters not expressly provided for by this
Agreement, the Agent shall not be required to exercise any discretion or take
any action, but shall be required to act, or to refrain from acting (and shall
be fully protected in so acting or refraining from acting), upon the
instructions of the Required Lenders, and such instructions shall be binding
upon all the Lenders and all holders of any Note; provided however, that the
Agent shall not be required to take any action which exposes the Agent to
personal liability or which is contrary to this Agreement or applicable law. The
Agent agrees to give to each Lender prompt notice of each notice given to it by
Borrower pursuant to the terms of any Financing Agreement. Without limiting the
right of the Agent (and designated Persons) to conduct inspections at any
reasonable time in accordance with Section 10.7, it is expected that the Agent
shall conduct examinations of the collateral, including a review of the
Company’s books and records and will perform these periodic inspections no less
frequently than annually. However, these periodic collateral inspections shall
not be conducted unless they are requested in a writing signed by the Required
Lenders or deemed appropriate by the Agent, so long as the then most recent
Compliance Certificate shows (a) Borrower’s Leverage Ratio (with EBITDA
calculated based on the then prior four fiscal quarters of Borrower) is less
than 3.00 to 1.0 and (b) the Borrowing Base Limit is greater than or equal to
$50,000,000.

     9.6 Agent’s Reliance, Etc. Neither the Agent nor any of its directors,
officers, agents or employees shall be liable to any Lender for any action taken
or omitted to be taken by it or them under or in connection with any Financing
Agreement, except for its or their own gross negligence or willful misconduct.
Without limiting the generality of the foregoing, the Agent: (a) may treat the
original or any successor holder of any Note as the holder thereof until it
receives notice from the Lender which is the payee of such Note concerning the
assignment of such Note; (b) may employ and consult with legal counsel
(including counsel for Borrower), independent public accountants, and other
experts selected by it and shall not be liable to any Lender for any

-53-



--------------------------------------------------------------------------------



 



action taken, or omitted to be taken, in good faith by it or them in accordance
with the advice of such counsel, accountants, or experts received in such
consultations and shall not be liable for any negligence or misconduct of any
such counsel, accountants or other experts; (c) makes no warranty or
representation to any Lender and shall not be responsible to any Lender for any
opinions, certifications, statements, warranties or representations made in or
in connection with any Financing Agreement; (d) shall not have any duty to any
Lender to ascertain or to inquire as to the performance or observance of any of
the terms, covenants, or conditions of any Financing Agreement or any other
instrument or document furnished pursuant thereto or to satisfy itself that all
conditions to and requirements for any Loan have been met or that Borrower is
entitled to any Loan or to inspect the property (including the books and
records) of Borrower; (e) shall not be responsible to any Lender for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of any Financing Agreement or any other instrument or document furnished
pursuant thereto; and (f) shall incur no liability under or in respect of this
Agreement by acting upon any notice, consent, certificate, or other instrument
or writing (which may be by telegram, cable, telex, or otherwise) believed by it
to be genuine and signed or sent by the proper party or parties.

     9.7 Notices of Defaults. Except as provided in this Section 9.7, the Agent
shall not be deemed to have knowledge of the occurrence of a Default or a
Matured Default unless the Agent has received written notice from a Lender or
Borrower specifying such Default or Matured Default and stating that such notice
is a “Notice of Default”. Notwithstanding the foregoing, the Agent shall be
deemed to have knowledge of the occurrence of a Default or a Matured Default:
(a) consisting of the non-payment of principal or interest, on the due date of
such principal or interest, (b) on the date the Agent has received a Compliance
Certificate of Borrower as required by Section 7.1, which Compliance Certificate
discloses (without review of any financial statements attached thereto) the
existence of any Default or Matured Default, and (c) ten (10) Business Days
after the date the Agent has received a Compliance Certificate of Borrower as
required by Section 7.1, which Compliance Certificate (after review of any
financial statements attached thereto) would disclose the existence of any
Default or Matured Default. In the event that the Agent obtains such knowledge
of the occurrence of a Default or a Matured Default, the Agent shall within
three (3) Business Days thereafter, give prompt notice thereof to the Lenders.
The Agent shall (subject to Sections 9.1 and 9.2) take such action with respect
to such Default or Matured Default as may be directed by the Required Lenders;
provided that, unless and until the Agent shall have received the directions
referred to in Sections 9.1 and 9.2, the Agent may (but shall not be obligated
to) take such action, or refrain from taking such action, with respect to such
Default or Matured Default as it shall deem advisable and in the best interest
of the Lenders.

     9.8 The Agent as a Lender, Affiliates. With respect to its Commitment, any
Loan made by it, and the Note issued to it, the Agent shall have the same rights
and powers under this Agreement as any other Lender and may exercise the same as
though it were not the Agent; and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated, include the Agent in its individual capacity. The
Agent and its affiliates may accept deposits from, lend money to, act as trustee
under indentures of, and generally engage in any kind of business with,
Borrower, any

-54-



--------------------------------------------------------------------------------



 



of its respective Affiliates and any Person who may do business with or own
securities of Borrower or any such Affiliate, all as if the Agent were not the
Agent and without any duty to account therefor to the Lenders.

     9.9 Non-Reliance on Agent and Other Lenders. Each Lender agrees that it
has, independently and without reliance on the Agent or any other Lender, and
based on such documents and information as it has deemed appropriate, made its
own credit analysis of Borrower and its decision to enter into the transactions
contemplated by the Financing Agreements and that it will, independently and
without reliance upon the Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own analysis and decisions in taking or not taking action under any Financing
Agreement. The Agent shall not be required to keep itself informed as to the
performance or observance by Borrower or any other Person of any Financing
Agreement or to inspect the properties or books of Borrower. Except for notices,
reports, and other documents and information expressly required to be furnished
to the Lenders by the Agent hereunder, the Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the affairs, financial condition or business of Borrower (or any of
their Affiliates) which may come into the possession of the Agent or any of its
affiliates. Notwithstanding the foregoing, the Agent will, upon the request of
any Lender, provide to such Lender, at such Lender’s expense, copies of any and
all written information provided to the Agent by Borrower.

     9.10 Indemnification. Notwithstanding anything to the contrary herein
contained, the Agent shall be fully justified in failing or refusing to take any
action unless it shall first be indemnified to its satisfaction by the Lenders
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses, and disbursements of any kind or
nature whatsoever which may be imposed on, incurred by or asserted against the
Agent in any way relating to or arising out of its taking or continuing to take
any action. Each Lender agrees to indemnify the Agent (to the extent not
reimbursed by Borrower), on a pro-rata basis according to such Lender’s
Commitments, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses and disbursements
of any kind or nature whatsoever which may be imposed on, incurred by, or
asserted against the Agent in any way relating to or arising out of any
Financing Agreement or any action taken or omitted by the Agent under any
Financing Agreement; provided that no Lender shall be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses, or disbursements resulting from the gross negligence or
willful misconduct of the Agent; and provided further, that it is the intention
of each Lender to indemnify the Agent against the consequences of the Agent’s
own negligence, whether such negligence be sole, joint, concurrent, active or
passive. Without limiting the foregoing, each Lender agrees to reimburse the
Agent promptly upon demand for its pro-rata share, according to such Lender’s
Commitments of any out-of-pocket expenses (including attorneys’ fees) incurred
by the Agent in connection with the preparation, administration, or enforcement
of, or legal advice in respect of rights or responsibilities under, any
Financing Agreement, to the extent that the Agent is not reimbursed for such
expenses by Borrower.

-55-



--------------------------------------------------------------------------------



 



     9.11 Successor Agent. The Agent may resign at any time as Agent under the
Financing Agreements by giving written notice thereof to the Lenders and
Borrower and may be removed by the Required Lenders if it has breached its
obligations under the Financing Agreements. Upon any such resignation or
removal, the Required Lenders shall have the right to appoint a successor Agent
with, provided that no Default has occurred and is continuing hereunder, the
prior written consent of Borrower, such consent not to be unreasonably withheld.
If no successor Agent shall have been so appointed by the Required Lenders or
shall have accepted such appointment within sixty (60) days after the retiring
Agent’s giving of notice of resignation or the Required Lenders’ removal of the
Agent, then the retiring Agent may, on behalf of the Lenders, appoint a
successor Agent with, provided that no Default has occurred and is continuing
hereunder, the prior written consent of Borrower, such consent not to be
unreasonably withheld, which shall be a commercial bank or other financial
institution organized under the laws of the United States of America or of any
State thereof and having a combined capital and surplus of at least
$500,000,000. Upon the acceptance of any appointment as Agent hereunder by a
successor Agent, such successor Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring Agent,
and the retiring Agent shall be discharged from its duties and obligations under
this Agreement. After the retiring Agent’s resignation or removal as Agent, the
provisions of Section 9.10 shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was Agent under this Agreement.

     9.12 Verification of Borrowing Notices. The natural Person signing this
Agreement on behalf of Borrower (or any one of them, if more than one), or any
natural Person designated by them (or any one of them) shall be presumed to have
the authority to request Advances or request the issuance of Letters under this
Agreement. The Agent shall have no duty to verify the authenticity of the
signature appearing on any notice of borrowing or request for the issuance of a
Letter, and with respect to any oral request for an Advance or request for the
issuance of a Letter, the Agent shall have no duty to verify the identity of any
Person representing himself as one of the natural Persons authorized to make
such request on behalf of Borrower. Neither the Agent nor any Lender shall incur
any liability to Borrower in acting upon any telephonic notice referred to above
which the Agent or such Lender believes in good faith to have been given by a
duly authorized Person authorized to borrow on behalf of Borrower or for
otherwise acting in good faith.

     10 MISCELLANEOUS.

     10.1 Timing of Payments. For purposes of determining the outstanding
balance of the Liabilities, including without limitation, the computations of
interest which may from time to time be owing to the Agent or the Lenders, the
receipt by the Agent of any check or any other item of payment whether through
an account described in Section 5.6 or otherwise, shall not be treated as a
payment on account of the Liabilities until such check or other item of payment
is actually received by the Agent and is paid to the Agent in cash or a cash
equivalent. Notwithstanding the terms of this Agreement or any other Financing
Agreement, if the due date

-56-



--------------------------------------------------------------------------------



 



of any payment falls on a day that is not a Business Day, such payment may be
made and shall not be considered late if made on the next succeeding Business
Day.

     10.2 Attorneys’ Fees and Costs. If at any time the Agent employs counsel in
connection with protecting or perfecting the Agent’s security interest in the
Collateral or in connection with any matters contemplated by or arising out of
this Agreement, whether: (a) to commence, defend, or intervene in any litigation
or to file a petition, complaint, answer, motion or other pleading; (b) to take
any other action in or with respect to any suit or proceeding (bankruptcy or
otherwise); (c) to consult with officers of the Agent to advise the Agent or to
draft documents for the Agent in connection with any of the foregoing or in
connection with any release of the Agent’s claims or security interests or any
proposed extension, amendment or refinancing of the Liabilities; (d) to protect,
collect, lease, sell, take possession of, or liquidate any of the Collateral; or
(e) to attempt to enforce or to enforce any security interest in any of the
Collateral, or to enforce any rights of the Agent to collect any of the
Liabilities; then in any of such events, all of the reasonable attorneys’ fees
arising from such services, and any related expenses, costs and charges,
including without limitation, all fees of all paralegals, legal assistants and
other staff employed by such attorneys whether outside the Agent or in the
Agent’s legal department, together with interest at the highest interest rate
then payable by Borrower under this Agreement or any other Financing Agreement,
shall constitute additional Liabilities, payable on demand and secured by the
Collateral.

     In addition, if a Matured Default has occurred and is continuing, and
thereafter any Lender employs counsel: (a) in connection with, arising out of,
or any way related to, protecting, exercising or enforcing such Lender’s
interest in the Collateral or this Agreement or the other Financing Agreements;
(b) to commence, defend or intervene in any litigation or to file a petition,
complaint, answer, motion or other pleading; (c) to take any other action in or
with respect to any suit or proceeding (bankruptcy or otherwise); (d) to
protect, collect, lease, sell, take possession of, or liquidate any of the
Collateral; or (e) to attempt to enforce or to enforce any security interest in
any of the Collateral, or to enforce any rights of such Lender to collect any of
the Liabilities; then in any of such events, all of the reasonable attorneys’
fees arising from such services, and any expenses, costs and charges relating
thereto, including without limitation, all fees of all paralegals, legal
assistants and other staff employed by such attorneys whether outside the Lender
or in the Lender’s legal department, together with interest at the highest
interest rate then payable by Borrower under this Agreement or any other
Financing Agreement, shall constitute additional Liabilities, payable on demand
and secured by the Collateral.

     This Section 10.2 shall survive the termination of this Agreement.

     10.3 Expenditures by the Agent. In the event that Borrower shall fail to
pay taxes, insurance, assessments, costs or expenses which Borrower is, under
any of the terms hereof or of any of the other Financing Agreements, required to
pay, or fails to keep the Collateral free from other security interests, liens
or encumbrances, except as permitted herein, the Agent may, in the Agent’s sole
discretion and without obligation to do so, upon not less than ten (10) days
written

-57-



--------------------------------------------------------------------------------



 



notice to Borrower (except when circumstances do not allow for such notice),
make expenditures for any or all of such purposes, and the amount so expended,
together with interest at the highest interest rate then payable by Borrower
under this Agreement or any other Financing Agreement, shall constitute
additional Liabilities, payable on demand and secured by the Collateral.

     10.4 The Agent’s Costs and Expenses as Additional Liabilities. Borrower
shall reimburse the Agent for all expenses and fees paid or incurred in
connection with the documentation, negotiation and closing of the Loans and
other financial accommodations described in this Agreement (including without
limitation, filing fees, recording fees, document or recording taxes, search
fees, appraisal fees and expenses, and the fees and expenses of the Agent’s
attorneys, paralegals, and legal assistants, whether outside the Agent or in the
Agent’s legal department, and whether such expenses and fees are incurred prior
to or after the Closing Date). Borrower further agrees to reimburse the Agent
for all expenses and fees paid or incurred in connection with the documentation
of any renewal or extension of the Loans, any additional financial
accommodations, or any other amendments to this Agreement. All costs and
expenses incurred by the Agent with respect to such negotiation and
documentation shall constitute additional Liabilities, payable on demand and
secured by the Collateral, and if not paid when due shall be payable together
with interest at the highest interest rate then payable by Borrower under this
Agreement or any other Financing Agreement,.

     10.5 Claims and Taxes. Borrower agrees to indemnify and hold the Agent and
the Lenders harmless from and against any and all claims, demands, liabilities,
losses, damages, penalties, costs, obligations, actions, judgments, suits,
disbursements and expenses (including without limitation, reasonable attorneys’
fees) relating to or in any way arising out of the possession, use, operation or
control of any of Borrower’s assets, or in any way arising out of or related to
this Agreement or the other Financing Agreements (except those which Borrower
proves were caused by the Agent’s or a Lender’s willful misconduct or gross
negligence), which agreement to indemnify and hold the Agent and the Lenders
harmless shall survive the termination of this Agreement. Borrower shall pay or
cause to be paid all license fees, bonding premiums and related taxes and
charges, and shall pay or cause to be paid all of Borrower’s real and personal
property taxes, assessments and charges and all of Borrower’s franchise, income,
unemployment, use, excise, old age benefit, withholding, sales and other taxes
and other governmental charges assessed against Borrower, or payable by
Borrower, at such times and in such manner as to prevent any penalty from
accruing or any lien or charge from attaching to Borrower’s property, provided,
however, that Borrower shall have the right to contest in good faith, by an
appropriate proceeding promptly initiated and diligently conducted, the
validity, amount or imposition of any such tax, and upon such good faith contest
to delay or refuse payment thereof, if: (a) Borrower establishes adequate
reserves to cover such contested taxes; and (b) such contest does not have a
material adverse effect on the financial condition of Borrower, the ability of
Borrower to pay any of the Liabilities, or the priority or value of the Lender’s
security interests in the Collateral.

     10.6 Custody and Preservation of Collateral. The Agent shall be deemed to
have exercised reasonable care in the custody and preservation of any of the
Collateral in the Agent’s

-58-



--------------------------------------------------------------------------------



 



possession if the Agent takes such action for that purpose as Borrower shall
request in writing, but failure by the Agent to comply with any such request
shall not of itself be deemed a failure to exercise reasonable care, and no
failure by the Agent or any Lender to preserve or protect any right with respect
to such Collateral against prior parties, or to do any act with respect to the
preservation of such Collateral not so requested by Borrower, shall of itself be
deemed a failure to exercise reasonable care in the custody or preservation of
such Collateral.

     10.7 Inspection. The Agent (by and through its officers and employees), or
any Person designated by the Agent in writing (including officers and employees
of the other Lenders), shall have the right from time to time, to call at
Borrower’s place or places of business (or any other place where Collateral or
any information as to Collateral is kept or located) during reasonable business
hours, and, without hindrance or delay, to: (a) inspect, audit, check and make
copies of and extracts from Borrower’s books, records, journals, orders,
receipts and any correspondence and other data relating to Borrower’s business
or to any transactions between the parties to this Agreement; (b) make such
verification concerning the Collateral as the Agent may consider reasonable
under the circumstances; and (c) review operating procedures, review maintenance
of property and discuss the affairs, finances and business of Borrower with
Borrower’s officers, employees or directors. Borrower agrees to pay to the Agent
audit fees as set forth in the Agent’s Letter, which fees shall be fully earned
on each date they become payable and which fees, if any, shall be paid by an
Agent initiated Advance pursuant to Section 2.1, without prior demand by the
Agent.

     10.8 Examination of Banking Records. Borrower consents to the examination
by the Agent (by and through its officers and employees), or any Person
designated by the Agent in writing (including officers and employees of the
other Lenders), whether or not there shall have occurred a Default or a Matured
Default, of any and all of Borrower’s banking records, wherever they may be
found, and directs any Person which may be in control or possession of such
records (including without limitation, any bank, other financial institution,
accountant or lawyer) to provide such records to the Agent and the Agent’s
officers, employees and agents, upon their request. Such examination may be
conducted by the Agent with or without notice to Borrower at the option of the
Agent, any such notice being waived by Borrower.

     10.9 Governmental Reports. Borrower will furnish to the Agent, upon the
reasonable request of the Agent, copies of the reports of examinations or
inspections of Borrower by all Governmental Authorities, and if Borrower fails
to furnish such copies to the Agent, Borrower authorizes all such Government
Authorities to furnish to the Agent copies of their reports of examinations or
inspections of Borrower.

     10.10 Reliance by the Agent, the Issuer and the Lenders. All covenants,
agreements, representations and warranties made herein by Borrower shall,
notwithstanding any investigation by the Agent or any of the Lenders, be deemed
to be material to and to have been relied upon by the Agent, the Issuer and the
Lenders.

-59-



--------------------------------------------------------------------------------



 



     10.11 Parties. Whenever in this Agreement there is reference made to any of
the parties, such reference shall be deemed to include, wherever applicable, a
reference to the respective successors and assigns of Borrower, the Agent, the
Lenders and the Issuer. Borrower shall not assign any of it rights or delegate
any of its duties under this Agreement or any of the other Financing Agreements
without the prior written consent of the Lenders.

     10.12 Applicable Law; Severability. This Agreement shall be construed in
all respects in accordance with, and governed by, the laws and decisions of the
State of Colorado and the laws, regulations and decisions of the United States
applicable to national banks. Wherever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provisions or the remaining provisions of this Agreement.

     10.13 SUBMISSION TO JURISDICTION; WAIVER OF BOND AND TRIAL BY JURY. WITH
RESPECT TO ANY AND ALL ACTIONS, CAUSES OF ACTION, SUITS, CLAIMS, DEMANDS, DEBTS,
DAMAGES, COSTS AND EXPENSES, WHATSOEVER, WHETHER BASED ON STATUTE, COMMON LAW,
PRINCIPLES OF EQUITY OR OTHERWISE, ARISING OUT OF ANY MATTER, THING OR EVENT
WHICH IS DIRECTLY OR INDIRECTLY RELATED TO THIS AGREEMENT, BORROWER CONSENTS TO
THE JURISDICTION OF ANY LOCAL, STATE, OR FEDERAL COURT LOCATED WITHIN THE CITY
AND COUNTY OF DENVER, COLORADO AND WAIVES ANY OBJECTION WHICH BORROWER MAY HAVE
BASED ON IMPROPER VENUE OR FORUM NON CONVENIENS TO THE CONDUCT OF ANY PROCEEDING
IN ANY SUCH COURT AND WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS UPON
BORROWER, AND CONSENTS THAT ALL SUCH SERVICE OF PROCESS BE MADE BY MAIL OR
MESSENGER DIRECTED TO BORROWER AT THE ADDRESS SET FORTH IN SECTION 10.19.
SERVICE, SO MADE, SHALL BE DEEMED TO BE COMPLETE UPON THE EARLIER OF ACTUAL
RECEIPT OR THREE (3) DAYS AFTER THE SAME SHALL HAVE BEEN POSTED. AT THE OPTION
OF THE AGENT, BORROWER WAIVES, TO THE EXTENT PERMITTED BY LAW, TRIAL BY JURY,
AND WAIVES ANY BOND OR SURETY OR SECURITY UPON SUCH BOND WHICH MIGHT, BUT FOR
THIS WAIVER, BE REQUIRED OF THE AGENT.

     10.14 Application of Payments; Waiver. Payments made by Borrower under this
Agreement shall generally be applied first to any costs or fees owing by
Borrower to the Agent or any Lender, shall be applied second to any interest
payments owing hereunder which are due and unpaid, shall be applied third to any
outstanding principal owing hereunder, and shall be applied fourth to interest
accrued but not yet due. Unless otherwise specified in this Agreement,
prepayments of principal made by Borrower on any Loans repayable in installments
shall be applied to the most remote installment then due (which shall be deemed
to include, as applicable, any balloon payment due at maturity). Notwithstanding
any contrary provision contained in this Agreement or in any of the other
Financing Agreements, Borrower irrevocably waives the right

-60-



--------------------------------------------------------------------------------



 



to direct the application of any and all payments at any time received by the
Agent from Borrower or with respect to any of the Collateral, and Borrower
irrevocably agrees that the Agent shall have the continuing exclusive right to
apply and reapply any and all payments received at any time, whether with
respect to the Collateral or otherwise, against the Liabilities, in such manner
as the Agent may deem advisable, notwithstanding any entry by the Agent upon any
of the Agent’s books and records. Provided, however, this Section 10.14 shall
not apply to any transactions unrelated to this Agreement in which the Agent or
its affiliates may have accepted deposits from, lent money to, acted as trustee
under indentures of, or generally engaged in business with Borrower, any
Affiliates or any Person who may do business with or own securities of Borrower
or any such Affiliate.

     10.15 Marshaling; Payments Set Aside. The Agent shall be under no
obligation to marshal any assets in favor of Borrower or against or in payment
of any or all of the Liabilities. To the extent that Borrower makes a payment or
payments to the Agent or the Agent receives any payment or proceeds of the
Collateral for Borrower’s benefit or enforces the Agent’s security interests or
exercises the Agent’s rights of setoff, and such payment or payments or the
proceeds of such Collateral, enforcement or setoff or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such enforcement or setoff had not occurred.

     10.16 Section Titles. The section titles contained in this Agreement shall
be without substantive meaning or content of any kind whatsoever and are not a
part of the agreement between the parties.

     10.17 Continuing Effect. This Agreement, the Agent’s security interests in
the Collateral, and all of the other Financing Agreements shall continue in full
force and effect so long as any Liabilities shall be owed to the Agent and/or
any of the Lenders and (even if there shall be no Liabilities outstanding) so
long as the Agent and/or any of the Lenders remains committed to make Loans or
issue Letters under this Agreement.

     10.18 No Waiver. The Agent’s or the Required Lenders’ failure, at any time
or times hereafter, to require strict performance by Borrower of any provision
of this Agreement or the other Financing Agreements shall not waive, affect or
diminish any right of the Agent or the Required Lenders thereafter to demand
strict compliance and performance therewith. Any suspension or waiver by the
Agent or the Required Lenders of any Default or Matured Default under this
Agreement or any of the other Financing Agreements, shall not suspend, waive or
affect any other Default or Matured Default under this Agreement or any of the
other Financing Agreements, whether the same is prior or subsequent thereto and
whether of the same or of a different kind or character. None of the
undertakings, agreements, warranties, covenants and representations of Borrower
contained in this Agreement or any of the other Financing Agreements and no
Default or Matured Default under this Agreement or any of the other

-61-



--------------------------------------------------------------------------------



 



Financing Agreements, shall be deemed to have been suspended or waived by the
Agent or the Required Lenders unless such suspension or waiver is in writing
signed by an officer of the Agent or each of the Required Lenders (as
applicable) and is directed to Borrower specifying such suspension or waiver.

     10.19 Notices. Except as otherwise expressly provided herein, any notice
required or desired to be served, given or delivered pursuant to this Agreement
shall be in writing, and shall be sent by manual delivery, facsimile
transmission, overnight courier or United States mail (postage prepaid)
addressed to the party to be notified as follows:

     (a) If to the Agent at:

U.S. Bank National Association
950 Seventeenth Street, Suite 350
Denver, Colorado 80202
Attn: Alan Schuler

with a copy to:

Campbell Bohn Killin Brittan & Ray, LLC
270 St. Paul Street, Suite 200
Denver, Colorado 80206
Attn: Michael D. Killin

     (b) If to Borrower at:

Premium Standard Farms, Inc.
805 Pennsylvania Avenue, Suite 200
Kansas City, Missouri 64105-1307
Attn: Steve Lightstone, Chief Financial Officer

with a copy to:

Shook, Hardy & Bacon L.L.P.
2555 Grand Blvd.
Kansas City, Missouri 64108
Attn: Mark Hargrave

or, as to each party, addressed to such other address as shall be designated by
such party in a written notice to the other parties. All such notices shall be
deemed given on the date of delivery if manually delivered, on the date of
sending if sent by facsimile transmission, on the first business day after the
date of sending if sent by overnight courier, or three (3) days after the date
of mailing if mailed.

-62-



--------------------------------------------------------------------------------



 



     10.20 Regulatory Changes. In the event any Governmental Authority
(i) subjects the Lenders or any of them or any of their respective lending
offices to any new or additional charge, fee, withholding, duty or tax of any
kind with respect to any Loans, Letters, LC Obligations or other Liabilities
hereunder, (ii) changes the method or basis of taxation of such Loans, Letters,
LC Obligations or other Liabilities, except for changes in the rate of tax on
the overall net income of such Lender or its lending office imposed by the
jurisdiction in which such Lender’s principal executive office or lending office
is located, or (iii) changes the reserve or deposit requirements applicable to
such Loans, Letters, LC Obligations or other Liabilities (including, without
limitation, the imposition, modification or deemed application of any reserve,
special deposit or similar requirement (including, without limitation, any such
requirement imposed by the Board of Governors of the Federal Reserve System,
including any such requirement with respect to any LIBOR Rate Loans) against
assets of, deposits with or for the account of any Lender, or its lending
office, and including without limitation, the issuance of a request or directive
regarding capital adequacy (whether or not having the force of law) that has the
effect of reducing the rate of return on such Lender’s capital as a consequence
of its obligations under this Agreement to a level below that which such Lender
could have achieved but for such adoption, change or compliance (taking into
consideration such Lender’s policies with respect to capital adequacy)), then in
any such event, Borrower shall pay to such Lender such additional amounts as
will compensate such Lender for such costs or lost income resulting thereby as
reasonably determined by such Lender. Any Lender demanding payment under this
Section 10.2 shall deliver to Borrower and the Agent a statement reasonably
setting forth the amount and manner of determining such loss, cost or expense,
which statement shall be conclusive and binding for all purposes, absent
manifest error.

     10.21 LIBOR Rate Loans. Without limiting the generality of Section 10.20,
anything in this Agreement to the contrary notwithstanding, if any Lender shall
notify the Agent that: (i) the introduction of or any change in or in the
interpretation of any law or regulation makes it unlawful, or that any central
bank or other Governmental Authority asserts that it is unlawful to fund or
maintain LIBOR Rate Loans (whether or not such assertion carries the force of
law), (ii) deposits in U.S. Dollars (in the applicable amounts) are not being
offered to it in the interbank eurodollar market for any requested Interest
Period, (iii) by reason of circumstances affecting the interbank eurodollar
market adequate and reasonable means do not exist for ascertaining the
applicable LIBOR Rate; (iv) that the applicable LIBOR Rate will not adequately
and fairly reflect the cost to such Lender of funding their LIBOR Rate Loans for
such Interest Period or (v) that the making or funding of LIBOR Rate Loans is
impracticable for such Lender, the obligation of such Lender to make, rollover
or to convert Loans into LIBOR Rate Loans shall be suspended until such Lender
shall notify the Agent and Borrower that the circumstances causing such
suspension no longer exist, and the existing LIBOR Rate Loans of such Lender
shall automatically convert, on and as of the date of such notification, into
Base Rate Loans; provided that each Lender represents and warrants to Borrower
that as of the later of (i) the Closing Date or (ii) the date on which it shall
have executed an Assignment and Acceptance pursuant to Section 10.23, it has no
actual knowledge that any of the circumstances set forth above exist.

-63-



--------------------------------------------------------------------------------



 



     10.22 Taxes. Without limiting the generality of Section 10.20:

     (a) Except as otherwise provided in Section 10.22(d), any and all payments
by Borrower hereunder or under the Notes shall be made free and clear of and
without deduction for any and all present or future taxes, deductions, charges
or withholdings, and all liabilities with respect thereto, including without
limitation, such taxes, deductions, charges, withholdings or liabilities
whatsoever imposed, assessed, levied or collected by any taxing authority and
all (other than to the extent due to the gross negligence or willful misconduct
of any Lender) interest, penalties, expenses or similar liabilities with respect
thereto (“Taxes”), excluding, however, from the definition of Taxes, in the case
of each Lender and the Agent, taxes imposed on its income (including penalties
and interest payable in respect thereof), and franchise taxes imposed on it, by
the jurisdiction under the laws of which such Lender or the Agent (as the case
may be) is organized or any political subdivision thereof. If Borrower shall be
required by law to deduct any Taxes from or in respect of any sum payable
hereunder or under any Note to any Lender or the Agent (other than payments for
which taxes are withheld pursuant to the last sentence of Section 10.22(d)),
(i) the sum payable shall be increased as may be necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section 10.22) such Lender or the Agent (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made and (ii) Borrower shall pay the full amount deducted to the
relevant taxation authority or other authority in accordance with applicable
law, less any credits due to Borrower.

     (b) In addition, Borrower agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or under the Notes or from
the execution, delivery or registration of, or otherwise with respect to, this
Agreement or the Notes (hereinafter included within the definition of “Taxes”).

     (c) Borrower will indemnify each Lender and the Agent for the full amount
of Taxes (including without limitation, any Taxes imposed by any jurisdiction on
amounts payable under this Section 10.22) paid by such Lender or the Agent (as
the case may be) and any liability arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally asserted. This
indemnification shall be made within five (5) days from the date such Lender or
the Agent (as the case may be) makes written demand therefor; provided however,
to the extent that any Lender is reimbursed for any Taxes that were incorrectly
or illegally asserted with respect to Borrower, such Lender shall promptly
return to Borrower the amount of such reimbursement net of any costs of recovery
incurred by such Lender and/or the Agent, together with any interest that may
have been paid by the taxing jurisdiction with respect thereto, to the extent
Borrower has actually paid such Lender with respect thereto.

     (d) Prior to the date of any Lender becoming a Lender hereunder, and from
time to time thereafter if requested by Borrower or the Agent each Lender
organized outside the United

-64-



--------------------------------------------------------------------------------



 



States shall provide the Agent and Borrower with the forms prescribed by the
Internal Revenue Service of the United States (including, without limitation,
Form W-8 BEN, Form W-8 ECI, or Form W-8 IMY) certifying such Lender’s exemption
from United States withholding taxes with respect to all payments to be made to
such Lender hereunder and under the Notes. Unless Borrower and the Agent have
received forms or other documents satisfactory to them indicating that payments
hereunder or under any Note are not subject to United States withholding tax or
are subject to such tax at a rate reduced by an applicable tax treaty, Borrower
or the Agent shall withhold taxes from such payments for the account and benefit
of Borrower at the applicable statutory rate in the case of payments to or for
any Lender organized under the laws of a jurisdiction outside the United States;
provided however, that all such withholding for such Lender shall cease upon
delivery by such Lender of the applicable forms to Borrower and Agent.

     (e) Promptly after the date on which payment of any Taxes are due pursuant
to applicable law, Borrower will, at the request of the Agent or any Lender,
furnish to the Agent or such Lender evidence in form and substance satisfactory
to the Agent or such Lender, that Borrower has met its obligations under this
Section 10.22.

     (f) Without prejudice to the survival of any other agreement of Borrower,
the agreement and obligations of Borrower contained in this Section 10.22 shall
survive the payment in full of the Liabilities.

     10.23 Assignments and Participation.

     (a) After the Closing Date (and, provided that no Default has occurred and
is continuing, subject to the prior written consent of Borrower, such consent
not to be unreasonably withheld) each Lender may assign to any Person, other
than a Person that is, or has any affiliate that is, in the same line of
business as Borrower, (the “Assignee”) all or a portion of its rights and
obligations under this Agreement (including without limitation, all or a portion
of its Commitments and the Notes held by it); provided however, that (i) each
such assignment shall be of a constant, and not a varying, percentage of all of
the assigning Lender’s rights and obligations under this Agreement, (ii) the
total amount of the Commitment or Commitments (based on the original Commitment
or Commitments without giving effect to any repayments or prepayments) so
assigned to an Assignee or to an Assignee and its affiliates taken as a whole
shall equal or exceed the lesser of the total amount of the Commitment or
Commitments held by the assigning Lender or $10,000,000, (iii) the remaining
Commitment or Commitments (based on the original Commitment or Commitments
without giving effect to any repayments or prepayments) held by the assigning
Lender and its affiliates after giving effect to any such assignment shall equal
or exceed $10,000,000, (iv) the assignment will not cause Borrower to incur any
additional liability or expense and (v) the parties to each such assignment
shall execute and deliver to the Agent for its acceptance an Assignment and
Acceptance in substantially the form attached as Schedule B (“Assignment and
Acceptance”), together with any Note or Notes subject to such assignment and a
processing and recordation fee of $3,500 (which fee shall not be passed on to
the Borrower). Upon such execution, delivery, acceptance and recording, from and
after the effective date specified in each Assignment and Acceptance, which
effective date

-65-



--------------------------------------------------------------------------------



 



shall be the date on which such Assignment and Acceptance is accepted by the
Agent, (vi) the Assignee thereunder shall be a party hereto and, to the extent
that rights and obligations hereunder have been assigned to it pursuant to such
Assignment and Acceptance, have the rights and obligations of a Lender under the
Financing Agreements and (vii) the Lender assignor thereunder shall be deemed to
have relinquished its rights and to be released from its obligations under the
Financing Agreements, to the extent (and only to the extent) that its rights and
obligations hereunder have been assigned by it pursuant to such Assignment and
Acceptance (and, in the case of an Assignment and Acceptance covering all or the
remaining portion of an assigning Lender’s rights and obligations under the
Financing Agreements, such Lender shall cease to be a party thereto).

     (b) By executing and delivering an Assignment and Acceptance, the Lender
assignor thereunder and the Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Financing
Agreements or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Financing Agreements or any other instrument or
document furnished pursuant thereto; (ii) such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of Borrower or the performance or observance by Borrower of
any of its obligations under the Financing Agreements or any other instrument or
document furnished pursuant hereto; (iii) such Assignee confirms that it has
received a copy of the Financing Agreements, together with copies of the
financial statements referred to in Section 7.1 and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (iv) such Assignee will,
independently and without reliance upon the Agent, such assigning Lender or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (v) such Assignee appoints and
authorizes the Agent to take such action as the Agent on its behalf and to
exercise such powers under the Financing Agreements as are delegated to the
Agent by the terms thereof, together with such powers as are reasonably
incidental thereto; and (vi) such Assignee agrees that it will perform in
accordance with their terms all of the obligations which by the terms of the
Financing Agreements are required to be performed by it as a Lender.

     (c) The Agent shall maintain at its address referred to in Section 10.19 a
copy of each Assignment and Acceptance delivered to and accepted by it.

     (d) Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender, together with any Note or Notes subject to such assignment,
the Agent shall, if such Assignment and Acceptance has been completed,
(i) accept such Assignment and Acceptance and (ii) give prompt notice thereof to
Borrower. Within five (5) Business Days after its receipt of such notice,
Borrower, at its own expense, shall execute and deliver to the Agent in exchange
for the surrendered Note or Notes, a new Note or new Notes to the order of such
Assignee in an amount equal to the Commitment or Commitments assumed by it
pursuant to such Assignment

-66-



--------------------------------------------------------------------------------



 



and Acceptance and, if the assigning Lender has retained a Commitment or
Commitments, a portion of which has been assigned, a new Note or New Notes to
the order of the assigning Lender in an amount equal to the Commitment or
Commitments retained by it hereunder. Such new Note or Notes shall be in an
aggregate principal amount equal to the aggregate principal amount of such
surrendered Note or Notes, shall be dated the effective date of such Assignment
and Acceptance and shall otherwise be in substantially the form of Exhibit 2A.
Upon receipt by the Agent of such new Note or Notes conforming to the
requirements set forth in the preceding sentences, the Agent shall return to
Borrower such surrendered Note or Notes, marked to show that such surrendered
Note or Notes has (have) been replaced, renewed and extended by such new Note or
Notes.

     (e) Each Lender may sell participations to one or more banks or other
entities, other than to Persons that are, or have any affiliates that are, in
the same line of business as Borrower, in or to all or a portion of its rights
and obligations under this Agreement (including without limitation, all or a
portion of its Commitments and the Note held by it); provided however, that
(i) such Lender’s obligations under this Agreement (including without
limitation, its Commitments to Borrower hereunder) shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, (iii) such Lender shall remain the holder
of any such Note for all purposes of this Agreement, (iv) the sale of the
participation will not cause Borrower to incur any additional liability, and (v)
Borrower, the Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement, provided that no participant shall be entitled
to recover under the above-described provisions an amount in excess of the
proportionate share which such participant holds of the original aggregate
principal amount hereunder to which the assigning Lender would otherwise be
entitled. Notwithstanding anything in this paragraph to the contrary, any Farm
Credit Lender that (1) is the owner of a participation in the minimum original
face amount of $5,000,000, (2) is, by written notice to the Borrower and the
Agent (“Voting Participant Notification”), designated by the selling Lender as
being entitled to be accorded the rights of a voting participant hereunder (any
Farm Credit Lender so designated being called a “Voting Participant”) and
(3) receives the prior written consent of the Borrower and the Agent to become a
Voting Participant, shall be entitled to vote for so long as such Farm Credit
Lender owns such participation and notwithstanding any subparticipation by such
Farm Credit Lender (and the voting rights of the selling Lender shall be
correspondingly reduced), on a dollar for dollar basis, as if such Participant
were a Lender, on any matter requiring or allowing a Lender to provide or
withhold its consent, or to otherwise vote on any proposed action. To be
effective, each Voting Participant Notification shall, with respect to any
Voting Participant, (x) state the full name, as well as all contact information
required of an Assignee in an Assignment and Acceptance Agreement and (y) state
the dollar amount of the participation purchased. The selling Lender and the
Voting Participant shall notify the Agent and the Borrower within three
(3) Business Days of any termination of, reduction or increase in the amount of,
such participation. The Borrower and the Agent shall be entitled to conclusively
rely on information contained in notices delivered pursuant to this paragraph.
The voting rights hereunder are solely for the benefit of the Voting Participant
and shall not inure to any assignee or participant of the Voting Participant.

-67-



--------------------------------------------------------------------------------



 



     (f) Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 10.23, disclose to
the assignee or participant or proposed assignee or participant, any information
relating to Borrower furnished to such Lender by or on behalf of Borrower;
provided that, prior to any such disclosure, the assignee or participant or
proposed assignee or participant shall agree in writing to preserve the
confidentiality of any confidential information relating to Borrower received by
it from such Lender.

     (g) Any Lender may assign and pledge all or any of the instruments held by
it as collateral security; provided that any payment made by Borrower for the
benefit of such assigning and/or pledging Lender in accordance with the terms of
the Financing Agreements shall satisfy Borrower’s obligations under the
Financing Agreements in respect thereof to the extent of such payment. No such
assignment and/or pledge shall release the assigning and/or pledging Lender from
its obligations hereunder.

     10.24 Maximum Interest. No agreements, conditions, provisions or
stipulations contained in this Agreement or in any of the other Financing
Agreements, or any Default or Matured Default, or any exercise by the Agent of
the right to accelerate the payment of the maturity of principal and interest,
or to exercise any option whatsoever, contained in this Agreement or any of the
other Financing Agreements, or the arising of any contingency whatsoever, shall
entitle the Agent to collect, in any event, interest exceeding the maximum
authorized by law, and in no event shall Borrower be obligated to pay interest
exceeding such rate, and all agreements, conditions or stipulations, if any,
which may in any event or contingency whatsoever operate to bind, obligate or
compel Borrower to pay a rate of interest exceeding the maximum allowed by law,
shall be without binding force or effect, at law or in equity, to the extent
only of the excess of interest over such maximum interest allowed by law. In the
event any interest is charged in excess of the maximum allowed by law
(“Excess”), Borrower acknowledges and stipulates that any such charge shall be
the result of an accidental and bona fide error, and such Excess shall be,
first, applied to reduce the principal of any Liabilities due, and, second,
returned to Borrower, it being the intention of the parties not to enter at any
time into a usurious or otherwise illegal relationship. Borrower and the Agent
both recognize that, with fluctuations of index rates and applicable margins,
such an unintentional result could inadvertently occur. By the execution of this
Agreement, Borrower covenants that: (a) the credit or return of any Excess shall
constitute the acceptance by Borrower of such Excess; and (b) Borrower shall not
seek or pursue any other remedy, legal or equitable, against the Agent based, in
whole or in part, upon the charging or receiving of any interest in excess of
the maximum authorized by law. For the purpose of determining whether or not any
Excess has been contracted for, charged or received by the Agent, all interest
at any time contracted for, charged or received by the Agent in connection with
the Liabilities shall be amortized, prorated, allocated and spread in equal
parts during the entire term of this Agreement.

     10.25 Additional Advances. All fees, charges, expenses, costs,
expenditures, obligations, liabilities, losses, penalties and damages incurred
or suffered by the Agent and for

-68-



--------------------------------------------------------------------------------



 



which Borrower is bound to indemnify or reimburse the Agent under this Agreement
(other than those which may be paid without demand therefor, by the Agent
initiated Advances pursuant to Section 2.1) may, at the option of the Agent, be
paid by Agent-initiated Advances pursuant to Section 2.1 if such amounts remain
unpaid for a period of ten (10) days after the Agent has made demand therefor.

     10.26 Loan Agreement Controls. If there are any conflicts or
inconsistencies among this Agreement and any of the other Financing Agreements,
the provisions of this Agreement shall prevail and control.

     10.27 Obligations Several. The obligations of each Lender under each
Financing Agreement to which it is a party are several, and no Lender shall be
responsible for any obligation or Commitment of any other Lender under any
Financing Agreement to which it is a party. Nothing contained in any Financing
Agreement to which it is a party, and no action taken by any Lender pursuant
thereto, shall be deemed to constitute the Lenders to be a partnership, an
association, a joint venture, or any other kind of entity.

     10.28 Pro Rata Treatment. All Loans under, and all payments and other
amounts received in connection with, this Agreement (including, without
limitation, amounts received as a result of the exercise by any Lender of any
right of set-off), shall be effectively shared by the Lenders ratably in
accordance with the respective Pro Rata Percentages of the Lenders. If any
Lender shall obtain any payment (whether voluntary, involuntary, through the
exercise of any right of set-off, or otherwise) on account of the principal of,
or interest on, or fees in respect of, any Note held by it (other than pursuant
to Section 2.3(b), 2.5(a), 10.20, 10.21 or 10.22 or the normal and customary
processing fees charged by an Issuer in connection with the issuance of or
drawings under a Letter) in excess of its Pro Rata Percentage of payments on
account of similar Notes obtained by all the Lenders, such Lender shall purchase
from the other Lenders such participation in the Notes or Loans made by them as
shall be necessary to cause such purchasing Lender to share the excess payment
ratably with each of them; provided however, that if all or any portion of such
excess payment is thereafter recovered from such purchasing Lender, such
purchase from each Lender shall be rescinded and such Lender shall repay to the
purchasing Lender the purchase price to the extent of such recovery together
with an amount equal to such Lender’s ratable share (according to the proportion
of (a) the amount of such Lender’s required repayment to (b) the total amount so
recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered.
Disproportionate payments of interest shall be shared by the purchase of
separate participation in unpaid interest obligations, disproportionate payments
of fees shall be shared by the purchase of separate participation in unpaid fee
obligations, and disproportionate payments of principal shall be shared by the
purchase of separate participation in unpaid principal obligations. Borrower
agrees that any Lender so purchasing a participation from another Lender
pursuant to this Section 10.28 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off) with respect
to such participation as fully as if such Lender were the direct creditor of
Borrower in the amount of such participation. Notwithstanding the foregoing, a
Lender may receive and retain an amount in excess of its Pro Rata Percentage to

-69-



--------------------------------------------------------------------------------



 



the extent, but only to the extent, that such excess results from such Lender’s
Highest Lawful Rate exceeding another Lender’s Highest Lawful Rate.

     10.29 Confidentiality. Each of the Agent and the Lenders agrees that it
will use its best efforts to keep confidential, in accordance with its customary
procedures for handling confidential information and in accordance with safe and
sound banking practices any proprietary information of Borrower, designated in
writing by Borrower, as being proprietary and confidential; provided that the
Agent or any Lender may disclose any such information (a) to enable it to comply
with any Governmental Requirement applicable to it, (b) in connection with the
defense of any litigation or other proceeding brought against it arising out of
the transactions contemplated by this Agreement and the other Financing
Agreements, (c) in connection with the supervision and enforcement of the rights
and remedies of the Agent and Lenders under any Financing Agreement and (d) as
set forth in Section 10.23. Notwithstanding anything to the contrary in this
Agreement, each Lender (or its representatives, agents or employees) may
(i) consult any tax advisor regarding the tax treatment and tax structure of the
transaction contemplated by this Agreement and (ii) may at any time disclose to
any person, without limitation of any kind, the tax treatment and tax structure
of such transaction and all materials of any kind (including opinions or other
tax analyses) that are provided relating to such tax treatment or tax structure.
The preceding sentence is intended to satisfy the requirements for the
transaction contemplated herein to avoid classification as a “confidential
transaction” for purposes of Treasury Regulations Section 1.6011-4(b)(3) and
shall be interpreted consistent with such intent. This authorization is not
intended to permit disclosure of any information that is unrelated to the tax
treatment or tax structure of any transaction contemplated hereby, including,
without limitation, any pricing or financial information, except in each case to
the extent such information is related to the tax treatment or tax structure of
any such transaction.

     10.30 Independence of Covenants. All covenants under this Agreement and the
other Financing Agreements shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or be otherwise within the
limitations of, another covenant shall not avoid the occurrence of a Default or
a Matured Default if such action is taken or condition exists.

     10.31 Amendments and Waivers; Increase of Line of Credit Loan Commitment.

     (a) Except as provided in the following Sections 10.31(b) and (c), any
term, covenant, agreement or condition of this Agreement or the other Financing
Agreements may be amended by a written amendment executed by Borrower, the
Required Lenders and, if the rights or duties of the Agent are affected thereby,
the Agent, or compliance therewith may be waived (either generally or in a
particular instance and either retroactively or prospectively), if Borrower
shall have obtained the consent in writing of the Required Lenders and, if the
rights or duties of the Agent are affected thereby, the Agent, provided however,
that without the consent in writing of the holders of all outstanding Notes and
LC Obligations, or of all Lenders if no Notes or Letters are outstanding, no
such amendment or waiver shall (i) change the amount or postpone the date of
payment of any scheduled payment or required payment of principal of the Notes
or

-70-



--------------------------------------------------------------------------------



 



LC Obligations or reduce the rate or extend the time of payment of interest on
the Notes, or reduce the amount of principal thereof, or modify any of the
provisions with respect to the payment or prepayment thereof, (ii) give to any
Note any preference over any other Notes, (iii) amend the definition of Required
Lenders, (iv) alter, modify or amend the provisions of Section 10.28 or of this
Section 10.31, (v) extend the term of any of the Commitments (vi) amend the
definition of Borrowing Base (including any amendment of the definitions used
therein and including any amendment of the advance rates included in that
definition) that would have the effect of increasing the Borrowing Base Limit
(vii) reduce the fees required under Section 2.5, (viii) alter, modify or amend
the provisions of Sections 9.1 or 9.2 of this Agreement, or (ix) release
Collateral having an aggregate value in excess of twenty percent (20%) of the
aggregate book value of all Collateral or release any guarantor of any of the
Liabilities, unless such release is permitted by the Financing Agreements.

     (b) Provided that there have not been any reductions or a termination of
the Line of Credit Loan Commitment pursuant to Sections 2.3(c), 2.8 or 9.1,
(i) this Agreement may be amended from time to time to increase the total amount
of the Line of Credit Loan Commitment up to the amount of $200,000,000 by one or
more written amendments executed by Borrower and the Agent (together with new
Notes and other Financing Agreements as may be reasonably required by the
Agent); and/or (ii) this Agreement may be amended from time to time to increase
the total amount of the Line of Credit Loan Commitment to any amount exceeding
$175,000,000 by one or more written amendments executed by Borrower and the
Required Lenders (together with new Notes and other Financing Agreements as may
be reasonably required by the Agent). Subject to the following Section 10.31(c),
any such increase shall be allocated to new or existing Lenders at the
discretion of the Agent and Borrower.

     (c) Without the consent in writing of the affected Lender, no amendment or
waiver shall increase the amount of or the Pro Rata Percentage of any Commitment
of such Lender (but the amount of or the Pro Rata Percentage of any Commitment
of such Lender may be decreased without the consent of such Lender).

     (d) Any amendment or waiver made in accordance with this Section 10.31
shall apply equally to all Lenders and all the holders of the Notes and/or LC
Obligations and shall be binding upon them, upon each future holder of any Note
or LC Obligation and upon Borrower, whether or not such Note or Letter shall
have been marked to indicate such amendment or waiver. No such amendment or
waiver shall extend to or affect any obligation not expressly amended or waived.

     10.32 Replacement of a Lender. If a Lender (other than the Agent as a
Lender) becomes a Replacement Candidate (as defined below), Borrower shall have
the right to require such Lender to assign to another lender or other
institution selected by Borrower and reasonably satisfactory to the Agent (which
may be one or more of the Lenders) the Commitments and the Notes held by such
Lender pursuant to the terms of an appropriately completed Assignment and
Acceptance in accordance with Section 10.23; provided, that neither the Agent
nor any Lender shall have any obligation to Borrower to find any such lender or
other institution and in order for

-71-



--------------------------------------------------------------------------------



 



Borrower to replace a Lender, Borrower must require such replacement within
three (3) months of the date the Lender became a Replacement Candidate. Each
Lender (other than the Agent as a Lender) agrees to its replacement at the
option of Borrower pursuant to this Section 10.32; provided, that the assignee
selected by Borrower shall purchase such Lender’s interest in the Loans and
Liabilities owed to such Lender for cash in an aggregate amount equal to the
aggregate unpaid principal thereof, all unpaid interest accrued thereon, all
unpaid fees accrued for the account of such Lender and all other amounts then
owing to such Lender hereunder or under any other Financing Agreement. A Lender
will become a “Replacement Candidate” if (i) it has made a demand under
Sections 10.20, 10.21 or 10.22, (ii) it has defaulted on any obligation under
this Agreement or (iii) it has become insolvent and its assets become subject to
a receiver, liquidator, trustee, custodian, or other officer having similar
powers. The rights of Borrower under this Section 10.32 shall be in addition to
any other rights or remedies Borrower may have at law or in equity as a result
of the events described in the definition of “Replacement Candidate”.

     10.33 Representations by the Lenders. Each Lender represents that it is the
present intention of such Lender, as of the date of its acquisition of the
Notes, to acquire the Notes for its account or for the account of its
affiliates, and not with a view to the distribution or sale thereof that would
be in violation of any applicable laws, and, subject to any applicable laws, the
disposition of such Lender’s property shall at all times be within its control.
The Notes have not been registered under the Securities Act of 1933, as amended
(the “Securities Act”), and may not be transferred, sold or otherwise disposed
of except (a) in a registered offering under the Securities Act; (b) pursuant to
an exemption from the registration provisions of the Securities Act; or (c) if
the Securities Act shall not apply to the Notes or the transactions contemplated
by the Financing Agreements. Nothing in this Section 10.33 shall affect the
characterization of the Loans and the transactions contemplated hereunder as
commercial lending transactions.

     10.34 Counterparts and Facsimile Signatures. This Agreement, any other
Financing Agreement and any subsequent amendment to any of them may be executed
in several counterparts, each of which shall be construed together as one
original. Facsimile signatures on this Agreement, any other Financing Agreement
and any subsequent amendment to any of them shall be considered as original
signatures.

     10.35 Set-off. Borrower gives and confirms to each Lender a right of
set-off of all moneys, securities and other property of Borrower (whether
special, general or limited) and the proceeds thereof, at any time delivered to
remain with or in transit in any manner to such Lender, its correspondent or its
agents from or for Borrower, whether for safekeeping, custody, pledge,
transmission, collection or otherwise or coming into possession of such Lender
in any way, and also, any balance of any deposit accounts and credits of
Borrower with, and any and all claims of security for the payment of the
Liabilities owed by Borrower to such Lender, contracted with or acquired by the
Lender, whether such liabilities and obligations be joint, several, absolute,
contingent, secured, unsecured, matured or unmatured, and Borrower authorizes
such Lender at any time or times during the continuance of a Matured Default,
without prior notice, to apply such money, securities, other property, proceeds,
balances, credits of claims, or any part of the

-72-



--------------------------------------------------------------------------------



 



foregoing, to such liabilities in such amounts as it may select, whether such
Liabilities be contingent, unmatured or otherwise, and whether any collateral
security therefor is deemed adequate or not. The rights described herein shall
be in addition to any collateral security described in any separate agreement
executed by Borrower.

     10.36 Binding Effect. This Agreement and all of the other Financing
Agreements set forth the legal, valid and binding obligations of Borrower, the
Agent and the Lenders and are enforceable against Borrower in accordance with
their respective terms. Should more than one Person be a Borrower under this
Agreement or any Note, the obligations of each such Person shall be joint and
several. The Lenders may settle, release, compromise, collect or otherwise
liquidate the obligations of any Borrower, any guarantor of such obligations,
and any security or collateral for such obligations or for any such guaranty, in
any manner, without affecting or impairing the obligations of any Borrower.

     10.37 FINAL AGREEMENT. THIS WRITTEN AGREEMENT AND THE OTHER FINANCING
AGREEMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

{Signature Pages to Follow}

-73-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and
year first above written.

                              PREMIUM STANDARD FARMS, INC.,
a Delaware corporation ATTEST:            
 
               
By:
  /s/ Dennis D. Rippe       By:   /s/ Stephen A. Lightstone
Its:
  Vice President       Its:   Executive Vice President
 
                            LUNDY INTERNATIONAL, INC., a
North Carolina corporation
ATTEST:
         
 
               
By:
  /s/ Dennis D. Rippe       By:   /s/ Stephen A. Lightstone
Its:
  Vice President       Its:   Executive Vice President
 
                            LPC TRANSPORT, INC., a
Delaware corporation
ATTEST:
         
 
               
By:
  /s/ Dennis D. Rippe       By:   /s/ Stephen A. Lightstone
Its:
  Vice President       Its:   Executive Vice President
 
                            U.S. BANK NATIONAL ASSOCIATION,
as Agent and as a Lender
950 17th Street, Suite 350
Denver, Colorado 80202
 
               
 
          By:   /s/ Alan V. Schuler
 
          Its:   Senior Vice President

{Signature Page to Second Amended and Restated Loan and Security Agreement Dated
as of June 24, 2005}

-74-



--------------------------------------------------------------------------------



 



              HARRIS N.A.
 
       
 
  By:   /s/ Carl A. Blackham
 
  Its:   Managing Director
 
            FIRST NATIONAL BANK OF OMAHA
 
       
 
  By:   /s/ Brian Frevert
 
  Its:   Vice President
 
            COOPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK
INTERNATIONAL”, NEW YORK BRANCH
 
       
 
  By:   /s/ James V. Kenwood
 
  Its:   Executive Director
 
       
 
  By:   /s/ Rebecca O. Morrow
 
  Its:   Executive Director

{Signature Page to Second Amended and Restated Loan and Security Agreement Dated
as of June 24, 2005}

-75-



--------------------------------------------------------------------------------



 



Schedule A to
Second Amended Loan and Security Agreement

Lenders’ Commitments

Line of Credit Loan Commitments

                  Name of Lender   Pro Rata Percentage     Maximum $  
U.S. Bank National Association
    56.666666667 %   $ 99,166,666.67  
Harris N.A.
    18.333333333 %   $ 32,083,333.33  
Rabobank International
    18.333333333 %   $ 32,083,333.33  
First National Bank of Omaha
    6.666666667 %   $ 11,666,666.67        
TOTAL:
    100 %   $ 175,000,000.00  

Term Loan Commitments

                  Name of Lender   Pro Rata Percentage     Maximum $  
U.S. Bank National Association
    56.666666667 %   $ 70,833,333.33  
Harris N.A.
    18.333333333 %   $ 22,916,666.67  
Rabobank International
    18.333333333 %   $ 22,916,666.67  
First National Bank of Omaha
    6.666666667 %   $ 8,333,333.33        
TOTAL:
    100 %   $ 125,000,000  

-76-



--------------------------------------------------------------------------------



 



Schedule B to
Second Amended Loan and Security Agreement

Form of Assignment and Acceptance

Attached

-77-



--------------------------------------------------------------------------------



 



Exhibit 1A to
Second Amended Loan and Security Agreement

Borrowing Base Computation

The Borrowing Base shall be determined by calculating the sum of:

85% of Eligible Accounts, as defined in Section 3.1, as reported on Borrower’s
monthly and fiscal year end consolidated financial statements;

plus

80% of Eligible Inventory (including breeding stock), as defined in Section 3.2,
as reported on Borrower’s monthly and fiscal year end consolidated financial
statements valued at the lower of cost or market in accordance with GAAP;

plus

the Fixed Asset Component;

minus

100% of all accounts payable and all uncleared checks related to Eligible
Accounts and Eligible Inventory.

 



--------------------------------------------------------------------------------



 



Exhibit 1B to
Second Amended Loan and Security Agreement

Borrowing Base Certificate

Attached

 



--------------------------------------------------------------------------------



 



Exhibit 2A to
Second Amended Loan and Security Agreement

Form of Line of Credit Note

Attached

 



--------------------------------------------------------------------------------



 



Exhibit 2B to
Second Amended Loan and Security Agreement

Form of Term Note

Attached

 



--------------------------------------------------------------------------------



 



Exhibit 3A to
Second Amended Loan and Security Agreement

Account Debtors Not Subject to Limitations

 



--------------------------------------------------------------------------------



 



Exhibit 4A to
Second Amended Loan and Security Agreement

List of Closing Documents to be Delivered Prior to the Initial Advance



1.   This Second Amended and Restated Loan and Security Agreement.   2.   Line
of Credit Notes.   3.   Term Notes.   4.   Assignments of Commodity Accounts and
Commodity Contracts. (Received under Former Loan Agreement)   5.   Deeds of
Trust. (Received under Former Loan Agreement)   6.   Mortgagee’s Title Insurance
Policies. (Received under Former Loan Agreement)   7.   ALTA Surveys with Flood
Plain Certifications. (Received under Former Loan Agreement)   8.   Phase I
Environmental Assessment Report(s). (Received under Former Loan Agreement)   9.
  Second Amended and Restated Trademark License Agreement. (Received under
Former Loan Agreement)   10.   Secretary’s Certificates as to Directors’
Resolutions.   11.   Articles of Incorporation.   12.   Bylaws.   13.   UCC
Searches. (Received under Former Loan Agreement)   14.   UCC-1 Financing
Statements. (Received under Former Loan Agreement)   15.   Opinion of Legal
Counsel (As to matters other than those relating to Amendments to Deeds of
Trust): Shook, Hardy & Bacon.   16.   Certificates of Insurance and Loss Payee
Designation. (Received under Former Loan Agreement)   17.   Agent’s Letter   18.
  Amendments to Deeds of Trust.

 



--------------------------------------------------------------------------------



 



Exhibit 4B to
Second Amended Loan and Security Agreement

List of Closing Documents to be Delivered After the Initial Advance
(On or Before August 25, 2005)



1.   Commitment(s) for Date Down and Modification Endorsements of Mortgagee’s
Title Insurance Policies.   2.   Opinions of Legal Counsel (As to matters
relating to Amendments to Deeds of Trust): Shook, Hardy & Bacon (Missouri); and
Poyner & Spruill (North Carolina).

 



--------------------------------------------------------------------------------



 



Exhibit 6A to
Second Amended Loan and Security Agreement

Disclosure Schedule

     
Part 1:
  Judgments, Litigation, Claims and Proceedings
 
   
Part 2:
  Defaults and Disputes
 
   
Part 3:
  Licenses, Patents, Copyrights, Trademarks, Trade Names and Applications

 



--------------------------------------------------------------------------------



 



Continuation of Exhibit 6A to
Second Amended Loan and Security Agreement

Disclosure Schedule (Continued)

     
Part 4:
  Security Interests, Liens, Claims and Encumbrances
 
   
Part 5:
  Locations of Borrower’s Assets
 
   
Part 6:
  Tax Liability Claims

 



--------------------------------------------------------------------------------



 



Continuation of Exhibit 6A to
Second Amended Loan and Security Agreement

Disclosure Schedule (Continued)

     
Part 7:
  Other Indebtedness
 
   
Part 8:
  Other Names Used by Borrower
 
   
Part 9:
  Affiliates

 



--------------------------------------------------------------------------------



 



Continuation of Exhibit 6A to
Second Amended Loan and Security Agreement

Disclosure Schedule (Continued)

     
Part 10:
  Environmental Matters

 



--------------------------------------------------------------------------------



 



Exhibit 7A to
Second Amended Loan and Security Agreement

Compliance Certificate

Attached

 



--------------------------------------------------------------------------------



 



Exhibit 8A to
Second Amended Loan and Security Agreement

Permitted Dispositions of Property

In each case, provided that the unpaid principal balance of the Term Loan plus
the Fixed Asset Component exceeds 70% of the appraised value of the Collateral
consisting of real property and equipment (after giving effect to such
dispositions and any required mandatory prepayments of Excess Sale Proceeds
under Section 2.2):

Boneless Hams Plant located in Dunn, North Carolina and related real and
personal property, including equipment and inventory.

Facilities located in Texas and related real and personal property, including
equipment and inventory.

Upon the prior written consent of the Agent, other property with a cumulative
book value of up to $2,000,000 in any Fiscal Year of Borrower.

 



--------------------------------------------------------------------------------



 



Exhibit 9A to
Second Amended Loan and Security Agreement

Form of Notice Letter

Attached

 